      Case 2:18-cv-02158-KHV Document 431-6 Filed 04/23/20 Page 1 of 49



              Oral Deposition of Robert Dabrow, M.D., 11/14/2019

                                                                                  1

          IN THE UNITED STATES DISTRICT COURT
                  DISTRICT OF KANSAS
                CASE NO.: 2:18-CV-02158


D.M., A MINOR, BY AND THROUGH HIS NEXT FRIEND
~ND NATURAL GUARDIAN, KELLI MORGAN,

        PLAINTIFFS,

        vs.
WESLEY MEDICAL CENTER LLC D/B/A
WESLEY MEDICAL CENTER -WOODLAWN;
WESLEY-WOODLAWN CAMPUS; BRIDGET
GROVER, PA-C; DR. GREGORY FAIMON;
LISA JUDD, RN; VIA CHRISTI HEALTH SYSTEMS
D/B/A VIA CHRISTI-ST FRANCIS; JENNIFER
CHAMBERS-DANEY, ARNP; DR. BALA BHASKAR
REDDY BHIMAVARAPU; CEP AMERICA-KS LLC;
DR. CONNOR HARTPENCE; DR. STEFANIE
WHITE; DR. JAMIE BORICK; AND
AARON KENT, RN,

        DEFENDANTS.



                ORAL DEPOSITION OF ROBERT DABROW, M.D.,
TAKEN AT MILESTONE REPORTING COMPANY, LOCATED AT
315 EAST ROBINSON STREET, SUITE 510, ORLANDO,
FLORIDA 32801, ON NOVEMBER 14, 2019, AT 9:08 A.M.,
BEFORE KIMBERLY FLORES, COURT REPORTER AND NOTARY
REPUBLIC.




                                               advanced
                                               depositfons                  EXHIBIT
                            Nationwide Court Reporting & Trial Support
                         855· 204 ·8184 • www .advanceddepositions.com   I __..i;_-_
       Case 2:18-cv-02158-KHV Document 431-6 Filed 04/23/20 Page 2 of 49



             Oral Deposition of Robert Dabrow, M.D., 11/14/2019

                                                                           2
 1                       APPEARANCES
 2
 3 ON BEHALF OF THE DEPONENT, ROBERT DABROW, M.D.:
   DANIEL GIROUX, ESQUIRE
 4 DUGAN & GIROUX LAW, INC.
   940 NORTH TYLER ROAD, SUITE 206
 5 WICHITA, KANSAS 67212
   (316) 721-5500
 6 DAN@DGWICHITALAW.COM
 7
 8 ON BEHALF OF THE PLAINTIFFS, D.M., A MINOR, BY AND
   THROUGH HIS NEXT FRIEND AND NATURAL GUARDIAN, KELLI
 9 MORGAN:
   MICHAEL KUCKELMAN, ESQUIRE
10 KUCKELMAN TORLINE KIRKLAND
   10740 NALL AVENUE, SUITE 250
11 OVERLAND PARK, KANSAS 66211
    (913) 948-8610
12 MKUCKELMAN@KTK-LAW.COM
13
14 ON BEHALF OF THE DEFENDANTS, VIA CHRISTI HEALTH SYSTEMS
   D/B/A VIA CHRISTI-ST FRANCIS AND AARON KENT, RN:
15 SAMANTHA WOODS, ESQUIRE
   MARTIN, PRINGLE, OLIVER, WALLACE, & BAUER, LLP
16 645 EAST DOUGLAS, SUITE 100
   WICHITA, KANSAS 67202
17 (316) 265-9311
   SMWOODS@MARTINPRINGLE.COM
18 (APPEARED TELEPHONICALLY)
19
20 ON BEHALF OF THE DEFENDANTS, BRIDGET GROVER, PA-C AND
   DR. GREGORY FAIMON:
21 TRACY COLE, ESQUIRE
   GILLILAND GREEN, LLC
22 20 WEST 2ND AVENUE, SECOND FLOOR
   P.O. BOX 2977
23 HUTCHINSON, KANSAS 67504
   (620) 662-0537
24 TCOLE@GGLAWKS.COM
25 APPEARANCES CONTINUED:


                                               advanced
                                               depositions
                            Nationwide Court Reporting & Trial Support
                         855·204·8184 • www.advanceddepositions.com
       Case 2:18-cv-02158-KHV Document 431-6 Filed 04/23/20 Page 3 of 49



             Oral Deposition of Robert Dabrow, M.D., 11/14/2019


                                                                           3
 1 APPEARANCES CONTINUE:
 2
 3 ON BEHALF OF THE DEFENDANTS, WESLEY MEDICAL CENTER LLC
   D/B/A WESLEY MEDICAL CENTER -WOODLAWN; WESLEY-WOODLAWN
 4 CAMPUS AND LISA JUDD, RN:
   ANDREW MARINO, ESQUIRE
 5 GIBSON WATSON MARINO
   301 NORTH MAIN STREET, SUITE 1300
 6 WICHITA, KANSAS 67202
    (316) 264-7321
 7 ANDREW@GWMKS.COM
 8
 9 ON BEHALF OF THE DEFENDANT, CEP AMERICA-KS, LLC:
   DUSTIN DENNING, ESQUIRE
10 CLARK, MIZE, & LINVILLE, CHTD
   129 SOUTH 8TH STREET
11 SALINA, KANSAS 67401
   (785) 823-6325
12 DJDENNING@CML-LAW.COM
13
14 ON BEHALF OF THE DEFENDANT, JENNIFER CHAMBERS-DANEY,
   ARNP:
15 GREGORY YOUNG, ESQUIRE
   HINKLE LAW OFFICE
16 1617 NORTH WATERFRONT PARKWAY, SUITE 400
   WICHITA, KANSAS 67206
17 (316) 267-2000
   GYOUNG@HINKLAW.COM
18
19
   ON BEHALF OF THE DEFENDANT, DR. BALA BHASKAR REDDY
20 BHIMAVARAPU:
   DON D. GRIBBLE, ESQUIRE
21 HITE, FANNING, & HONEYMAN, LLP
   100 NORTH BROADWAY STREET, SUITE 950
22 WICHITA, KANSAS 67202
   (316) 265-7741
23 GRIBBLE@HITEFANNING.COM
24
25 APPEARANCES CONTINUED:


                                              advanced
                                              depositions
                            Nationwide Court Reporting & Trial Support
                         855·204·8184 • www.advanceddepositions.com
      Case 2:18-cv-02158-KHV Document 431-6 Filed 04/23/20 Page 4 of 49



               Oral Deposition of Robert Dabrow, M.D., 11/14/2019

                                                       4                                                                  6
 1 APPEARANCES CONTINUE:                                     1               STIPULATION
 2                                                           2
 3 ON BEHALF OF THE DEFENDANTS, DR. CONNOR HARTPENCE, DR     3 THE DEPOSITION OF ROBERT DABROW, M.D. TAKEN AT MILESTONE
   STEFANIE WHITE, AND DR. JAMIE BOR!CK:
                                                             4 REPORTING COMPANY, 315 EAST ROBINSON STREET, SUITE 510,
 4 STEVEN C. DAY, ESQUIRE
                                                             5 ORLANDO, FLORIDA 3280 l ON THURSDAY THE 14TH DAY OF
   WOODARD, HERNANDEZ, ROTH & DAY. LLC
 5 245 NORTH WACO AVENUE, SUITE 260                          6 NOVEMBER 2019 AT APPROXIMATELY 9:08 A.M.; SAID
   WICHITA, KANSAS 67201                                     7 DEPOSITION WAS TAKEN PURSUANT TO THE FLORIDA RULES OF
 6 (316) 263-4958                                            8 CIVIL PROCEDURE.
   SCDAY@WOODARD-LA W.COM                                    9
 7
                                                            10 IT IS AGREED THAT KIMBERLY FLORES, BEING A NOTARY PUBLIC
 8
 9                                                          11 AND COURT REPORTER FOR THE STATE OF FLORIDA, MAY SWEAR
10                                                          12 THE WITNESS AND THAT THE READING AND SIGNING OF THE
11                                                          13 COMPLETED TRANSCRIPT BY THE WITNESS IS NOT WAIVED.
12                                                          14
13                                                          15
14
                                                            16
15
                                                            17
16
17                                                          18
18                                                          19
19                                                          20
20                                                          21
21
                                                            22
22
                                                            23
23
24                                                          24
25                                                          25


                                                       5                                                                  7

 1           EXAMINATION INDEX                                   1              PROCEEDINGS
 2                          Page                                 2          COURT REPORTER: Can you please raise your
 3   DIRECT EXAMINATION BY MR. GRIBBLE        7                  3       right hand? Do you swear and affirm the testimony
 4   EXAMINATION BY MR. DAY            74                        4       you're about to give is the truth, the whole truth,
 5   EXAMINATION BY MS. COLE           130
                                                                 5       and nothing but the truth?
 6   EXAMINATION BY MR. DENNING           154
 7   EXAMINATION BY MR. YOUNG            167                 6              THE WITNESS: Yes.
 8   EXAMINATIONBYMR.MARINO              181                 7                  DIRECT EXAMINATION
 9   EXAMINATION BY MS. WOODS            182                 8               BY MR. GRIBBLE:
10                                                           9            Q State your name, please.
11           EXHIBIT INDEX                                  10           A Robert Dabrow.
12 Exhibit                   Marked                         11           Q Dr. Dabrow, my name is Don Gribble. I'm the
13    I  MORGAN CASE NARRATIVE REVIEW REPORT 11             12       attorney for Dr. Bala in this case, and I'll take the
14    2 HANDWRITTEN AND TYPED NOTES       11
                                                            13       lead in taking your deposition. These other folks will
15    3  GLASGOW COMA SCALE         II
                                                            14       follow me. Do you understand that?
16    4  ACUTELY ELEVATED ICP SYMPTOM LIST 12
17    5 INVOICES              12                            15           A Yes.
18    6 EXPERTS OF MEDICAL RECORDS FROM                     16           Q Have you been deposed before?
        FLASHDRIVE              16                          17           A Never like this.
19                                                          18           Q And when you say "like this," have you been
      7 MORGAN CASE REVIEW               161                19       deposed in any kind offashion?
20                                                          20           A Once or twice.
      8 FLASHDRIVE WITH MEDICAL RECORDS          167        21           Q And what were the --
21
22                                                          22           A One was a --
23                                                          23           Q -- general context?
24                                                          24           A One was a child abuse case, and one was a case
25                                                          25       of a large group practice that I was part of that was



                                                           advanced
                                                           depositions
                                      Nationwide Court Reporting & Trial Support
                                   855-204-8184 • www .advanceddepositions.com
      Case 2:18-cv-02158-KHV Document 431-6 Filed 04/23/20 Page 5 of 49



                 Oral Deposition of Robert Dabrow, M.D., 11/14/2019

                                                                8                                                               10
 1    asked to make some commentary.                                  1    substance before they make their way back around to you,
 2        Q So that -- the second was, kind of, a business            2    let me know, and I'll make sure they're in your hand.
 3    matter?                                                         3        A Okay.
 4        A Yeah, it was probably -- no. rt was a medical             4        Q The second folder is the one that I have in
 5    malpractice case, but it was probably 20 years ago.             5    front of me, and that contains a copy of your CV,
 6        Q What did it have to do with?                              6    correct?
 7        A It had to do with a teenager who died of a                7        A Yes.
 8    cancer who claimed to have not had a diagnosis properly         8        Q Your report regarding this case?
 9    made.                                                           9        A Yes.
10       Q And the previous matter was a -- you said, a              10       Q And some typewritten notes, some handwritten
11   child abuse matter?                                             11   notes, a template concerning the Glascow Coma Scale, a
12       A Yes, child abuse.                                         12   note that says, "Acutely elevated ICP," and then your
13       Q Okay.                                                     13   deposition notice, your expert retention contract, and
14       A Yes.                                                      14   your invoices.
15       Q So this would be your first deposition, at                15       A Yeah. That's the contract from the case in
16   least in the last 20 years or so, in a medical                  16   2015.
17   malpractice context?                                            17      Q Oh, I see. Okay.
18       A I'm not sure if you would qualify it as a                 18       A Or maybe it was '14. I don't know.
19   deposition. On the last page of the chart !just gave            19       Q Okay. The notes that I'm going to hand you
20   you, I was asked in 2015 to review a case of a missed           20   right now, would this be the totality of your notes,
21   appendicitis, which was subsequently settled before I           21   either typewritten or handwritten in the case?
22   was ever asked to be deposed. But I did provide written         22       A Yes.
23   commentary to the attorneys prior to that. I don't know         23       Q And why are some typed and some handwritten?
24   if that counts.                                                 24       A As I was reviewing and preparing for giving a
25       Q Have you ever testified in court?                         25   final statement, I realized that it's sometimes hard to


                                                                9                                                               11
 1     A Only in a child abuse case.                                  1 read even your own writing after a period of time. So
 2     Q Okay. You have been kind enough to bring your                2 initially, I typed up my comments as I go along, just to
 3 file related to this matter; is that correct?                      3 be neat and tidy.
 4     A Yes.                                                         4         MR. GRIBBLE: I get it. Okay. Kim, let's mark
 5     Q And I think that's composed of, essentially,                 5     this as Exhibit --
 6 three things, two folders and a flash drive; is that               6         COURT REPORTER: 1?
 7 correct?                                                           7         MR. GRIBBLE: We'll mark the report as I. We'll
 8     A Yes.                                                         8    mark this as 2. 2, I believe. And let's do -- r
 9       Q I'll go through these things so we can                     9     believe this is 3, 4, and then those two is 5.
10   identify them for the record. But in front of you, I            10    Okay. Right. I think that's it.
11   think, is one of our nvo folders. What is in that               11         (EXHIBIT I, 2, 3, 4, AND 5 MARKED FOR
12   folder --                                                       12            IDENTIFICATION)
13      A These are --                                               13         BY MR. GRIBBLE:
14      Q -- in front of you, sir?                                   14    Q Doctor, I'm going to hand you what's been
15      A These are just Xerox copies of, essentially,               15 marked as deposition Exhibit number 1. Is that your
16   what's on the flash drive, which are the medical records        16 report?
17   that were provided to me.                                       17    A Yes. This is the copy that I submitted
18      Q Okay. And then you have a few notes here and               18 including the original signature.
19   there on those medical records?                                 19    Q Exhibit 2 would be the typewritten and
20      A Yeah.                                                      20 handwritten notes that we've talked about --
21      Q Could I see those for a moment, please?                    21    A Yes.
22      A Sure.                                                      22    Q -- correct?
23      Q Doctor, I'll hand these around, just so the                23    A Correct.
24   others can get a look at them. And whenever you need            24    Q Exhibit 3 is the Glascow Coma Scale template
25   them, although I don't think we'll get into the                 25 with some of your notes on it?


                                                                    advanced
                                                                    depositions
                                         Nationwide Court Reporting & Trlal Support
                                      855-204-8184 • www.advanceddepositions.com
     Case 2:18-cv-02158-KHV Document 431-6 Filed 04/23/20 Page 6 of 49



                 Oral Deposition of Robert Dabrow, M.D., 11/14/2019

                                                            12                                                                 14
 1       A     Yes.                                                 1    Q Okay.
 2       Q Exhibit 4 is this document that doesn't really           2    A There was a Dr. Greenfield (phonetic), I
 3    bear a title, but it talks about acute increased              3 believe.
 4    intracranial pressure?                                        4    Q Okay. I think you're talking about reports.
 5        A Yes.                                                    5 And there is a report from a Dr. Haine.
 6       Q And then Exhibit 5 would be your invoices; is            6    A Yeah. So those aren't -- I -- then I'm using
 7    that correct?                                                 7    the wrong term.
 8        A Yes.                                                    8    Q That's fine.
 9       Q The only other thing that's in your folder               9    A I read some reports, but they're -- the only
10   here, the others may want to identify them later by           10 depositions I have would be on -- I would have reviewed
11   terms of exhibits, but is the retention contract in that      11 the depositions on that flash-drive, yes.
12   prior case, your CV, and the deposition notice --            12    Q Okay. So as far as expert reports then, aside
13       A Yes.                                                   13 from what's on the flash drive -- and I'm going to pass
14      Q -- right? And then -- thank you. The flash              14 this down.
15   drive here, it basically has what on it, sir?                15       MR. GRIBBLE: Dustin or whoever, the computer
16       A So the flash drive is all of the documents             16    expert, can you --
17   that were provided to me by Mr. Giroux regarding the         17       MR. DENNING: I'm sorry.
18   copies of the hospital records, and some but not all, of     18       MR. GRIBBLE: -- see what's on there?
19   the depositions that are involved in this case.              19       THE WITNESS: You'll have -- you'll need a
20      Q Would everything that's on the flash drive be           20    password to unlock it. It's a secure.
21   identified in your report?                                   21       MR. DENNING: What's the password on that?
22      A There's some things on the -- I'm not --                22       THE WITNESS: It's a capital W with the word
23   I'm -- there's some things on the flash drive that aren't    23    welcome, and then the numbers I, 2, 3.
24   relevant to the report, but they're are copies of the        24       MR. DENNING: Hold on a second.
25   record that was provided to me, if that's what you're        25       THE WITNESS: You have to use the DTP.


                                                           13                                                                  15
 1   asking.                                                        1           MR. DENNING: Launcher?
 2       Q Well, I'm just trying to -- there's other                2           THE WITNESS: Yeah.
 3    folks here that can put this into a computer and see          3           MR. DENNING: Give me a second on the password.
 4    what's on here. But I'm just trying to get an                 4       Okay. What is it?
 5    understanding for my own mind, what's in your report.         5           THE WITNESS: Capital W with the word welcome,
 6    You've identified various things that you looked at.          6       and then the numbers I, 2, 3.
 7       A Yes.                                                    7            MS. COLE: Did you mark the medical records?
 8       Q Everything that you looked at, that's                   8            MR. GRIBBLE: Uh-uh. You want me to? Okay.
 9    identified in your report, would be on that flash drive?     9            THE WITNESS: If! may clarify, I believe I
10       A Oh, yes. Absolutely.                                   10       misunderstood your initial comment using the word
11       Q And are there are a few things in addition             11       "deposition." So I reviewed depositions of the
12   that aren't in your report that are on the flash drive?      12       people involved in the case, but I never saw any
13       A Yes. There's probably some depositions in              13       depositions from any expert witness, as you called
14   there that came late to me, that aren't in my report.        14       "reports," provided by other experts.
15       Q Okay. Do you have a memory of what those               15           BY MR. GRIBBLE:
16   depositions would be?                                        16        Q Okay. Thank you for that clarification. And
17      A I believe there may have been -- I'd actually           17    while we're getting up the flash drive, and for
18   have to look at the flash drive to see what's on there       18    clarification purposes, did you review the deposition of
19   now.                                                         19    Dr. Paul Grabb?
20      Q Did you review the depositions of any of the            20       A No, I don't recognize that name.
21   plaintiffs experts that have been taken so far?              21        Q How about Dr. Le Pichon (phonetic).
22      A The -- the only -- the depositions I reviewed           22        A I don't recognize that name.
23   was a Dr. -- was it Haile (phonetic), I believe? A           23       Q Dr. Charles Murphy?
24   family physician. Haile or Haine (phonetic)? Lane?           24       A No.
25   There was a family physician gentleman.                      25        Q Okay.


                                                                 advanced
                                                                 depositions
                                          Nationwide Court Reporting & Trial Support
                                      855-204-8184 • www .advanceddepositions.com
       Case 2:18-cv-02158-KHV Document 431-6 Filed 04/23/20 Page 7 of 49



                  Oral Deposition of Robert Dabrow, M.D., 11/14/2019

                                                              16                                                             18
  1          THE WITNESS: Did you get it, Dustin?                    1    expert in the case?
 2           MR. DENNING: Yeah.                                      2        A Yes.
 3           MR. GRIBBLE: Okay. Andrew, when you're done             3        Q Okay. In assessing the care ofa physician,
 4        with that, would you hand that back? We're going to        4    do you think it's only fair that the one doing the
 5        mark that -- or I'll tell you -- give it back.             5    assessing be board-certified in that particular
 6        We'll mark it and I'll give it back to you.                6    discipline?
 7           COURT REPORTER: 6?                                      7        A Yes.
 8           MR. GRIBBLE: What did we have?                          8        Q You agree that one of the disciplines at issue
 9           COURT REPORTER: 5.                                      9    is pediatrics?
10          MR. GRIBBLE: Exhibit 5?                                 10       A Yes.
11          COURT REPORTER: So 6 will be this one.                  11       Q And you are board-certified in pediatrics?
12           (EXHIBIT 6 MARKED FOR IDENTIFICATION)                  12       A Yes.
13           BY MR. GRIBBLE:                                        13       Q And have been so for how long, sir?
14       Q Yeah. There you go, 6. Exhibit 6, Doctor,                14       A Since 1989.
15    would be some excerpts of the medical records that are        15       Q And that, again, gives you some qualifications
16    on the flash drive, and these excerpts have some of your      16   to weigh in on this case as an expert witness, correct?
17    handwritten notes on them.                                    17       A Yes.
18       A Yes.                                                     18       Q Okay. Do you know who Dr. Le Pichon is?
19       Q Okay. Doctor, let's get started with some of             19       A No, actually I don't. I heard his name
20    the more substantive portions of this deposition. What        20   briefly, but I don't know who he is.
21    do you define your role as in this case as an expert          21       Q How have you heard his name ·-
22    witness?                                                      22       A You just mentioned it.
23       A I was a full-time pediatric hospitalist in an            23       Q -- other than me mentioning it?
24    academic teaching environment for many years. I was           24       A I have not. You just mentioned it.
25    associate medical director of the pediatric residency         25       Q Okay. Would it surprise you if one of the

                                                              17                                                             19
 1 program. I have been teaching both interns, medical               1    plaintiff's expert witnesses in this case has admitted
 2 residents, and medical students, for over ten years. And          2    he docs not have expertise in diagnosing strep throat,
 3 I also have experience, briefly, in an emergency room             3    nor is board-certified in pediatrics?
 4    setting and in private practice for many years. So my          4        A I'm -- I'm not sure what you're asking me.
 5 role was to review the case and make comments on various          5        Q Would that surprise you that there would be an
 6 aspects regarding each -- each center of this child's             6    expert for the plaintiffs that would not be board-
 7 care.                                                             7    certified in one of the disciplines at issue, nor have
 8       Q   And do you consider yourself an expert?                 8    expertise, self-admitted, in strep throat diagnosis?
 9      A I'm an expert as an American board-certified               9           MR. GIROUX: Object to form. Misstates the
10 pediatrician who's a pediatric hospitalist, yes.                 10      testimony. You can answer.
11     Q Okay. In assessing the care of another                     11       A It would -- it would surprise me that an
12 healthcare provider, do you believe that it's only fair          12   expert would be chosen that doesn't have expertise
13 that you would have expertise in the issues that are at          13   relevant to the case, but no one can have expertise in
14 issue?                                                           14   all areas.
15     A Do I believe it would be only fair? It seems               15       Q Sure. But -- and there are others, I agree,
16 reasonable.                                                      16   but one area in this case, obviously, is strep throat?
17     Q Okay. Would you agree that strep throat is an              17       A Yes.
18 issue in the case?                                               18       Q One of the areas of medicine that's at issue
19     A Without a doubt.                                           19   is pediatrics?
20     Q Okay. You have expertise in that, correct,                 20       A Yes.
21 sir?                                                             21       Q Okay. With respect to your report·- if you
22     A Yes.                                                       22   would get that out in front of you, Doctor, and I think
23     Q And that, in part, in addition to your                     23   that's Exhibit number I. Do you agree that it's
24 background that you've talked about, gives you some              24   incumbent upon an expert witness, who's holding him or
25 qualifications that you believe would qualify you as an          25   herself out as an expert in the case, to get the facts



                                                                   advanced
                                                                   depositions
                                          Nationwide Court Reporting & Trial Support
                                       855-204-8184 • www.advanceddepositions.com
      Case 2:18-cv-02158-KHV Document 431-6 Filed 04/23/20 Page 8 of 49



                 Oral Deposition of Robert Dabrow, M.D., 11/14/2019

                                                          20                                                                     22
 1    right?                                                         1    of me, the page of vital signs from when the child was
 2         A Yes.                                                    2    measured in the emergency room. And then I guess it
 3         Q Why do you agree with that?                            3     made it to the floor. There was -- two different times,
 4         A The facts are the heart of the case.                    4    a low blood pressure reading, but one did not have a
 5         Q Okay. Or stated otherwise, they would be the           5     blood pressure. So I made a comment about Cushing's
 6    foundation upon which an expert's opinions would be            6    triad, which may or may not still apply. However, the
 7    based, correct?                                               7     comment I made in the report saying he definitely had
 8         A Yes.                                                   8     Cushing's triad cannot be supported by that data
 9        Q With respect to your review of all of the               9         Q Okay. So would you concede he did not at any
10   materials on the flash drive, did anyone limit you at         10    time, he being D.M, have a set of vitals that met the
11   all with respect to how much time you were allowed to         11    Cushing's triad?
12   spend reviewing those records?                                12        A Only partly, because he didn't have blood
13       A No.                                                     13    pressures taken with all his other measurements, so
14       Q Did anyone limit the amount of time that you            14    we'll never know. But of the document that is measured,
15   were allowed to spend reviewing the deposition                15    I can state and agree to that -- with that statement.
16   testimony?                                                    16        Q Other than that one error or clarification,
17       A No.                                                     17    however you want to put it, is there anything else that
18       Q Okay. Did anyone limit the amount of time it            18    you found back in July of'l9, or within the last 24
19   took for you to prepare your report, which is Exhibit         19    hours of reviewing your report, you felt was inaccurate?
20   number I?                                                     20        A No.
21       A No.                                                     21        Q And would you agree that it's only fair to the
22       Q When is the last time that you reviewed your            22    defense counsel, to the attorneys that you're working
23   report?                                                       23    with, to D.M, to his family, to the jury, frankly, that
24       A I reviewed it this morning in preparation for           24    you'd be right relative to the facts that are contained
25   this.                                                         25    in your report?


                                                         21                                                                      23
 1      Q Okay. Your report has a date right above your             1       A    Yes.
 2 signature of July 22, '19. Is that when you prepared             2       Q What if you're wrong?
 3 it, sir?                                                         3       A    What ifl'm wrong?
 4      A That's when I presented it. That was the                  4       Q On those facts?
 5 final version -- final copy.                                     5       A    I would have to be shown where I'm wrong.
 6      Q Okay. It was a bit of a work in progress, I               6       Q Okay. You understand that -- you've obviously
 7    suppose, that over the course of days or weeks that           7    been held out as an expert. I'm here to cross-examine
 8    you've had all your thoughts and --                           8 you. So your report should withstand scrutiny, correct?
 9        A Yeah. Exactly why you have typed notes and              9    A Yes.
10   handwritten notes.                                            10         Q And you would not hold it against me at all
11       Q Right. And as of July 22, 2019, you felt your           11    if, in fact, I tried to show that it didn't withstand
12   report was accurate?                                          12    scrutiny?
13       A My report is accurate.                                  13        A I believe that's your job.
14       Q Okay. I mean, you felt it was then?                     14        Q Okay. And in fact, if you were a defendant in
15       A Yes.                                                    15    a lawsuit and there was an expert held out against you,
16       Q You reviewed it within the last 24 hours, and           16    and I was representing you, you would want me to do the
17   you feel it is still?                                         17    very san1e thing relative to that expert. Challenge the
18       A There's one error.                                      18    validity of his or her opinions, correct?
19       Q Okay. What is that error?                               19        A Yes.
20       A There was a -- there were some comments on              20        Q And as we get ready to get into this, do you
21   that. I remarked about something called Cushing's             21    believe that your report will withstand scrutiny?
22   triad.                                                        22        A Yes.
23       Q Uh-huh.                                                 23           MR. GRIBBLE: Okay. Let me take just a break.
24       A And that seems to have come up. And my mis --           24            (OFF THE RECORD)
25   I misread the document that -- I don't have it in front       25            BY MR. GRIBBLE:
                                                               I
                                                               advanced
                                                               depositions
                                         Nationwide Court Reporting & Trial Support
                                     855,2.04·8184 • www.advanceddepositions.com
       Case 2:18-cv-02158-KHV Document 431-6 Filed 04/23/20 Page 9 of 49



                  Oral Deposition of Robert Dabrow, M.D., 11/14/2019

                                                             24                                                                26
  1    Q Doctor, what do you believe would have                     1 erythema? I'm not sure there's something to say had
  2 happened ifD.M. would've been at his home March 6,              2 caused it. It could be a normal finding.
  3 2017, when he coded?                                            3    Q It could be that that's just the way D.M's
  4    A I have no idea. They probably would have                    4    throat looks?
  5 called 911.                                                     5        A Many throats are erythematous.
  6    Q Don't you think, in all practical purposes, he              6       Q Okay. Let's go to the next line down. It
  7    would've died?                                               7     says, mild bilateral submandibular adenopathy. What do
 8         A It's possible.                                         8     you think caused that?
 9         Q Is it probable that he literally codes at              9        A That can be a normal finding.
10    home, there's no medical provider there?                     10       Q If, in fact, a provider sees mild pharyngeal
11           MR. GIROUX: Object to form. Foundation, it's          11    erythema, would it be important for them to note that in
12       an incomplete hypothetical.                               12    the record?
13        A It's really unknown. He could have. He might           13       A If they think it's important.
14    have -- 911 may have arrived and resuscitated him.           14       Q Okay. And if a provider felt the sides of the
15    There's just no way to know.                                 15    child's neck, and noted mild bilateral submandibular
16        Q Do you agree that it's very possible that the          16    adenopathy, should that be noted?
17    actions of Nurse Chambers-Daney and Dr. Bala, by             17       A Well, I have to correct your statement. It
18    facilitating the admission ofD.M. to the hospital,           18    wouldn't be the sides of the neck. They'd be talking
19    literally saved his life?                                    19    about under the chin, for submandibular adenopathy. It
20        A That's a hard question to answer. Because by           20    would down here --
21    admitting him to the hospital, yes, he was in a location     21       Q Okay.
22    where aid could be provided in an emergency situation.       22       A -- as opposed to neck.
23    But aid could have been provided sooner.                     23       Q Isn't this your neck?
24        Q And that's why I said -- I toned the question          24       A Under the chin would be more precise.
25    down to, do you agree that it's possible that the            25       Q Okay. So if a provider, under the chin, noted


                                                            25                                                                 27
 1     actions ofChambers-Daney and Bala in facilitating the        1     mild bilateral submandibular adenopathy upon palpations,
 2     admission ofD.M. to the hospital, may well have saved        2     should that be noted in the record?
 3     his life?                                                    3         A If they feel it's important. It can be a
  4        A I can't disagree with the way you're phrasing          4     normal finding.
 5     the question.                                                5         Q If you would, let's go over to Via Christi,
 6         Q I have for you, Doctor, if you want -- in fact         6     page 8. And under the section where it states "general
 7     let me just do this. I'm going to give you a couple of       7     skin, head, neck," et cetera, and "ears over to the
 8     sets of records of things that I'm going to refer to. If     8     right, oral mucosa, moist, erythema." What do you think
 9     you want to look at your own, you can do that. But           9     caused that?
10    you'll see down at the bottom comer of these records         10        A Again, it could be a normal finding.
11    there are some numbers, like WMC is Wesley Medical           11        Q It could be normal. What else could it be
12    Center.                                                      12    that's causing the mild pharyngeal erythema, both at Via
13        A Okay.                                                  13    Christi and at Wesley Medical Center?
14        Q And then VC is Via Christi, and WMC is the             14        A You can have a common cold.
15    first hospitalization, VC is the second. Do you              15        Q Could strep cause that?
16    understand that?                                             16        A Possibly. It's more important to me the lack
17        A Yes, sir.                                              17    of findings, than the finding of erythema.
18        Q Okay. If you would tum to page I I ofWMC.              18        Q Okay. Well, I can't ask every question at one
19    And do you see at the top where we're talking about a        19    time, so we'll have to just kind of go -- these one at a
20    focused physical examination. And for ears, nose, and        20    time. But with respect to mild bilateral submandibular
21    throat, it states that there's mild pharyngeal erythema.     21    -- submandibular adenopathy, you said it could be a
22    Do you see that?                                             22    normal finding. It also can be an abnormal finding?
23        A Yes.                                                   23        A Sure.
24        Q What do you think caused that?                         24        Q What could cause it if it's an abnormal
25        A What do I think caused mild pharyngeal                 25    finding?



                                                                  advanced
                                                                  depositions
                                          Nationwide Court Reporting & Trial Support
                                       855·204·8184 • www.advanceddepositions.com
     Case 2:18-cv-02158-KHV Document 431-6 Filed 04/23/20 Page 10 of 49



                 Oral Deposition of Robert Dabrow, M.D., 11/14/2019

                                                          28                                                                   30
 1        A Common cold, viral pharyngitis.                     I    1    positive strep test, correct?
 2
 3
          Q How about strep?
          A Strep, possibly.                                    I    2
                                                                     3
                                                                              A Yes.
                                                                              Q Can strep throat cause a positive strep test?
 4        Q Page 16 of the Via Christi record. This is               4        A Strep throat or a carrier state can cause a
 5    Dr. Hartpence's, H&P, toward the bottom under physical         5    positive strep test.
 6    exam, under -- or next to HEENT. It says that the              6        Q So if we look at these things that we've now
 7    posterior oral pharynx is mildly erythematous, correct?        7    gone over, erythematous airway, enlarged tonsils,
 8        A Yes.                                                     8    adenopathy, elevated white blood count, and a positive
 9        Q What do you think caused that?                           9    strep test, you would agree that those would all be
10       A Very likely all the vomiting that he'd had.              10   things that could be caused by a viral or bacterial --
11   That will surely cause an erythematous throat.                 11   or viral strep throat, correct?
12       Q Could a common cold cause that?                          12       A Viral infection, or a strep throat, or
13       A Possibly.                                                13   vomiting, or some other stress.
14       Q Could strep throat cause that?                           14       Q In your report on page 7 --
15       A Possibly.                                                15          MR. KUCKELMAN: We should mark these.
16       Q If we go over to page 18, Dr. White's note, it           16          MR. GIROUX: Yeah, got to number them.
17   states that there's enlarged tonsils. Do you see that          17          MR. GRIBBLE: Yeah, I'm sorry.
18   at the end?                                                    18           BY MR. GRIBBLE:
19
20
         A Hang on.
         Q First paragraph?
                                                                I   19
                                                                    20
                                                                             Q You state in the -- about the middle of the
                                                                         first full paragraph. "It is troubling that no repeat
21       A Yes.                                                     21   strep test was requested." Do you see that?
22       Q What do you think caused that?                           22       A Yes.
23       A It could be, again, recurrent vomiting, could            23       Q And why do you say that?
24   be infection, could be an interpretation that's                24       A Because perhaps the original test was
25   incorrect.                                                     25   incorrect.


                                                          29                                                                   31
 1      Q     And could it also be strep?                            1     Q Okay. And so it troubled you that there was
 2      A     Could be strep or viral.                               2 not a repeat done at Via Christi?
 3       Q If you go to page 9 of the Via Christi                    3     A Correct.
 4    records, we have lab reports. And we have an elevated          4     Q Okay. If you would then go back one page. You
 5    white blood count, correct?                                    5 state in the middle there, of that page, "It is likely
 6       A Yes.                                                      6    that she assumed these complaints existed, and that D.'s
 7       Q What do you think caused that?                            7    symptoms could be explained by a poorly chosen lab
 8       A That's unexplained. Some sort of inflammatory             8    test." Do you see that?
 9    process.                                                       9        A Yes.
10       Q Can an infection cause that?                             10       Q And that poorly chosen lab test is the strep
11      A Of course.                                                11   test?
12      Q Could strep throat cause that?                            12       A Yes.
13      A Not usually.                                              13       Q And so the poorly chosen lab test that you
14       Q Could it?                                                14   believe that Ms. Grover did should've been repeated at
15      A When I say "could," in medicine, almost any               15   Via Christi.
16   aspect would be "could," but certainly, it could.              16       A At that point yes, to verify if it was a -
17       Q Okay. So you would concede at least that                 17   yes.
18   pharyngeal erythema, bilateral submandibular adenopathy,       18       Q Do you see a little incongruity there that
19   enlarged tonsils, and an elevated white blood count            19   you're calling this a poorly chosen lab test to begin
20   could all be caused by strep throat?                           20   with, but yet at hospital number one -- but yet you're
21      A Ifwe take those specific findings in                      21   saying it should have been repeated at hospital number
22   isolation, sure. In the big picture, less likely.              22   two?
23      Q Ifwe add to the things that I just went over,             23       A The reason I'm commenting like that is to
24   going back to page 11 at Wesley's records, toward the          24   verify if a test was done rightly or wrongly, the
25   bottom there under procedures, you see that we have a          25   accuracy of the test is the result. It doesn't change.



                                                                advanced
                                                                depositions
                                        Nationwide Court Reporting & Trial Support
                                     855·204·8184 • www.advanceddepositions.com
     Case 2:18-cv-02158-KHV Document 431-6 Filed 04/23/20 Page 11 of 49



                 Oral Deposition of Robert Dabrow, M.D., 11/14/2019
                                                                '
                                                           32                                                                  34
 1        Q So basically it would be that the wrongly                1    patient who had a clear cut case of strep throat.
 2    chosen lab test that was done at Wesley should've been         2        Q So the things that we've gone through wouldn't
 3    also repeated at Via Christi?                                  3    justify in your mind, and make sure we're clear on these
 4        A So the nurses ordering the test -- the nurse             4    things, an erythematous throat, enlarged tonsils,
 5    who didn't order the tests Nurse Dancy-Chambers [sic],         5    adenopathy, elevated white blood count, and a positive
 6    assumed the child had strep throat, I guess based on           6    strep test would not justify the administration of
 7    what she was told.                                             7    antibiotics?
 8        Q But I understand your position on that, or               8       A The erythematous red throat could be explained
 9    your comment there, but stay with my question.                 9    by many things including vomiting, a viral illness. The
10       A Okay.                                                    10   adenopathy you described is not consistent with strep
11       Q Your position is that the poorly chosen lab              11   throat, as it's usually anterior and posterior cervical
12   test, in other words, shouldn't have been done to begin        12   adenopathy. What were the other things you had
13   with, correct?                                                 13   mentioned? The white count, strep throat in general is
14       A Correct.                                                 14   not a systemic illness and you rarely have an elevated
15       Q Should have been done a second time at the               15   white count. Although, I concede any infectious process
16   second hospital?                                               16   could have an elevated white count. So I would not have
17       A It could've been done again --                           17   included the differential of strep throat. But if a
18       Q But--                                                    18   diagnosis of strep throat is made correctly, antibiotics
19       A -- should have been done.                                19   are the treatment of choice.
20       Q -- you're saying it should have been done?               20       Q What antibiotics would those be?
21       A Should have been.                                        21          MR. YOUNG: Hold it. I object. Move to strike
22       Q Okay. Do you agree that at -- I'll focus on              22      as non-responsive. Go ahead.
23   Via Christi because that's really where my client gets         23          BY MR. GRIBBLE:
24   involved. And my client again, is Dr. Bala.                    24       Q What would those antibiotics be?
25       A Okay.                                                    25       A For strep throat is some form of penicillin is


                                                           33                                                                  35
 1         Q He is the pediatric hospitalist, and he's at            1 the drug of choice.
 2    home. Do you understand that generally?                        2    Q Amoxicillin, for instance?
 3         A Yes.                                                    3       A    Sure.
 4         Q Okay. You agree that as to the providers at             4       Q    Do you agree that Zofran should have been
 5    Via Christi whether it's in the ER, or on the floor            5    administered to D.M.?
 6    before D. coded that strep absolutely should've been on        6       A Zofran certainly could be administered to any
 7    the differential?                                              7    patient who's vomiting.
 8         A The strep should've been on the differential?           8       Q Should it have been administered to D.?
 9         Q Yes.                                                    9       A I don't -- I don't see any reason why not.
10        A Strep could've been on the differential, yes.           10      Q Well, I mean, that's kind of a laissez-faire,
11        Q Should it have been?                                    11   just throw it at him or not. I mean, should it have
12       A Be very low.                                             12   been or not? I mean, this is a child that has
13        Q Whether it's the top one, or the bottom one,            13   apparently vomiting repeatedly, that's put him at one or
14   if it's on the differential it's on the differential.          14   more hospitals. Should he been given Zofran?
15   Should it have been there?                                     15      A If someone's vomiting, and you think they have
16       A Whoever had the case I wouldn't have included            16   gastroenteritis giving Zofran is a good thing.
17   strep in the differential.                                     17      Q Do you think D. should've been given Zofran?
18       Q Okay. Would you be critical if strep was on              18      A At the moment he was given it, it seemed a
19   the differential?                                              19   reasonable thing to do.
20       A Strep could've been on differential. And I               20      Q You understand that D.M. was given fluids in
21   think that's the answer you were looking for.                  21   the ER and Via Christi?
22       Q Okay. Do you agree that it was appropriate to            22      A Yes.
23   administer antibiotics to D.M., both based upon his            23      Q Do you think that was appropriate to do?
24   presentation at Wesley, and in the ER at Via Christi.          24      A Yes.
25       A I would only administer antibiotics to a                 25      Q Going to your report on page 4. At the very


                                                                advanced
                                                                depositions
                                         Nationwide Court Reporting & Trial Support
                                      855·204-8184 • www.advanceddepositions.com
     Case 2:18-cv-02158-KHV Document 431-6 Filed 04/23/20 Page 12 of 49



                Oral Deposition of Robert Dabrow, M.D., 11/14/2019

                                                          36                                                               38
 1    bottom you give elements relative to the diagnosis of      1 people. Nurse Grover wrote in her report, as I recall,
 2    strep throat, correct?                                     2 and I don't want to be misquoting because I don't have
 3        A Yes.                                                 3 them in front of me. I think the parent of the child
 4        Q You say for a school-aged child it almost            4    stated that she wasn't worried about strep throat or
 5    always requires a history of sore throat with findings     5    sore throat. I'm sorry, I lost -- I lost my train of
 6    of pharyngitis, correct?                                   6    thought there. Could you repeat the question?
 7        A Correct.                                             7        Q Sure. Let's just use two documents. Get in
 8        Q There was a history of a sore throat, wasn't         8    your hand Wesley Medical Center, page 9.
 9    there?                                                     9       A Okay.
10       A Not provided by the mother.                          10       Q And Via Christi, page 6.
11       Q Let's go to Wesley, page 3. You see here on          11       A Okay. Via Christi, page 6.
12   the first page of the Wesley record it says in the         12       Q Via Christi -- l'm sorry, Wesley, page 9,
13   middle, "Throat red the other day." Do you see that?       13   "Presentation, chief complaint." First is headache. The
14       A Yes.                                                 14   second is sore throat, correct?
15       Q Then let's go to page 5. Under the assessment        15       A I'm sorry we -- we're at Wesley or Via
16   by Nurse Judd about halfway, or in the middle of that,     16   Christi?
17   it says, she states that she thinks his throat might be    17       Q We're going to get to Via Christi. We're at
18   red. Do you see that?                                      18   Wesley.
19       A Yes.                                                 19       A Wesley, okay. "Chief complaint is headache
20       Q Let's go to page 9.                                  20   and sore throat." Yes, l see that.
21       A Is that -- that -- okay, the -- yes. Okay.           21       Q And then at Via Christi, page 6, "The patient
22       Q Under "Presentation," what is listed as the          22   presents with sore throat, and patient has had sore
23   second chief complaint?                                    23   throat for an unknown time," correct?
24       A Sore throat.                                         24       A That's what it says, yes.
25       Q Let's go to page 11. And you can see again,          25       Q So I guess what I want to know, before I leave

                                                          37                                                               39
 1 we've already talked about this, the mild pharyngeal          1    here, are you going to tell the jury there was no
 2 erythema, correct?                                            2    history ofD.M. having a sore throat?
 3    A Yes.                                                     3        A I believe I could not say that based on your
 4      Q Let's go to Via Christi, page 6.                       4    comment.
 5    A Uh-huh.                                                  5        Q And similarly, based upon the findings both at
 6    Q Under "History of Present Illness," "The                 6    Wesley and at Via Christi, whether it's a normal finding
 7 patient presents with sore throat, and patient has had a      7    or not, there is evidence of pharyngitis, isn't there?
 8 sore throat for unknown time," correct?                       8       A There's no cervical adenopathy. There's no
 9    A Okay.                                                    9    exudates. There's no fever.
10     Q Let's go to page 8. We've already discussed            10       Q What is pharyngitis?
11 in the middle of the assessment section, the erythema,       11       A Inflammation in the throat.
12 correct?                                                     12       Q Can inflammation of the throat be seen as
13     A Yes.                                                   13   erythema?
14     Q Let's go to page 16. Here again, we've                 14       A That can be one small component of it, yes.
15 already discussed this by Dr. Hartpence, the mildly          15       Q And what type of adenopathy would pharyngitis
16 erythematous throat, correct?                                16   present with?
17     A Yes.                                                   17       A Pharyngitis could have adenopathy. I'm
18     Q And then page 18, where Dr. White found some           18   specifically referring to strep. Primarily as the
19 erythema, correct?                                           19   cervical chain --
20     A It's recorded, yes.                                    20       Q But--
21     Q So do you think your report is accurate? Well,         21       A -- not so much submandibular or submental.
22 let me ask you this. Are you saying that there's no          22       Q Just pharyngitis, what would be the elements
23 history of sore throat, and findings of pharyngitis?         23   of pharyngitis?
24     A The history of sore throat, according to the           24       A Red throat, pus on your tonsils.
25 record, was not provided the triage to two different         25       Q Okay.



                                                               advanced
                                                               depositions
                                        Nationwide Court Reporting & Trial Support
                                    855 ·204 -8184 • www .advanceddepositions.com
     Case 2:18-cv-02158-KHV Document 431-6 Filed 04/23/20 Page 13 of 49



                 Oral Deposition of Robert Dabrow, M.D., 11/14/2019

                                                            40                                                              42
 1       A   Inflammation, swelling.                               1    A Yes.
 2       Q And would you agree that there is evidence in           2    Q -- correct? So would you agree that there's
 3    two hospitalizations ofD.M. having a red throat?             3 evidence in the record that D. in fact had sore throat,
 4        A That's what's reported, yes.                           4 evidence of pharyngitis, history of a fever, swollen
 5        Q There's evidence at the first hospitalization          5 lymph glands, vomiting, abdominal pain, and headache?
 6    of him having submandibular adenopathy.                      6        A Well, I'd have to challenge that statement,
 7        A That's what's reported, yes.                           7    because some of the nursing triage notes say just the
 8        Q There's an indication in the second                    8    opposite. They deny fever and they deny sore throat. So
 9    hospitalization at Via Christi of him having enlarged        9    I'm not sure who's providing the information that ended
10   tonsils.                                                     10   up in this report.
11       A That's what's reported, yes.                           11       Q So one might be right. One might be wrong?
12       Q Isn't all of that consistent with pharyngitis?         12       A It's -- it's hard to know.
13       A It could be.                                           13       Q Let's assume that what I'm telling you is
14       Q You go on to say in your report, and I'm at            14   right.
15   page 4. "Besides history of sore throat, there might be      15       A Okay.
16   history of fever," correct?                                  16       Q Let's take that path.
17       A Correct.                                               17       A No problem.
18       Q Go to Wesley Medical Center, page 9.                   18       Q !fin fact my path from the providers I've
19       A Uh-huh.                                                19   talked about is evident in the record, would you agree
20       Q At the bottom, "Focused Review of Symptoms,"           20   there's evidence of D. having sore throat, evidence of
21   you see where it says "reports fever"?                       21   pharyngitis, fever, swollen lymph glands, vomiting,
22       A I see that.                                            22   abdominal pain, and headache?
23       Q Your report goes on to say, "swollen lymph             23       A I cannot disagree with that.
24   glands." We know from the Wesley Medical Center ER           24       Q And additive to that, a positive strep test
25   visit, there was submandibular adenopathy, correct?          25   result at Wesley Medical Center?


                                                            41                                                              43
 1       A   Okay.                                                 1       A   As reported, yes.
 2       Q Is that the same as swollen lymph glands?               2       Q Doesn't that sound a lot like strep throat?
 3      A    Those -- those are some of the lymph glands,          3        A As presented the way you're -- the way you're
 4   yes.                                                          4    presenting it, it could be.
 5        Q You note "rash" in your report-- not noted,            5        Q And in fact I'm using your diagnosis elements
 6    you list rash. I know there was no evidence of that.         6    of strep throat in your report, aren't I?
 7    Exudates, I understand there's no evidence of that. "And     7        A You are?
 8    is frequently associated with vomiting." There's no          8       Q In your report, go over to page 5 if you
 9    question, but that D. had vomiting?                          9    would, please. In the first full paragraph about this
10       A Yes.                                                   10   last sentence says, "Slightly red throat as the only
11       Q "Abdominal pain." Did you see evidence ofD.            11   clinical finding in vomiting child." Do you see where
12           having abdominal pain?                               12   I'm reading from?
13       A It's not clear.                                        13       A Yes.
14       Q Go to page 9 of Wesley's record. Under the             14       Q You say "slightly red throat," and you're
15   "Free Text HPI Notes," it says, about the third              15   referring to -- this would be at which hospital, or is
16   sentence. "He has complained of some generalized             16   it both, or does it matter?
17   abdominal pain."                                             17       A Initially you would think it's the Wesley
18       A Okay.                                                  18   primarily, but both.
19       Q Do you find that unclear?                              19       Q Okay. You say slightly red throat is the only
20       A No. I see that now.                                    20   clinical finding, yet didn't he also have submandibular
21       Q And then back to your report "or headache,"            21   adenopathy and enlarged tonsils?
22   correct?                                                     22       A We're -- we're -- I guess we're picking from
23       A I'm sorry?                                             23   different points of the record, at different points in
24       Q Your report then goes on after abdominal pain          24   the process --
25   "or headache" --                                             25       Q Well--


                                                                 advanced
                                                                 depositions
                                          Nationwide Court Reporting & Trial Support
                                       855·204-8184 • www.advanceddepositions.com
     Case 2:18-cv-02158-KHV Document 431-6 Filed 04/23/20 Page 14 of 49



                 Oral Deposition of Robert Dabrow, M.D., 11/14/2019

                                                          44                                                                     46
 1      A    -- so --                                             1       A   Of course not.
 2      Q -- let's go slowly then, because r -- you had           2       Q Will you say to the jury at Via Christi, "The
 3    said at one hospital, the other, or both, so that's why     3    only clinical finding D.M. had was a slightly red
 4    I did it that way, but let's take it one hospital a         4    throat"?
 5    time. Slightly red throat as the only clinical finding      5       A No. He had multiple clinical findings at
 6    at Wesley is not true, is it?                               6    those institutions. I'm not disagreeing with that. I'm
 7        A Shortly after --                                      7    just trying to look at the whole picture, the package,
 8        Q Because at Wesley there's submandibular               8    not a specific individual finding.
 9    adenopathy, isn't there?                                    9       Q Dr. Murphy is one of the plaintiffs experts
10       A That's reported, yes.                                 10   in this case. He's an emergency medicine physician that
11       Q And that would be a clinical finding, wouldn't        11   focuses on pediatrics. And at his deposition he
12   it?                                                         12   produced an article titled Group A Streptococci Amongst
13       A Could be a normal or abnormal clinical                13   School Aged Children, Clinical Characteristics in the
14   finding.                                                    14           Carrier State. My first question to you is:
15       Q But so could the slightly red throat, correct?        15   Are you even familiar with that article?
16       A Correct.                                              16       A No.
17       Q And so it's incorrect to state slightly red           17       Q That article states in the discussion section,
18   throat is the only clinical finding at Wesley, isn't it?    18   second sentence, a child is considered to have
19       A I'm not sure how to answer the question,              19   streptococcal pharyngitis ifhe or she has a sore throat
20   because as I said, there's discrepancies in the record.     20   and a positive rapid diagnostic test or culture for GAS.
21   So based on the reports red throat was reported,            21   Do you agree or disagree with that?
22   submandibular adenopathy to me would not be abnormal.       22       A Those are commonly accepted criteria.
23   The provider may have thought so.                           23       Q And then wouldn't it be a fact that D. should
24       Q And in fact a slightly red throat may have            24   be regarded as having strep throat inasmuch he had a red
25   been normal, correct?                                       25   throat and a positive strep test?


                                                          45                                                                  47
 1     A May have been.                                           1    A He may have had strep carrier state. He may
 2     Q But would you think that adenopathy is a                 2 have had strep throat.
 3 clinical finding?    1
                                                                  3    Q You can't rule out that he had strep throat?
 4    A Yes. I wouldn't quarrel with that.                        4    A I don't think anybody can.
 5    Q Now, let's move to Via Christi. We have                   5    Q Okay. And do you agree with this sentence
 6 different providers seeing a red throat, correct?              6 that a child is considered to have streptococcal
 7    A Yes.                                                      7 pharyngitis if he or she has a sore throat and a
 8    Q And we have Dr. White stating that he has                 8 positive rapid diagnostic test or culture for GAS?
 9    enlarged tonsils, correct?                                  9       A   I haven't read the article so I'm not sure in
10      A She reported -- I believe that's correct.              10 the context that it came from. And r certainly don't
11      Q Isn't that a clinical finding?                         11 probably have the time to read the entire thing now. But
12      A Sure, that would be reportable.                        12   the criteria of strep throat -- of strep throat again is
13      Q So how do you square what we've just talked            13   typically a constellation of findings, not just a test
14   about with your sentence saying, "Slightly red throat is    14   result and one symptom. So I -- I really don't have an
15   the only clinical finding"?                                 15   opinion on this article other than you're presenting it
16      A As I review the record, when the patient               16   to me now.
17   presented, red throat was the primary reason it seems       17       Q For the constellation of symptoms for instance
18   that PA Grover ordered a strep screen based on the          18   in addition to a red throat and a positive strep test
19   nursing report, but there was no sore throat and no         19   you might have headache, abdominal pain, vomiting,
20   fever. I don't have any strong reason to believe that       20   swollen lymph glands, correct?
21   he in fact had those symptoms.                              21       A There's -- there's -- that's very typical.
22      Q Will you stand in front of the jury in this            22   That's why r wrote in my report that way.
23   case, or sit on the witness stand and say that, "I, Dr.     23       Q All of which D. had?
24   Dabrow, believe that the only clinical finding D. had at    24       A I -- I guess I can't disagree the way you've
25   Wesley Medical Center was a slightly red throat"?           25   phrased the question.



                                                                advanced
                                                                depositions
                                         Nationwide Court Reporting & Triai Support
                                     855-204-8184 • www.advanceddepositions.com
     Case 2:18-cv-02158-KHV Document 431-6 Filed 04/23/20 Page 15 of 49



                  Oral Deposition of Robert Dabrow, M.D., 11/14/2019

                                                                48                                                                50
 1        Q Let's switch gears and talk about Glasgow Coma               1    examiner, right?
 2    Scales. And I know you have a document here, Exhibit 3             2       A Sure.
 3    and you have a note. And I'll let you read it. I                   3       Q And what are the three categories that are
 4    think -- I can't read it, but read it for the record, please.      4    being assessed in the Glasgow Coma Scale?
 5        A Okay. I just -- I say, "This is not designed                 5       A As it shows here eye opening, verbal response,
 6    for the use for acute pediatric care. It's a coma                  6    and motor response.
 7    scale -- levels of consciousness." I had to refresh my             7       Q And the numerical values that the patient can
 8    brain on the Glasgow Coma Scale. It's not something we             8    get go from I to 5; is that right?
 9    normally use at our hospital.                                      9       A It looks like there's -- one is a 6, one is a
10       Q Is there kind of a substitute that you use.                  10   5, one is a 4.
11       A It's called a PEW scale.                                     11       Q Okay. The top score collectively would be a
12       Q Like what? I'm sorry.                                       12    15, correct?
13       A PEW scale. I'm not in the hospital currently                13        A Yes.
14   so I don't know if they still use it.                             14       Q And are you -- of the mind do you agree that
15       Q When you were what is that?                                 15    D.M. had a 15 at both hospitals?
16       A It's a pediatric early warning system.                      16        A That's what's reported.
17   Combination of vital signs and neurologic status                  17        Q Do you believe that the Glasgow Coma Scale
18   combined together not just some neurologic findings.              18    score has good predictability in detecting increasing
19       Q So PEW is an acronym for pediatric --                       19    intracranial pressure?
20      A Early warning.                                               20       A That I wouldn't know. It's beyond my area of
21       Q -- early warning, okay got it. What is the                  21    expertise.
22   Glasgow Coma Scale or score?                                      22        Q If Dr. Le Pichon testified on page 37 of his
23      A It's a measure of level of consciousness                     23    deposition that it provides good predictability of how
24   primarily used for trauma victims or people with a brain          24    sick a child is, would you agree or disagree or have no
25   injury.                                                           25    comment?


                                                                49                                                                51

 1        Q You saw that it was done in a triage fashion                1        A I don't know Dr. Le Pichon. I -- I don't know
 2    both at Wesley Medical Center and Via Christi relating            2     of him. Is he a neurologist or a pediatrician?
 3    to D.M.?                                                          3        Q He is a neurologist.
 4        A Yes, I saw that.                                            4        A Okay.
 5       Q Would you have been critical if it would not                 5        Q He was D.M's neurologist and he's one of the
 6    have been done at both facilities?                                6     plaintiffs expert.
 7       A I'm not sure I would have had a comment if it                7        A Okay. He should have expertise then.
 8    was or wasn't done.                                               8        Q Okay. Ifhe said that, "When you see a
 9        Q Just not something that you would typically                 9     Glasgow Coma Scale score between 9 and 13, that's when
10   do?                                                               10    you're starting to have a sick child." That's page 37
11       A No. Not in a -- not in an acute care setting.               11    of his deposition. Would u agree, disagree or have no
12       Q What is its purpose when it is done?                        12    comment on that?
13       A Well, that's why I had to review this little                13        A It seems reasonable but I really don't have
14   document from the up-to-date, to the level of                     14    any expertise to comment on that.
15   consciousness to -- to verify if someone's in a coma not          15          MS. WOODS: Don?
16   for brain injury on neurologic impairment.                        16          MR. GRIBBLE: Yes.
17       Q Well, I mean the reality is you can probably                17          MS. WOODS: I'm sorry to interrupt. Doctor,
18   look at somebody and see if they're in a coma or not,             18       can you keep your voice up a little bit more?
19   can't you? If they're truly in a coma?                            19          THE WITNESS: Sure. I'm going to take some
20       A Yeah, of course.                                            20       water, that'll probably help.
21       Q Okay. So there's something between total                    21           BY MR. GRIBBLE:
22   alertness and a coma, isn't there?                                22        Q If Dr. Le Pichon testified on page 36 of his
23       A Of course.                                                  23    deposition that the Glasgow Coma Scale score would be
24       Q Which is why we have these various numerical                24    part of the overall evaluation, and as critical as the
25   ratings depending upon how the person responds to the             25    history, would you agree, disagree or have no comment on



                                                                      advanced
                                                                      depositions
                                            Nationwide Court Reporting & Trial Support
                                         855,204-8184 • www.advanceddepositions.com
      Case 2:18-cv-02158-KHV Document 431-6 Filed 04/23/20 Page 16 of 49



                  Oral Deposition of Robert Dabrow, M.D., 11/14/2019

                                                            52                                                                  54
  1    that?                                                        1 physicians of so-called Cush in g's triad, per in the
 2         A I'm going to -- could you ask the question             2 findings of elevated BP, bradycardia, and rapid or slow
 3     again, I'm sorry.                                            3 irregular breathing is considered a classic finding for
  4        Q If Dr. Le Pichon testified the Glasgow Coma            4 elevated ICP ,'' correct?
  5    Scale score would be part of the overall evalu --             5       A   Yes, I do see that.
  6    evaluation and be as critical as D.'s history, would you      6       Q And so this is teaching that's fundamental in
 7     agree, disagree or have no comment?                          7     medical school, right?
 8         A I -- I really don't have a comment.                    8        A Yes.
 9         Q Okay. Let's talk about the Cushing's triad.            9        Q And in fact, in your note here you say that
10    What is the Cushing's triad?                                 10    you need the findings of elevated BP, bradycardia, and
11        A The Cushing's triad is described long time ago         11    in other words conjunctive, rapid or slow irregular
12    in medical history as hypertension, low heart rate, and      12    breathing, correct?
13    an abnormal breathing pattern usually a low respiratory      13        A Yes.
14    rate although sometimes it's fast and irregular. ft's        14        Q You're just defining the point of the triad.
15    typically associated with elevated increased                 15    You need these three things, correct?
16    intracranial pressure.                                       16        A Correct, yes.
17        Q In your report, Exhibit I on page 5, you               17        Q And those three things not only are they
18    reference the Cushing's triad, correct?                      18    taught in medical school but it's fundamental you have
19        A Yes.                                                   19    to have those three things?
20       Q And this is in the big paragraph in the                 20        A Yes.
21    middle. That paragraph starts off with the diagnosis of      21        Q You go over to page -- please go over to Page
22    increased intracranial pressure. Do you see that?            22    8 in your report.
23        A Yes.                                                   23        A Okay.
24       Q About halfway down, you say, "The complaint of          24        Q Just to orient you, you're talking about the
25    the worst headache a child ever had in a patient who         25    Via Christi hospitalization because at the top there you


                                                           53                                                                  55
 1     never previously complained of headache and had a few        1 referenced Dr. Hartpence?
 2     days of vomiting with balance abnormalities would raise      2    A Yeah.
 3     strong suspicion for increased ICP, and possible brain       3    Q And if you go down about four sentences it
 4     tumor or stroke, correct?                                    4 says, "The vital signs again are highlighted in bold
 5         A Yes.                                                   5     type in the hospital chart as abnormal."
 6         Q Where in the record does it say that D.M. had          6         A Yes.
 7     the worst headache of his life?                              7         Q And you say in parentheses, "The classic
 8        A I believe that came from one of the                     8     Cushing Triad," correct?
 9     depositions of his mother.                                   9         A Yes.
10        Q And the reality is it's not in either the              10        Q But the candid reality is you were wrong on
11    Wesley or Via Christi medical record, agreed?                11    the fundamentals being present of the Cushing triad and
12        A Well, I believe the first page of the Wesley           12    D. M's case?
13    triage note shows balance, unbalanced vomiting. We'd         13        A I misread the times of vital signs, correct.
14    have to refer back to them I don't want to misquote it.      14    I've already freely admitted to that.
15        Q No, we can, and you're right. But I'm talking          15        Q And so there is no way in the world you can
16    about your reference to the worst headache.                  16    now stand and say that D.M. had a classic situation of
17        A Yes, I do not believe that anywhere in the             17    the Cushing's triad, true?
18    medical records from the physicians or for -- for other      18        A Well, that is true.
19    providers that they described the worst headache that he     19        Q Are you aware, maybe you didn't read it, but
20    ever had.                                                    20    are you aware that two other of the experts of the
21        Q Okay.                                                  21    plaintiff both Dr. Le Pichon and Dr. Murphy initially
22        A I probably took that from his mother's                 22    said D.M. had Cushing's triad and then backed off of
23    statement.                                                   23    that at their depositions?
24        Q Now, looking down here at the last sentence,           24        A I'm not aware of that. Am I allowed to
25    "In addition fundamental medical school teaching to all      25    clarify it?



                                                                  advanced
                                                                  depositions
                                           Nationwide Court Reporting & Trial Support
                                      855-204·8184 • www.advanceddepositions.com
     Case 2:18-cv-02158-KHV Document 431-6 Filed 04/23/20 Page 17 of 49



                 Oral Deposition of Robert Dabrow, M.D., 11/14/2019

                                                           56                                                             58
 1        Q Sure.                                                 1         A Yes.
 2        A Okay. So I -- I would just refer to the page          2        Q If that's a three legged stool, D. only has
 3    in the Via Christi documents. I'm going to find it. And     3    one leg of that triad, doesn't he?
 4    I believe it's in your -- on your page 7. Simply --         4        A Yes. It's -- it's a funny way you're phrasing
 5    simply reading off a PDF perhaps I misread that there       5    it, but as I said, I withdraw the comment about
 6    were two different times of vital signs. One included a     6    Cushing's triad because I cannot state with any
 7    blood pressure which is abnonnal, one included an           7    certainty that he had it. He didn't have the vital
 8    abnonnal respiratory and pulse rate, but no blood           8    signs to go along with the blood pressure when it was
 9    pressure. So that's the problem. The vitals are             9    measured.
10   incomplete. So I misread the times though I did not see     10        Q Okay.
11   that there were two different times. I took it all as       11          MR.GIROUX: Don, when you get to a point.
12   one set of vitals. And that's the -- that's the error.      12       We've been going about an hour, take a break?
13       Q The triage in fact is fully complete on these         13          MR. GRIBBLE: Do it right now?
14   vitals that would be necessary for the Cushing's triad,     14          MR. GIROUX: That's fine.
15   right?                                                      15          COURT REPORTER: We're off the record.
16       A Yes, on arrival they took a full set of               16           (OFF THE RECORD)
17   vitals. He did not meet the criteria.                       17          BY MR. GRIBBLE:
18       Q And that's at 2:31 and the heart rate is 93,          18        Q Doctor, what do you believe would be the
19   respiratory rate is 20, and the systolic blood pressure     19   nonnal range of a heart rate for a child the age ofD.
20   at 124, correct?                                            20           M.?
21       A Yes, elevated blood pressure. Yes, I agree            21        A Nonna! heart rate?
22   I 00 percent.                                               22        Q Yes, sir.
23       Q And in fact not only does he not have the             23        A Usually I look at a textbook to answer a
24   Cushing's triad, he doesn't even have the Cushing's biad    24   question like that precisely. But let's say in the
25   [sic]. He doesn't even have two of the three, does he?      25   range of the high 70s up to about 100, 90 to I 00.


                                                           57                                                             59
 1        A I'm not sure that there's such a thing as a           1       Q High 70s to what? I'm sorry?
 2    Cushing's biad.                                             2        A Let's say from 70 to l 00. I'll just give you
 3        Q I know it's kind of a stupid point but I guess        3    a range.
 4    of a three-legged stool, he's only got one leg, doesn't     4        Q Okay.
 5    he?                                                         5       A With questions like that, I always refer to
 6       A He has low pulse and heart rate and sitting            6    the textbook because there are nonnals published.
 7    right there in bold face.                                   7       Q Okay. Do you agree, sir, that there was no
 8       Q Where is it that he has a low heart rate?              8    history given at Via Christi ofD.M. having a present
 9        A At the 4:01 CST right on the same page we're          9    problem with dizziness or unstableness or instability.
10   looking at 67.                                              10       A I believe there was no history given.
11       Q No. We're at 2:31. We're not yet at 4:01.             11       Q I'm not sure the question was ever asked.
12       A Yeah, I agree. Yes. I'm sorry, I think I              12       A You only get the history if the questions are
13   misunderstood you. I'm sorry                                13   asked of the parents.
14       Q The full set of vitals that's done is done at         14       Q Do you feel like you closely reviewed the
15   2:31 a.m., correct?                                         15   medical records?
16       A Correct.                                              16       A I closely reviewed the medical recor9s prior
17       Q 93 is the heart rate, 20 is the respiratory           17   to putting up my report and now I cannot recall every
18   rate, 124 is the elevated systolic, correct?                18   single page. I don't have a photographic memory.
19       A For sure.                                             19       Q Go to page 15 of the Via Christi records that
20       Q The only bolded vital is the systolic,                20   I gave you.
21   correct?                                                    21       A (No verbal response.)
22       A Absolutely.                                           22       Q And specifically under the "History of Present
23       Q So these are the three components that one            23   Illness" about three-quarters of the way down, "Nausea
24   would look at to assess whether or not someone has that     24   and vomiting started on Friday, intennittent throughout
25   Cushing's triad, correct?                                   25   the weekend. On Sunday the patient complained of



                                                                advanced
                                                                depositions
                                          Nationwide Court Reporting & Trial Support
                                      855·204·8184 • www.advanceddepositions.com
     Case 2:18-cv-02158-KHV Document 431-6 Filed 04/23/20 Page 18 of 49



                 Oral Deposition of Robert Dabrow, M.D., 11/14/2019

                                                          60                                                                62
 1    headache, dizziness, and worsening nausea and several       1       Q Well, we--
 2    episodes of emesis."                                        2       A   -- over two or three days.
 3       A Yes.                                                   3       Q Right.
 4       Q So it appeared that it was asked.                      4        A So does he still have dizziness, nausea,
 5       A Okay.                                                  5    vomiting? I mean, he certainly still has nausea and
 6       Q Okay. And you understand that that's                   6    several episodes of emesis. So does he deny dizziness?
 7    historical because we're now at Monday.                     7    It's there, we don't know if it's there at that moment.
 8       A I don't understand what you mean.                      8         Q So the way you interpret this sentence, "On
 9       Q Well, it said that, "On Sunday patient                 9    Sunday patient complained of headache, dizziness, and
10   complained of headache, dizziness, and worsening nausea     10   worsening nausea and several episodes of emesis." You
11   several episodes of emesis." And you understand this        11   interpret that to be he had that present on Monday?
12   history and physical is being taken on Monday.              12        A Well, he could. He could. We'd have to ask
13       A Yes, that's correct.                                  13   the physician himself what he referred to there. This
14       Q Okay. So back to my point, that there was no          14   is an HP!. He's describing over a constellation of
15   statement of present problems with dizziness, unbalance     15   symptoms of a patient. He's trying to get a lot of
16   or instability ofD.M. at Via Christi?                       16   information and he did a very good job putting a lot of
17      A I'm -- I'm misunderstanding something here.            17   symptoms in a simple paragraph. The question is, arc
18   You just read where the patient's complaining of            18   the symptoms all current or past? I don't know that. He
19   headache, dizziness and you're asking me to say there's     19   certainly doesn't put it under his "review of systems."
20   no mention of it? Maybe I'm missing some point.             20        Q In fact, under "review of symptoms" you're
21       Q You arc, but I'm probably asking it poorly.           21   correct. There is no mention of unbalance --
22   This HP! is done on Monday.                                 22        A Yes.
23       A This is Dr. Hartpence's HPI I'm looking at?           23        Q -- dizziness or instability, correct?
24      Q Right.                                                 24       A Correct. Just headache. Under the neurologic
25      A Okay.                                                  25   at least.


                                                          61                                                                63
 1        Q You understand Sunday comes before Monday,            1        Q Would you agree that as of 5:00 in the morning
 2    obviously.                                                  2    on March the 7th of' 17 that -- I'm sorry, March the 6th
 3        A Yes. Of course. Of course.                            3    of'17, that D.M. would've been sleep deprived?
 4        Q It says, "On Sunday, patient complained of            4        A That's what's reported. It says he'd been up
 5    headache, dizziness, and worsening nausea and several       5    all night. That's what everybody said.
 6    episodes of emesis," correct?                               6        Q Is sleep important to a five-year-old child?
 7       A Yes.                                                   7        A Sleep's important to everybody.
 8       Q This being on Monday, in other words you could         8        Q Is it restorative?
 9    say, yesterday he complained of these problems. Are you     9        A ls it restorative? That's an interesting
10   with me so far?                                             10   word. But I suppose sleep is restorative.
11       A Sure. Sure.                                           11       Q rs it helpful in keeping down medications?
12       Q The point being there was no statement ofD.M.         12       A I'm not sure what it would have anything to do
13           having unbalance, instability or dizziness on       13   with keeping down medications. We have lots of sleep-
14   Monday. Would you agree with that?                          14   deprived kids, they get medications throughout the
15       A Sorry, maybe I'm being ignorant here, I'm             15   evening. You wake them up, they take it, they go back
16   just -- the physician's writing it in his HP!?              16   to sleep.
17       Q Right.                                                17       Q Would a sleep-deprived child potentially give
18       A That on Sunday the patient complained of these        18   unreliable results on a neuro exam?
19   things, so are we saying they don't have them now or are    19       A Part of the neuro exam wouldn't have anything
20   we saying they're continuing?                               20   to do sleep deprivation. Reflexes, certain responses,
21       Q Right.                                                21   cranial nerve exam, coherent things, sure. A sleep-
22       A I don't know that you can understand that from        22   deprived child may not speak to you coherently or
23   the way he wrote it. This is the history of present         23   rationally and may be scared to death and screaming the
24   illness. This is what's going on now. So he's getting       24   whole time. With this child, he just pretty much laid
25   a whole sort of chronologic sequence --                     25   around and did nothing.



                                                                advanced
                                                                depositions
                                          Nationwide Court Reporting & Trial Support
                                     855·204-8184 • www .advanceddepositions.com
     Case 2:18-cv-02158-KHV Document 431-6 Filed 04/23/20 Page 19 of 49



                Oral Deposition of Robert Dabrow, M.D., 11/14/2019

                                                         64                                                                 66
 1        Q Would you agree that the most common complaint       1      A Theoretically, yes. In practice, nobody is
 2    of children in the emergency department is headache?       2    worried about that in general.
 3        A No. I would not agree.                               3
 4        Q Do you know what the incidence of strep throat       4       Q In practice nobody is worried about that in
 5    is in the emergency department among children?             5    what?
 6        A I do not know that.                                  6       A In general physician. In general pediatric
 7        Q Do you know what the incidence of brain tumor        7    practice, the need for a CT would far outweigh any
 8    is in the emergency department among children?             8    theoretical risk if you thought a CT was important
 9        A Would be low. Based on all children who go to        9    enough to do.
10   all emergency rooms.                                       10      Q If a CT scan was done inappropriately,
11       Q Less than one percent?                               11   wouldn't that by definition violate the Hippocratic
12       A I -- I don't have a number. I don't want to          12   Oath.
13   be misquoted. I do know that brain tumor is most common    13      A No, because you're doing it to try to
14   tumor -- solid tumors in children.                         14   detennine if there was a serious medical problem that
15       Q You believed that a CT scan should have been         15   could be life-threatening.
16   done at both hospitals, correct?                           16      Q If a CT scan was done without the appropriate
17       A I phrased it that I believe a wider broad-           17   indications, would that be a violation of the standard
18   based differential should've been created to include       18   ofcare?
19   symptoms of intracranial pressure being increased. And     19      A If the CT scan was done without the
20   the easiest way to determine if there's a problem there    20   appropriate -- but you wouldn't do a CT scan without
21   is to do a CT. So I do believe a CT should have been       21   appropriate indications or suspicions.
22   thought about--                                            22      Q But some people deviate from the standard of
23       Q Well --                                              23   care, right?
24       A -- and then performed.                               24      A Well, yes.
25       Q At both hospitals?                                   25      Q And so if, in fact, a CT scan was done without

                                                         65                                                                 67
 1       A   Well, at one or the other.                          1    appropriate indications, wouldn't that be a violation of
 2       Q Okay.                                                 2    the standard of care?
 3       A You're not going to do two CTs. If that's             3       A I think violation is a strong word. I would
 4    what you're asking.                                        4    just say a variation.
 5        Q Why wouldn't you do two CTs?                         5       Q A variation from the standard of care?
 6        A There's no point.                                    6       A Perhaps yeah. It's -- the semantics are
 7       Q And obviously by definition, the providers at         7    fooling me a bit.
 8    both hospitals thought differently than you do?            8       Q Do you agree that CT scanners use radiation?
 9       A Yes. By -- based on why we're here.                   9       A Of course.
10       Q Have you ordered CTs before children in the          10       Q And am I correct that radiation is energy
11   emergency room?                                            11   traveling as an electromagnetic wave?
12       A Yes.                                                 12       A Are you asking me a question? Sure. It seems
13       Q As such it's incumbent upon you to know the          13   reasonable. I'm not an expert on CT scan technology. I
14   risks associated with CT scanning?                         14   certainly use it all the time.
15       A Yes.                                                 15      Q There's low frequency electromagnetic waves
16       Q Are there risks for CT scanning?                     16   such as radios or microwaves, correct?
17       A Theoretical concerns with a CT of the brain          17      A Yes.
18   would be potential injury to the lens of the eye. It's     18      Q There's high frequency, high energy waves such
19   unknown at what those levels. Potential injury to the      19   as x-rays and CT scanners.
20   thyroid, those are the main ones. There's a whole list     20      A Yes.
21   of abdominal CT issues which I'm not part of that          21      Q What is ionizing radiation?
22   discussion.                                                22      A Like, an x-ray for example.
23       Q But what you're aware of would be the                23      Q What does ionizing mean?
24   theoretical concerns of eye lens injuries and thyroid      24      A I don't know. Off the top of my head I'm not
25   injuries relative to CTs of the brain?                     25   going to be able to give you a definition.



                                                               advanced
                                                               depositions
                                       Nationwide Court Reporting & Trial Support
                                    855-204·8184 • www.advanceddepositions.com
     Case 2:18-cv-02158-KHV Document 431-6 Filed 04/23/20 Page 20 of 49



                 Oral Deposition of Robert Dabrow, M.D., 11/14/2019

                                                           68                                                               70
 1       Q Doesn't it mean that the radiation disrupts            1    mandatory CT dose reporting?
 2    atoms, displaees eleetrons, and therefore the atoms ean     2        A I'm not aware of that.
 3    mutate? Isn't that the point of it?                         3        Q Are you familiar with JAMA Pediatrics?
 4       A I -- I don't know. I mean, I'm not sure what           4        A Well, it's a journal.
 5    you're asking me.                                           5        Q Do you read it?
 6       Q Well, isn't it a faet that ionizing radiation          6        A I don't subscribe to it. I don't read it
 7    ean eause eells to mutate and therefore eause eaneer?       7    cover-to-eover every issue.
 8       A Ionizing radiation ean be dangerous if it's            8        Q Are you aware that in the August 1, 2013
 9    inappropriately used. That's why when people do CTs of      9    artiele, "Pediatrie Computed Tomography and Assoeiated
10   the brain, they're low dose protocols, and there are        10   Radiation Exposure and Estimated Caneer Risk," that it
11   speeifie protocols for children at almost every             11   stated nationally, 4 million pediatrie CTs of the head,
12   children's hospital that the hospital should follow.        12   abdomen, pelvis, chest, or spine performed each year are
13      Q Do you dispute that in 2012, the International         13   projected to cause 4,870 future cancers?
14   Agency for Research on Cancer classified ionizing           14       A That was a widely quoted statistical report.
15   radiation as a carcinogen?                                  15   And as a result a lot of protocols were shifted.
16       A I don't know anything about that statement,           16       Q Are you aware that the same article states
17   but it sounds reasonable.                                   17   that ionizing radiation doses delivered by CT are JOO to
18      Q Do you dispute that children are more                  18   500 times stronger than a conventional x-ray?
19   vulnerable than adults to ionizing radiation because of     19       A They can be I 00 times stronger, but pediatric
20   the fact as they're growing, there's more eell division     20   doses is not 500.
21   and they live a longer life?                                21       Q Are you aware that it's been found that the
22      A Exactly the point of why we use and pick and           22   excess relative risk of a single head CT results in a
23   choose our choice of -- of methodology carefully and why    23   2.4 fold increase in having a brain tumor?
24   we use low dose protocols.                                  24       A I'm not sure. Are you're talking about
25      Q You mentioned that the theoretical concerns of         25   pediatric specifically?


                                                          69                                                                71

 1 brain CT scanning would be eye lens injury and thyroid         1      Q Yes.
 2 problems potentially. But isn't it true that ionizing          2        A I'm not aware of that fact and I'm not sure
 3 radiation can cause both leukemia and solid cancers?           3    that's a proven fact. I just don't know enough about it
 4         A CT of the head I'm not aware that that's been        4    to comment.
 5    associated with that. Sinec those are tumors of blood       5        Q I'm looking at the article brain tumor, or
 6    and other parts of the body. I'm just not aware of          6    from the brain tumor article, "Risk of Brain Tumor
 7    that.                                                       7            Induction from Pediatric Head CT Procedures: A
 8         Q Have you ever read the article, "Pediatric CT        8    Systematic Literature Review." Have you ever read that?
 9    radiation exposure: where we were, and where we are         9        A No. Where is it from?
10   now" --                                                     10       Q I'll let you look at it.
11        A No, sir.                                             11       A So it's a research article from the web. Open
12        Q -- by Pediatric Radiology?                           12   access from the Korean Brain Tumor Society. No, I
13        A No, sir.                                             13   certainly wouldn't be reading something from the
14        Q If it said that ionizing radiation can eause         14   Brain -- Brain Tumor Society. I'm sorry, I'm not familiar
15   leukemia and solid caneers, would you disagree with         15   with it.
16   that?                                                       16       Q Can you dispute that a single head CT results
17        A If it's been studied and it's stated, I'm sure       17   in a 2.4 fold aceess relative risk of brain cancer?
18   it's true.                                                  18       A Again, I don't know that that statistic is
19        Q Would you agree that medical science hasn't          19   correct or not correct.
20   yet quantified the level of a single or cumulative          20       Q Can you dispute that the hazard ratio for
21   exposure level of ionizing radiation that won't eause       21   brain tumor increases 4.58 times after two CTs of the
22   caneer?                                                     22   head?
23        A I don't know anything about that statement.          23       A You're pointing statistics at me that I can't
24        Q Are you aware that Connecticut, California,          24   respond to. I know that the risk of dying from
25   Texas and New York have passed legislation regarding        25   intracranial problem far outweighs the potential risk.



                                                                advanced
                                                                depositions
                                        Nationwide Court Reporting & Trial Support
                                     855·204·8184 • www .advanceddepositions.com
     Case 2:18-cv-02158-KHV Document 431-6 Filed 04/23/20 Page 21 of 49



                 Oral Deposition of Robert Dabrow, M.D., 11/14/2019

                                                          72                                                                 74
 1        Q Are you aware that the National Cancer                1    medical literature?
 2    Institute has recognized pediatric CT scanning as a         2       A In what respect?
 3    public health concern?                                      3       Q Any respect.
 4        A Primarily for abdominal, but yes.                     4       A I'm current with the practice of general
 5        Q And that it has stated CT scanning is the             5    pediatrics, pediatric hospital medicine, and not
 6    largest contributor to medical radiation exposure among     6    pediatric emergency care in a current status. I don't
 7    the US population?                                          7    read every journal cover-to-cover that comes my way. I
 8        A That seems reasonable.                                8    go to meetings and I keep up.
 9        Q And that it has stated that the first study to        9       Q I'm about ready to turn over the questioning
10   address the risk of cancer after CT scans in childhood      10   to other folks. But having listened to my questions, do
11   found a clear dose response relationship for both           11   you believe that your report has withstood scrutiny?
12   leukemia and brain tumors?                                  12       A Yes.
13       A That seems reasonable. I'm not familiar with          13       Q Do you stand by your earlier statement that
14   it, but it seems reasonable. That's what we're taught.      14   your report, in fact, is accurate?
15       Q And lastly that the medical community should          15       A With the exception of the comments about
16   work together to minimize the radiation dose to             16   Cushing's triad.
17   children?                                                   17       Q And despite all of the questions I asked you
18       A Absolutely. And that's being done. Still              18   about sore throat and that type of thing, you still
19   being done.                                                 19   stand by that?
20       Q Are you aware of the Image Gently campaign?           20       A Yes.
21       A I was part of that a few years ago. Primarily,        21         MR. GRIBBLE: All right. That's all the
22   again, for abdominal CTs.                                   22      questions I have at this time. Thank you, sir.
23       Q Do you think that your statement that nobody          23          (OFF THE RECORD)
24   is worried about the effects of CT scanning squares with    24             EXAMINATION
25   the literature?                                             25          BYMR. DAY:


                                                          73                                                                 75
 1        A Say again.                                            1    Q Doctor, my name is Steve Day. I represent the
 2        Q You earlier mentioned because I wrote it down,        2 three resident physicians: Dr. Hartpence, Dr. White and
 3    "Nobody is worried about that." CT scanning of the          3 Dr. Borick. Do you understand that?
 4    head. Do you think that squares with the literature?        4    A Okay.
 5        A I would probably rephrase the statement since         5    Q I'm going to start off with just a few general
 6    you're asking it that way. And state that in practice,      6 questions. I'm going to be bouncing around a bit
 7    in general pediatric practice, in emergency room            7   because of Mr. Gribble's very thorough examination. As
 8    practice, and inpatient hospital practice, the concern      8 a general rule, do you agree, that medicine is a field
 9    that any intracranial problem, whether it'd be a tumor,     9 that involves the use of judgment?
10   a bleed, a trauma. If you miss that, that far outweighs     10       A Sure.
11   a theoretical risk, whatever the percentage is.             11       Q And that as with any area of life involving
12       Q Why do you say these risks are theoretical?           12   judgment, there are times when equally qualified people
13       A Because just what you're describing. They're          13   will come to different judgments in a particular
14   theoretical. It's a low percentage.                         14   situation?
15       Q Well, isn't it a fact that ionizing radiation         15       A All the time.
16   is a carcinogen?                                            16       Q And the fact that you reach a different
17       A Potentially. Sure. Many things that can be            17   judgment from another healthcare provider in and of
18   carcinogens. That's why you try to minimize the             18   itself doesn't indicate that either one of you are
19   exposure and minimize the inappropriate use.                19   necessarily doing anything wrong, correct?
20       Q Before I'd mentioned these articles to you,           20       A As you phrased it, sure.
21   did you know that there was a risk of both leukemia and     21       Q Similarly, there are often multiple schools of
22   solid brain tumors and brain cancer from CT radiation of    22   thought as to how to proceed in a particular situation
23   the head?                                                   23   in medicine?
24       A Well, thal's been reported. Of course.                24       A Absolutely.
25       Q Do you consider yourself current with the             25       Q And where a physician follows one of the



                                                                advanced
                                                                depositions
                                        Nationwide Court Reporting & Trial Support
                                     855-204-8184 • www.advanceddepositions.com
     Case 2:18-cv-02158-KHV Document 431-6 Filed 04/23/20 Page 22 of 49



                 Oral Deposition of Robert Dabrow, M.D., 11/14/2019

                                                           76                                                                     78
 1    generally accepted approaches, that won't be below the        1     Q Okay. Now, my clients are family practice
 2    standard of care merely because you follow a different        2 residents, or were at the time, anyways. And you don't
 3    approach, fair?                                               3 hold a resident physician to the same standard of care
 4        A Could you state that again? I'll listen                 4   as you would hold a board certified pediatric physician,
 5    carefully.                                                    5 do you?
 6        Q I'm basically saying that people -- there are           6     A No. You can't.
 7    different ways of doing things. And if a doctor follows       7     Q You have to judge them based upon their level
 8    one of the reasonably well-recognized approaches, the         8 of training at the time?
 9    fact that you don't personally choose to follow that          9     A Correct.
10   approach doesn't mean that that's below the standard of       10    Q Okay. And the reason for that is that
11   care?                                                         11 residency is, at least in part, an educational process,
12       A That's correct.                                         12   correct?
13       Q Okay. Finally, Doctor, you are aware that in            13      A Yes.
14   offering opinions, you've had the opportunity of              14      Q And people go into a residency program in
15   hindsight?                                                    15   order to gain knowledge and skills?
16       A I've had the opportunity to review the                  16      A Correct.
17   records, sure.                                                17      Q And in that process of doing this, they will
18       Q Right. And you know looking back that this              18   provide services to patients?
19   child had a brain tumor?                                      19      A Correct.
20       A Of course.                                              20      Q But when they do so, they do so under the
21       Q Obviously, the people who were providing care           21   supervision of an attending physician?
22   to this child looking forward didn't have access to that      22      A Yes.
23   information of what would be determined in the future,        23      Q And under the basic standards a resident is
24   obviously?                                                    24   always, either directly or indirectly, being supervised
25       A Yes.                                                    25   by an attending physician in providing care to a


                                                           77                                                                     79
 1         Q And you would agree that in judging whether a          1    patient, correct?
 2    healthcare provider met the standard of care we have, to      2       A That's what -- yes. Yes.
 3    look at it from the standpoint of the information that        3       Q And one of the reasons why that is done is
 4    was available to that provider at the time the services       4    because the attending physician can help with the
 5    were provided?                                                5    education of the resident in providing guidance and
 6        A Yes.                                                    6    information during the process of providing care, fair?
 7
 8
 9
           Q Which, would you agree, can sometimes be a
      little difficult to look at it from the standpoint of
      someone who doesn't know what you know in terms of
                                                                    7
                                                                    8
                                                                    9
                                                                            A Yes.
                                                                            Q Another reason is to make sure that the
                                                                         patient is properly taken care of. So that the more
                                                                                                                                       .
10   events, that can be a little difficult?                       10   senior person, the attending, can step in if necessary
11        A Okay.                                                  11   or give advice to change course if appropriate?
12       Q You agree?                                              12       A Of course.
13        A It seems reasonable.                                   13       Q And that is to protect both the patient and
14        Q Okay. Finally, have you heard of the term              14   the resident, do you agree with that?
15   "hindsight bias"?                                             15       A Yes.
16        A Hindsight bias? No. I've not heard that              I 16       Q Okay. Now, have you worked with, I mean,
17   term.                                                         17   taught family practice for residents?
18       Q All right. Well, there is a term that is used           18       A Yes.
19   that refers to the fact that when people are looking          19       Q Okay. And in what context, if you don't mind?
20   back it can bias how they view a particular situation as      20       A I was an inpatient hospital attending at an
21   opposed to what was going on at the time. Does that           21   academic hospital for ten years, two different
22   sound reasonable to you?                                      22   institutions. And in which I had family practice
23       A Yeah. Almost sounds like a phrase we use all            23   interns and residents on our inpatient service.
24   the time called observer bias, where going forward the        24       Q Okay.
25   same thing occurs.                                            25       A Similar to what I believe occurred at this



                                                                 advanced
                                                                 depositions
                                         Nationwide Court Reporting & Triai Support
                                      855,204·8184 • www.advanceddepositions.com
      Case 2:18-cv-02158-KHV Document 431-6 Filed 04/23/20 Page 23 of 49



                  Oral Deposition of Robert Dabrow, M.D., 11/14/2019

                                                            80                                                                   82
 1     hospital.                                                      1         A     Yes. I saw that.
 2         Q Right. And were you, during your time of                 2         Q And in fact that was in essence the purpose of
 3     association with universities, always volunteer faculty?       3      going to the hospital, wasn't it, as described in the
  4        A No. When I was at Florida Hospital, I was the            4      records?
 5     associate residency director.                                  5         A In the medical record, yes. In the deposition
 6         Q Okay.                                                    6      by the parent I think there was a different point of
 7         A And the other institution I know the fact that           7      view.
 8     I was a hospitalist employed by the hospital in an             8         Q Okay. But I mean, we can go through it. But
 9     academic position as well.                                     9      you agree that if there were signs or symptoms or
10        Q Okay. Now, wouldn't you also agree that as an            10     experiences that are referenced in the Wesley records
11    expert witness, which I know is fairly new to you, but         11     that aren't necessarily referenced in the Via Christi
12    does it sound right that you're supposed to be                 12     records, in terms of history?
13    impartial?                                                     13        A Yes. That's possible.
14        A Yes.                                                     14        Q And that's despite the fact that Dr. Hartpence
15        Q [n other words, you shouldn't come in here               15     took a very thorough history, as you'd mentioned?
16    looking to achieve one result or the other or in any way       16         A I'm -- ask the question again, I'm sorry.
17    push one way or the other, simply follow the facts, you        17        Q And that's despite the fact that Dr. Hartpence
18    agree?                                                         18     took a fairly thorough history?
19        A Yes.                                                     19        A And what -- what am I being asked. That he
20        Q And that if, in fact, an expert witness                  20     did take a -- it seemed that he took a thorough history.
21    becomes an advocate and acts as an advocate rather than        21        Q Right. And yet there were some things that
22    an independent unbiased witness, you would tend to             22     had been -- that are shown in the records in Wesley that
23    question the reliability of their opinions, fair'?             23     do not appear to be present?
24        A Okay.                                                    24        A Correct. Yeah. There's discrepancies, yes.
25       Q Do you agree?                                             25        Q Doesn't it appear from an overall review of


                                                            81                                                                   83
 1     A Yeah.                                                       1       the records that the parent -- that basically at Via
 2     Q Okay. Again, let's -- I'm going to stop                     2       Christi the parents presented this if you accept the
 3 because I don't want to repeat the things that Mr.                3       records as an issue of, "I'm afraid my son may be
 4 Gribble went through. Doctor, when the child was taken            4       becoming dehydrated. I'm afraid that he's not getting
 5 to Wesley, he went with complaints as demonstrated in             5       his medication," as opposed to them coming in seeking a
 6 the record including headache; is that correct?                   6       diagnosis?
 7     A Yeah.                                                       7          A Parents come in with an opinion and seeking
 8     Q And at that point there was no established                  8       treatment. There's no question about that.
 9 diagnosis?                                                        9           Q All right. Now from reviewing the
10    A Of course not.                                              10      depositions, you're aware that Dr. Hartpence took that
11    Q And in fact, though, he received an                         11      he did his history and physical and then he at some
12 established diagnosis at the hospital; is that right?            12      point, you know, would have had contact with Dr. White
13    A Yes.                                                        13      who also saw the patient. And then they contacted -- or
14    Q He was diagnosed with having strep throat?                  14      at least Dr. Hartpence contacted the attending
15    A Correct.                                                    15      physician?
16    Q And was given medication for that?                          16          A Yes. That's what's reported.
17    A Correct.                                                    17          Q Right. And neither -- you noted in your
18    Q Okay. Then the parents take D. home and he's                18      report that neither Dr. Bala or Dr. Hartpence remember
19 throwing up the medication, correct?                             19      the details of that conversation?
20    A It sounds like he threw up multiple times.                  20          A Correct.
21    Q Right. And we can go to the records, but, you               21          Q However, Dr. Hartpence did testify that his
22 know, the records indicate that in coming back to Via            22      routine and habit as a first-year resident would've been
23 Christi, the mother or the parents were expressing the           23      to pretty much go through his entire history and
24 concern that he wasn't getting treated for the strep             24      physical, do you recall that testimony?
25 because he was vomiting?                                         25          A Yeah. I believe it was repeated on the



                                                                  advanced
                                                                  a,ar\oc:i+iol''<::
                                                                   '
                                                                    Vi--'     -1tt1   I l...;t

                                           Nationwide Court Reporting & Trial Support
                                      855·204·8184 • www.advanceddepositions.com
     Case 2:18-cv-02158-KHV Document 431-6 Filed 04/23/20 Page 24 of 49



                 Oral Deposition of Robert Dabrow, M.D., 11/14/2019

                                                           84                                                                86
 1    document somewhere.                                         1 association with that, would you generally expect them
 2        Q Okay.                                                 2    to be resistant to medications designed to prevent or to
 3       A The entire thing was, like, repeated.                  3    treat that condition?
 4        Q So you agree -- so is -- that sounds like             4        A H's a hard question to answer, honestly.
 5    something you'd expect a first year resident to do?         5        Q You don't know?
 6       A Actually l wouldn't expect the first year              6        A That's right, yeah. I don't -- I don't know
 7    resident to repeat the entire history and physical in       7    the precisely -- no. I don't know how to answer that
 8    the middle of the night to the attending. To repeat the     8    question because when I see kids that might have a tumor
 9    highlights is typically what they do.                       9    or -- well, let me rephrase my answer as well. We
10       Q Okay. And at least you would expect them to           10   always are going lo give Zofran to a vomiting patient as
11   provide what appears to be pertinent information?           11   an attempt to ameliorate the symptoms so they feel
12       A Correct.                                              12   better. It -- it is the custom. Whether it's more or
13       Q And would your expectation be at that point           13   less effective, I'm not sure.
14   there would be discussion in terms of the plan as to how    14       Q Okay. Now, you state in your report that
15   to move forward?                                            15   multiple examining staff have reported him to be
16       A There will be discussion between the intern           16   excessively sleepy and poorly arousablc. Where in the
17   and the senior resident and the intern and the              17   records did you find a statement that he was excessively
18   attending, if that's who they spoke with.                   18   sleepy?
19       Q Right. And ultimately the attending is the            19       A Non-arousable would be excessively sleepy. The
20   one who has the final say so?                               20   nurses respond that the patient is lethargic on one of
21       A Let's put it, the attending has the final say.        21   the vitals reports. Things like that. They did not use
22   But part of residency training is that you're supposed      22   the word "excessive," I used the word "excessive."
23   to develop clinical skills and make decision-making         23       Q Right. And in fact there arc a number of
24   processes independently and autonomously --                 24   entries in the record that discuss the child's response
25   autonomously.                                               25   to healthcare providers; is that right?


                                                          85                                                                 87
 1        Q So you come up with a recommendation and then         1      A    Yes.
 2    the attending can either approve or disapprove that         2      Q And some of them would indicate that the child
 3    recommendation?                                             3    was responsive?
 4       A Or you can act on your own in order to test a          4       A Oh, yes.
 5    procedure that you feel is necessary, if you feel it's      5       Q Arc you making a judgment as to which of these
 6    necessary.                                                  6    entries is correct?
 7       Q Okay. But if we're talking, and let me be              7       A No. I just found it confounding that some of
 8    specific about an admission. And if it is the policy or     8    the entries describe a non-arousable sleepy patient who
 9    practice of the program to always contact the attending     9    has a Glasgow Coma Scale of 15 within a few minutes of
10   when a patient's being admitted, you would expect that      10   that description. So there were discordant entries that
11   the resident would make a proposal as to what appears       11   didn't agree in the way the things should have flowed.
12   the appropriate thing to do. And then the attending has     12   That's what bothered me.
13   the power to either approve or disapprove of that, or       13       Q You do agree that a five-year-old who hasn't
14   change it?                                                  14   slept all night, and who has been vomiting, is likely to
15       A Yes. The way you phrased it, yes. Absolutely.         15   be pretty tired?
16       Q Doctor, if in fact vomiting is associated with        16      A Oh, certainly. Of course.
17   a brain tumor, you normally expect the vomiting to be       17      Q Exhausted?
18   difficult to control?                                       18      A Of course.
19      A That I don't know. Because I've seen many              19      Q And under those circumstances -- well, strike
20   kids who have VP shunts and brain tumors and other sorts    20   that. And actually, the medication he was given to
21   of things, and sometimes they respond and sometimes they    21   control the vomiting can cause additional sleepiness,
22   don't.                                                      22   can't it?
23       Q As a general rule would you expect that a baby        23      A No. Without a doubt.
24   or an infant such as we have here, a young infant who       24      Q So it is not surprising that he was very
25   has a brain tumor, and if there's vomiting in               25   sleepy, very tired?



                                                                advanced
                                                                depositions
                                         Nationwide Court Re90rting & Triai Support
                                     855-204-8184 • www .advanceddepositions.com
     Case 2:18-cv-02158-KHV Document 431-6 Filed 04/23/20 Page 25 of 49



                 Oral Deposition of Robert Dabrow, M.D., 11/14/2019

                                                            88                                                                 90
 1       A   Yes. Ofcourse.                                         1    there was a clear established diagnosis of strep throat.
 2       Q And a sleepy five-year-old who is especially             2    This is a child like D. who has been vomiting. With the
 3     tired can be hard to wake up, can't they?                    3    medication, has stopped vomiting, and is now for the
 4         A Yeah. They can be hard to wake up.                     4    first time -- it's now early -- it's now somewhat mid-
 5         Q Okay. So the fact that a healthcare provider           5    morning, or mid-early-morning, we're talking, your 5:00,
 6     would prod him and do some things with him, and would        6    6:00 in the morning, and as of this time, the child is
 7     get a response, but he wouldn't completely wake up is        7    finally asleep. Is it your testimony that it would be a
 8     not surprising, is it?                                       8    violation of the standard of care for that resident
 9         A No.                                                    9    physician to say, "l don't want to wake the child up.
10        Q And that by itself is not an indication that           10   That seems unnecessary. We will pick up this exam and
11   there is something seriously wrong with him?                  11   fill out the rest of the exam that's required later"?
12        A That you need -- no, of course not.                    12        A No.
13        Q All right. Now, there are times when certain           13          MR. GIROUX: Object to the form. Foundation
14   portions of, well -- and let me strike that and lay a        14        and improper hypothetical. Hypothetical, but go
15    little foundation. When a resident sees a patient in        15        ahead.
16   the hospital, they do a history and physical that            16         A So the way you phrased the question, if the
17   includes, at least, briefly touching on some issues that     17    diagnosis was certain, if a complete history had been
18   do not seem to be related to the reason that the             18    obtained, and an appropriate differential had been
19   patient's at the hospital, correct?                          19    thought about, and ifthe patient had been at least
20        A A resident's required to do a complete history        20    examined in a limited way for the pertinent findings,
21   and physical, yes.                                           21    you could defer part of the exam.
22        Q Okay. So they may do physical examinations            22        Q Okay. And, okay. So going back to my
23   that are, kind of, on the list, but wouldn't necessarily     23    original question. The deferring part of the exam is
24   seem to have a lot to do with a particular complaint         24    not per sea violation of the standard of care-·
25   that brought the patient to the hospital?                    25        A I ••


                                                           89                                                                  91
 1      A At times, sure.                                          1       Q -- it depends on the circumstances?
 2      Q And when that is true and when you have a                2       A    I believe that is a better way of saying it.
 3 child who is unusually sleepy and -- for a reason, and          3       Q And whether or not that circumstance is
 4 mom is concerned and thinking that he's asleep, at times        4     present, is often a judgment call?
 5 it is appropriate and is done to defer portions of that         5         A It's -- it's always a judgment.
 6   exam, if they do not appear to be pertinent to the issue      6         Q Okay. And when we talked about judgments, we
 7 at hand?                                                        7     already discussed that different physicians may reach
 8     A Well, the way we train our residents and the              8     differingjudgments, correct?
 9    way it's always been taught to me is, when a patient is       9       A Correct.
10   admitted in the middle of the night, the intern, the         10        Q And a first year resident may reach a somewhat
11   resident -- it's the duty between one or both of them to     11    different judgment than you would reach?
12   get a complete history, and to do a complete physical        12        A Oh, it happens all the time.
13   exam from head to toe, regardless of the complaint.          13        Q Okay. And that by itself, again, is not an
14   That's why the child's in the hospital. It's not a           14    indication that the first year resident is departed from
15   babysitting service.                                         15    the standard of care?
16       Q Okay. So your experience is that the entire            16        A Agreed.
17   exam will be done with nothing being deferred under all      17        Q Okay. You mentioned in your report that there
18   circumstances?                                               18    is some relevance to the fact that this was at Via
19      A Rarely and occasionally people are going to             19    Christi, was a return to the hospital for a second time,
20   defer for their own unique reasons, but the team             20    or at least to a hospital for a second time having
21   should --                                                    21    previously been to Wesley; is that correct?
22       Q So are you saying, for example, that the               22        A Yes.
23   standard of care -- let me strike that. Let me set this      23        Q And in fact it is that within emergency
24   as a hypothetical. Assume hypothetically that Dr.            24    medicine it is sometimes thought that ifa patient comes
25   Hartpence was completely reasonable in believing that        25    in for a condition, goes home, and then comes back for



                                                                 advanced
                                                                 depositions
                                          Nationwide Court Reporting & Trial Support
                                      855·204·8184 • www.advanceddepositions.com
     Case 2:18-cv-02158-KHV Document 431-6 Filed 04/23/20 Page 26 of 49



                 Oral Deposition of Robert Dabrow, M.D., 11/14/2019

                                                           92                                                                94
 1 that condition again, that that may be an indication to        1    or increased intracranial pressure from a blood test, do
 2 take a little closer look?                                     2    you?
 3     A Yes. Or make sure you have the right                     3        A Of course not.
 4 diagnosis.                                                     4        Q So when you say that there are things -- well,
 5     Q All right. On the other hand, Doctor, in this            5    when you talk about the blood test results in this case,
 6 situation, the patient had been seen at Wesley for what        6    you are not saying that there's something about those
 7 the records disclose a headache, nausea, and sore              7    results that would make someone think, brain tumor?
 8 throat. And he has now come -- been taken -- brought           8        A No. They should make you think ofother
 9 back to -- brought to Via Christi specifically because         9    alternatives than strep throat.
10 the parents are afraid that he's not getting his              10       Q And Doctor, have you heard of the tenn, which,
11 medication because he's throwing up, and that he might        11   I think it's often discussed in -- I'm going to strike
12 be dehydrated because he's throwing up, correct?              12   that, I didn't say that very well. Have you heard it
13     A That's what medical record does reflect.                13   said in medicine that when you hear hoofbeats, look for
14     Q All right. And so they're not really going to           14   horses and not zebras?
15 the doctor because of the -- or going to the hospital,        15       A Commonly used phrase.
16 to the emergency department, for the same reason that         16       Q And in fact, I'll tell you Kansas it's not
17 they went the first time?                                     17   unusual to have a doctor say -- talk about "looking for
18     A From the medical record your statement is               18   zebras." Do they say in Kansas, "looking for zebras" in
19 correct.                                                      19   Kansas? Do they say "looking for zebras" in Florida --
20     Q Yeah.                                                   20       A Sure.
21     A From I believe the parent's deposition, that's          21       Q -- in Florida?
22 not what she stated, but I'd have to refer to her             22       A Everywhere.
23 testimony.                                                    23       Q And the point of that statement is generally
24     Q Would we assume that the records are correct,           24   that while you have to keep a look out for unusual
25 under those circumstances where it is basically parents       25   things, more often if signs or symptoms are associated


                                                          93                                                                 95
 1    come in and saying, "He's vomiting and I don't think        1    with a common versus a very uncommon condition, it's
 2    he's getting his medicine," that the basis, the             2    probably the common condition that's going on?
 3    rationale for that idea you need to take a closer look      3        A The way you phrased it, I won't disagree.
 4    the second time doesn't really apply, does it?              4        Q And it has a little bit to do with the fact
 5        A Well, this is where your bias comment comes           5    that when you have general signs and symptoms, such as
 6    in, and I would just flip it the other way. Your            6    nausea, vomiting, that we have in this case, a headache.
 7    objective should be to look at the situation and get a      7    Those types of things would have a very long potential
 8    comprehensive history, and determine ifthe diagnosis is     8    differential attached to them; would they not? Looking
 9    correct. Is that why they're coming back or could there     9    at--
10   be a different problem?                                     10       A Yeah.
11       Q Okay. But they didn't come back because what          11       Q Correct?
12   was done the first time was unsuccessful. They came         12       A Yes. That's why you need more information.
13   back for a specific reason having to do with the            13       Q Right. And if you look at it in an academic
14   medication.                                                 14   sense, the differential -- if you were asked, what's the
15       A That's -- according to the records, yes.              15   differential for a child who has vomiting, nausea,
16       Q And Doctor, you have discussed with Mr.               16   headache, some dizziness. There might be I 00 items that
17   Gribble, and put in your report, your belief that the       17   could be found that would be consistent with those signs
18   labs aren't what you would expect in some respect,          18   or symptoms?
19   aren't -- and don't establish in your mind strep throat?    19       A Maybe a hundred, maybe more.
20       A Which labs are you referring to?                      20       Q Right.
21       Q The laboratory exams that were done. The              21       A The computer, I think, in one of the medical
22   bloodwork.                                                  22   records generated subarachnoid hemorrhage as a
23       A The bloodwork, yeah. You would never diagnose         23   possibility.
24   strep throat from bloodwork.                                24       Q Right.
25       Q Yeah. You also do not diagnose a brain tumor          25       A It was, like -- okay.



                                                                advanced
                                                                depositions
                                          Nationwide Court Reporting & Trial Support
                                     855·2.04 ·8184 • www.~dvanceddepositions.com
     Case 2:18-cv-02158-KHV Document 431-6 Filed 04/23/20 Page 27 of 49



                 Oral Deposition of Robert Dabrow, M.D., 11/14/2019

                                                           96                                                               98
 1       Q So when they talk in medicine about "not                1       A   That's an excellent way to phrase it.
 2    looking for zebras" in Kansas or in Florida, it's partly     2       Q Are you aware of the incident rate of
 3    saying that if you find an explanation that's reasonable     3    medulloblastomas?
 4    that is relatively common and expected, you shouldn't go     4       A Not specifically for medulloblastoma.
 5    running tests on every obscure thing that would be on        5       Q If literature indicates that it's about 1.2 to
 6    that differential list?                                      6    two cases out of l 00,000 per year, would you agree, or
 7       A After you do a complete history and do a                7    disagree with that?
 8    complete exam, you'll create a differential diagnosis,       8       A If you're telling me it's probably true, I
 9    and we teach our residents this all the time. Look at        9    don't know personally.
10   the probability of each item and what do you think the       10       Q All right.
11   most likely diagnosis is, and support it. However, if        11       A I don't keep up with the literature --
12   there's a diagnosis that could be potentially life-          12       Q I will tell you --
13   threatening you need to strongly consider it.                13       A -- in this case.
14      Q Right. But that also means it is a diagnosis            14       Q -- I looked at a Medscape article and it says
15   that is potentially fatal, that's within the range of        15   there 300 cases in the United States a year. I looked
16   things that seem reasonably likely or reasonably             16   up at the date and it says that there are 500 cases a
17   possible, correct?                                           17   year in the United States. Either way it's a very, very
18      A I'm not sure I understand your question.                18   unusual condition, true?
19      Q Well, you're not saying that because every              19      A True. I -- makes sense.
20   time a kid comes in with a headache, and the                 20      Q And yet it is the most common brain tumor
21   differential includes brain tumor, subarachnoid              21   among the pediatric population, correct?
22   hemorrhage, a whole bunch of other things, the tests         22      A That I'm not sure.
23   have to be run for all those things?                         23      Q In any case, any kind of brain tumor is a very
24      A Of course not.                                          24   unusual diagnosis in a pediatric patient?
25      Q All right. So when we talk about if there's             25      A I believe it's the most common solid tumor in


                                                           97                                                               99
 1    something life-threatening, you know, you need to try to     1 children.
 2    exclude that -- that means something that's life-            2     Q It's still a very unusual thing to find in
 3    threatening among the handful or collection of things        3 a --
 4    that seem reasonably likely to be explanations to what       4     A Correct.
 5    you've seen, true?                                           5     Q -- pediatric patient; is that true?
 6        A Correct.                                               6     A As -- if it's a low percentage, sure.
 7        Q Okay. As opposed to everything?                        7     Q Now, strep throat is a very common diagnosis
 8        A Correct.                                               8 for a physician to make who deals with children?
 9        Q Okay. And the reality is in medicine, if               9       A   Correct.
10   physicians were to try to test to exclude every              10      Q There have been -- there -- I don't know that
11   conceivable possibility for particular symptoms, much        11   anybody has a good count, but there are several million
12   more harm would be done than good?                           12   cases a year in the United States?
13       A Oh, we teach that all the time. That's the             13      A Probably. I mean, it's going to be a huge
14   purpose of a differential diagnosis.                         14   number, whatever it is.
15       Q And when we talk about a differential                  15      Q Right. So if we go back to our analogy, and
16   diagnosis, and we talk about you try to rule things out      16   not suggesting that you're saying that it shouldn't have
17   and rule things in, right?                                   17   necessarily less have been -- something should
18       A Yes.                                                   18   nevertheless have been explored, but if we look at our
19       Q But ruling things out doesn't necessarily mean         19   analogy, you would agree that basically a
20   that you've done the definitive test, does it?               20   medulloblastoma is the zebra, and strep throat would be
21       A No.                                                    21   a horse?
22       Q It means that under the whole totality of              22      A Seems reasonable the way you phrase it.
23   circumstances and the judgment of the practitioner, that     23      Q Would it be accurate to say that a family
24   doesn't appear to be a likely explanation. Is that a         24   practice physician might well go through an entire
25   fair way to put it?                                          25   career and never run into one of these tumors?



                                                                 advanced
                                                                 depositions
                                         Nationwide Court Reporting & Trial Support
                                      855·204·8184 • www.advanceddepositions.com
     Case 2:18-cv-02158-KHV Document 431-6 Filed 04/23/20 Page 28 of 49



                 Oral Deposition of Robert Dabrow, M.D., 11/14/2019

                                                            100                                                             102
 1    A Most likely.                                                1        A Ycah, probably, thousands.
 2    Q In fact, they may go through a entire career                2        Q -- of strep throat.
 3 and see -- if they don't -- and see no pediatric brain           3        A Most likely, sure.
 4    tumors, true?                                                 4        Q Yeah. Now, in fairness, would you agree that
 5        A Probably, it's possible.                                5    when a diagnosis is unusual, it can make that diagnosis
 6        Q And not unlikely, is what you're saying?                6    much harder to reach?
 7        A Yeah. It would mean with community family               7        A If the diagnosis is unusual. As your
 8    practice residents, it's probably not very common.            8    statement, sure, that would -- that would seem
 9        Q Yeah.                                                   9    reasonable.
10       A On the other hand, head injury or other causes          10       Q And that would be especially true if you're
11   of increasing intracranial pressure, they're going to         11   dealing with a resident physician?
12   see.                                                          12       A That question, I don't understand.
13       Q And when there is a car crash, or when there            13       Q Okay. I was saying if you're talking about
14   is a trauma, there's frequently a report of that, isn't       14   someone who is early in their career, still in
15   there?                                                        15   residency, it is likely going to be especially difficult
16       A Yes.                                                    16   for that physician to make a diagnosis ofa very unusual
17       Q In other words, when you're a physician and             17   condition?
18   you're looking for increased intracranial pressure when       18       A Oh, typically no. Without question. I'm with
19   there has been an accident or a head trauma, because you      19   you there.
20   know, you have a reason to associate that as a                20       Q And those are factors, how usual or unusual
21   possibility?                                                  21   the condition is, the level of experience to the
22       A That, and if you have symptoms consistent with          22   provider that someone needs to take into account in
23   signs of intracranial pressure.                               23   making a judgment whether that physician acted in
24       Q Yeah. But if you have a small child that's              24   accordance with the standard of care; do you agree?
25   been closely followed and there's no evidence of any          25       A Yes.


                                                            101                                                             103
 1    injury on the outside of the head, and the parents bring      1    Q Now, I'm going to talk a little bit about each
 2    him in with headache and vomiting, it's pretty unlikely       2 of my three clients, and then I probably will be close
 3    that he has suffered a collision of some sort?                3 to passing or reserving the right to ask a few questions
 4        A Oh, yeah. I mean, it's a hypothetical,                  4    later, if it becomes appropriate. What is your
 5    correct.                                                      5    understanding of where Dr. Borick was in her training?
 6       Q Right. Okay. So at the same time that a                  6       A She was an intern, I believe.
 7    family practice doctor may, through the course of the         7        Q Right. Intern and first year resident mean
 8    career, have none -- had no, or certainly little,             8    the same thing?
 9    occasion to diagnose or treat a brain tumor, that             9        A Intern and first year resident in the -- near
10   physician will likely have diagnosed and/or treated           10   the -- I guess the final quarter of her year.
11   thousands or even tens of thousands of cases of strep         11       Q Okay.
12   throat?                                                       12       A March.
13       A I doubt thousands, if it's a resident in                13       Q Now. Dr. Barick was not involved with the
14   training. Is that what you're asking me?                      14   actual admission process ofD.; is that right?
15       Q No, I'm just asking you -- right now, we're             15       A Yes.
16   talking about it in the career of a --                        16       Q At the time that she became involved, he had
17       A Oh, in somebody's career?                               17   already been diagnosed as having strep throat, true?
18       Q Yeah.                                                   18       A Yes.
19       A So you are asking me about family physician or          19       Q In fact, he had been diagnosed by having strep
20   pediatricians?                                                20   throat by two separate emergency departments?
21       Q Yes, family physician.                                  21       A Yes.
22       A Family physicians probably treat almost no              22       Q Now, Dr. Barick was also not involved in
23   brain tumors or make no diagnoses of brain tumors.            23   establishing the plan of treatment, true?
24       Q Right. But they would treat probably                    24       A I -- I believe that's correct, yes.
25   thousands of --                                               25       Q And do you recall testimony that Dr. White,


                                                                  advanced
                                                                  depositions
                                         Nationwide Court Reporting & Trial Support
                                      855·204·8184 • www .advanceddepositions.com
     Case 2:18-cv-02158-KHV Document 431-6 Filed 04/23/20 Page 29 of 49



                 Oral Deposition of Robert Dabrow, M.D., 11/14/2019

                                                         104                                                                  106

 1    when she spoke to Dr. Boriek, at least according to Dr.         1        A -- so she would have -- in most programs the
 2    Borick's memory, told Dr. Borick what the plan was?             2    resident -- the intern is required to see the patient on
 3       A I actually don't remember it, but I -- I'll                3    arrival.
 4    accept that you're saying it if it's in the record.             4        Q And even in that situation, when she would see
 5       Q You will accept Borick was involved?                       5    the patient would depend on where the patient was in the
 6       A Yeah --yeah.                                               6    rotation, what else was going on, those sorts of things?
 7       Q It's what you'd expect?                                    7        A Correct, the -- Q&A the patient and the newest
 8       A Yeah.                                                      8    patient first. So you have to balance those two.
 9       Q Okay. And you would agree that the plan that              9         Q And it's a fairly common experience for, in
10   was put into place was to let D. sleep. And then when          10    pediatrics, for example, to have something like what
11   he woke up, to see ifhe could keep his oral medication         11    they thought was going on here occur, where a parent
12   down. And therefore, and if so, probably could move            12    brings in a patient -- a child who has strep throat.
13   towards discharge. If not, then IV medication might be         13    He's been vomiting, they're concerned they won't keep
14   required. Do you recall that being the plan?                   14    the medication down, they're concerned that the child
15       A Yes, oh, I saw that. It's in black and white.            15    may be dehydrated, and the child will be admitted on an
16       Q All right. Now, Dr. Borick, at that time,                16    observation basis. That's something that occurs quite a
17   would have known that the attending head approved this         17    bit, isn't it?
18   diagnosis and plan, true?                                      18        A Yes.
19       A Yes.                                                     19        Q And when that occurs, the patient is examined
20       Q And that would likely have known that the                20    by a resident or an attending at admission. And then
21   diagnosis has been made by others, true?                       21    wouldn't you agree, Doctor, that frequently that child
22       A Sure.                                                    22    is not actually seen by a doctor again, unless a nurse
23       Q Now, you would agree that in Dr. Borick's                23    calls, until whenever that doctor does rounds in the
24   situation, she would be entitled to place some faith           24    morning?
25   upon what had been done before she became involved?            25        A Yeah, that is -- that is the custom in most


                                                         105                                                                  107

 1       A Yes.                                                       1    places.
 2       Q And she would have had no reason, coming on                2        Q Which would frequently occur, depending on the
 3    duty and being assigned this case, to have been thinking        3    physician's personal practices, at 6:00, 7:00, 8:00 in
 4    that she would do anything other than follow the plan           4    the morning even, correct?
 5    that been put in place; isn't that fair?                        5        A Yes.
 6       A Yes, until she examines the patient.                       6        Q And that would be perfectly okay within the
 7       Q And in terms of examining the patient,                     7    standard of care?
 8    basically, as of that point, rightly or wrongly, D. had         8        A As far as the time you've seen the patient?
 9    been diagnosed as having a non-life threatening                9         Q Right.
10   condition, true?                                               10        A Yeah, it varies.
11      A Yes.                                                      11        Q So from this point, I'm not worrying about
12      Q And Dr. Borick would be operating under that              12    what the residency requirements were. We're talking
13   assumption in terms of when to examine the patient?            13    about the standard of care. Would you agree that Dr.
14      A Correct.                                                  14    Borick would not have been required, under the standard
15      Q And actually, there would've been nothing in              15    of care, to have seen D., having never been contacted by
16   the standard of care which would have required Dr.             16    a nurse, until after he was found to be non-responsive
17   Borick to see this patient before, say, 6:00 a.m., when        17    at 6:00 a.m.?
18   he was found to be non-responsive?                             18        A I'm -- I'm confused by your question. Again,
19      A I believe you mean 10:00 a.m.                             19    it was 10:00 a.m., not 6:00 a.m.
20      Q I 0:00 a.m. I'm sorry -- correct, I 0:00 a.m. Do          20        Q l 0:00 a.m., I'm sorry --
21   you agree with that statement?                                 21        A But--
22      A I don't know what the hospital policy is in               22        Q I've got the 6:00 a.m. on my mind.
23   their residency program. We have our residency see             23        A -- there is -- there is a note signed by her -
24   patients on arrival before we do rounds --                     24    - I believe it's like 7:20 or around there --
25      Q Would that --                                             25        Q I'm asking you --



                                                                 advanced
                                                                 deoo i::i·1·io-\rr.::
                                                                                1

                                                                      t     '·'' . 1..,
                                          Nationwide Court Reporting & Trial Support
                                      855· 204-8184 • www .advanceddepositions.com
     Case 2:18-cv-02158-KHV Document 431-6 Filed 04/23/20 Page 30 of 49



                 Oral Deposition of Robert Dabrow, M.D., 11/14/2019

                                                          108                                                               110
 1       A   -- she saw the patient.                               1           BYMR. DAY:
 2       Q -- I know. In the end I'm not --                        2       Q That it would -- that's the system?
 3       A   -- so Iet's not confuse --                            3       A    That might have been okay.
 4       Q -- contesting that she saw the patient. I am            4       Q Yeah.
 5    simply -- to the extent that if -- well, I just first        5       A Especially if they knew the attending was
 6    want to establish the standard of care wouldn't actually     6    coming.
 7    have required that, would it?                                7       Q Okay. You make a point in your report to
 8        A In our institution and all the institutions            8    suggest that Dr. Barick maybe didn't really see the
 9    I've been associated with, the intern coming onto the        9    patient when it's referenced in the record, correct? Can
10   day, the standard of care is that they would see the         10   you say that?
11   patient promptly. Even ifthe patient had been examined       11      A Yes, I'm not sure if she actually saw the
12   at 4:00 or 5:00 a.m., they would then go in and repeat       12   patient or did an exam.
13   the exam. Even ifit requires waking the patient up,          13      Q All right. Dr. Barick did testify under oath
14   and the family, and annoying them because you ask all        14   regarding what, at least, she says occurred, true?
15   the same questions.                                          15      A Okay. Yes.
16       Q What's the definition of "standard of care"            16      Q Did you read her deposition?
17   that you were using in expressing your opinions?             17      A Yes.
18       A The definition of" standard of care"?                  18      Q What did she say occurred?
19       Q Yes.                                                   19      A I'd have to look and see. I don't know what
20       A That would be -- that's a good question. That          20   she exactly said.
21   would be the quality level of, I guess, a procedure or       21      Q You don't remember?
22   how you approach a problem. I've never actually been         22      A I don't remember.
23   asked to define "standard of care," like a linguist.         23      Q All right. Well, Dr. Borick's testimony, I
24       Q Well, and for example, "standard of care"              24   think can fairly be summarized, that she had been told
25   doesn't necessarily mean the same thing as, for example,     25   and understood that the plan was to see D. -- to let D.


                                                          109                                                               111
 1  a residency program requirement, does it?                      1           sleep at least a reasonable amount of time
 2      A Correct.                                                 2    because he was exhausted. And then what I said before,
 3      Q "Standard of care" means what a reasonably               3    in the morning they would, you know, finish up anything
 4  prudent physician would do under the same or similar           4    that needed to be done -- the exam. And they would try
 5  circumstances.                                                 5    to test whether or not he could tolerate keeping his
 6      A Okay.                                                    6    medication down?
 7     Q Which is a range of conduct usually, correct?             7        A Yeah, okay.
 8     A Okay. Yeah. I'm not just quarreling with                  8        Q All right.
 9  that statement.                                                9        A I think read that.
10     Q So that's the question I wanted to ask, is               10       Q That was the plan. And then she testified she
11 whether, just in terms of a physician doing what a             11   went into the room, and Mrs. Morgan -- she spoke briefly
12 reasonable prudent physician would do within the range         12   to Mrs. Morgan. She did a very limited exam of the
13 of the judgments open -- whether that standard of care         13   child. She was not told that there was any problem or
14 would have required Dr. Barick to have seen this child         14   anything going on. She did not wake up D. She told the
15 any earlier than she was found non-responsive -- he was        15   mother that, you know, "We're going to let him sleep,
16 non-responsive at 6 -- at l 0:00 a.m. -- I got it that         16   and we'll talk later." If you accept that as being
17 time.                                                          17   correct, all those factors as being hypothetically true,
18        MR. GIROUX: Objection. Asked and answered.              18   wouldn't you agree that Dr. Barick acted within the
19    You may answer it again.                                    19   standard of care?
20        MR. DAY: Yes, asked.                                    20       A If all of that happened as stated, it doesn't
21     A So as I understand the question. Would it be             21   seem unreasonable --
22 okay for a physician to wait until 10:00 to see a              22       Q Yeah.
23 patient who's newly admitted, who is otherwise felt to         23       A -- challenged by her note.
24 be stable, rightly or wrongly? I cannot disagree with          24       Q And she explained the note in her deposition.
25 that statement.                                                25   Do you recall that?



                                                                 advanced
                                                                 depositions
                                             Nationwide Court Reporting & Trial Support
                                          855·204-8184 • www.advanceddepositions.com
     Case 2:18-cv-02158-KHV Document 431-6 Filed 04/23/20 Page 31 of 49



                 Oral Deposition of Robert Dabrow, M.D., 11/14/2019

                                                          112                                                                114
 1       A   I don't recall her explanation. I'm sorry.              1        Q And you know that he testified that with the
 2       Q Okay. Well, she testified that she hadn't                 2    greater knowledge that he's developed since he's been no
 3    done her charting on this case as of the time that D.'s        3    longer a medical student and had been through residency,
 4    emergency condition developed which we can tell is true        4    he would not have used the tenn "not arousable"?
 5    just by when things were entered on the report, correct?       5        A Yeah. I did see that statement.
 6       A Yes.                                                      6        Q And, in fact, that he described that D. was --
 7       Q And that, actually, within the residency                  7    you know, he would respond to him touching, he would
 8    program is not surprising. They may take notes or              8    reach out and he would do those things, but he didn't
 9    whatever along the line --                                     9    ever completely wake up, correct?
10      A Oh, of course.                                            10       A Yes.
11      Q -- and then do their charting later, correct?             11       Q In other words, not that different a
12      A All the time.                                            12    description of what occurred than some other healthcare
13      Q And D. was going to be a very, you know, high            13    providers have made?
14   maintenance, to use an inappropriate term in medicine,        14        A Yes. Can I get a five-minute break?
15   but would require a lot of attention once his                 15        Q Yeah. Can I ask you just two questions --
16   neurological situation was discovered?                        16        A Sure. Sure.
17      A Oh, yeah. Yeah.                                          17        Q -- to get this and then -- okay? Not yet So
18      Q He was a critically ill child?                           18    setting that aside -- again, you don't know whether
19      A Yeah.                                                    19    that's true or not?
20      Q And she was going to be involved in the                  20       A Well, nobody does.
21   capacity of a resident, you know. Were you aware of           21        Q Right. Well--
22   that, during her shift?                                       22        A Except the people involved.
23      A I don't know what actually took place after              23        Q Involved, yes. Are you also aware that Mrs.
24   that. I paid very little attention to the notes --            24    Morgan does recall a woman coming into the room at some
25      Q Okay.                                                    25    point in that morning and there being at least some


                                                          113                                                                115
 1        A -- after the arrest.                                     1    discussion regarding what the plan was? Do you recall
 2        Q Well, she testified that, basically, as of               2    that?
 3    that time orders were being entered. Things were               3       A I think -- is this the part where she
 4    happening on an emergency basis that needed to be              4    mentioned she wasn't sure if it was a nurse or doctor.
 5    documented in the chart. She felt that something should        5    There was some female she referred to.
 6    be documented from the morning on the chart. And just          6       Q Right. Okay. So the bottom line is, you
 7    to get something on the chart, she went and copied the         7    don't know one way or the other whether or not Dr.
 8    medical student's note and pasted it in. Now, number          8     Barick did, in fact, go in and do the very limited
 9    one, it's pretty obvious that, in fact, physically,           9     examination that she described?
10   that's what she did?                                          10       A Yeah. Correct.
11       A Yep.                                                    11       Q Okay. But if, in fact, she did what she
12       Q And I assume, you not being there, you don't            12    described, given what the plan was, given there was no
13   know one way or the other whether her explanation of why      13    indication at that time at least that something had
14   she did it was accurate?                                      14    changed, wouldn't you agree that that would have been
15       A Yes.                                                    15    consistent with the standard of care?
16       Q But it sounds like something that might                 16       A Standard of care? It would have been,
17   happen?                                                       17    probably, consistent with her training at the time.
18       A Oh, yes.                                                18          MR. DAY: Okay. You can go ahead and take your
19       Q So there is a statement in the student's note           19       break now.
20   that was pasted in that D. was "not arousable," correct?      20           THE WITNESS: Thank you.
21       A Yeah. It generated a lot of discussion, as it           21           (OFF THE RECORD)
22   did at the depositions.                                       22           BY MR.DAY:
23       Q Right. And are you aware that the medical               23       Q Doctor, I want to move and talk for a little
24   student was deposed?                                          24    while about Dr. Hartpence and Dr. White. Dr. Hartpence
25       A Yes. I saw his deposition.                              25    was also an intern. Are you aware of that?



                                                                 advanced
                                                                 de ro·~i·Vlr)nr­
                                                                    ~.J .)-1 t " .)
                                          Nationwide Court Reporting & Trial Support
                                       855-204-8184 • www.advanceddepositions.com
     Case 2:18-cv-02158-KHV Document 431-6 Filed 04/23/20 Page 32 of 49



                 Oral Deposition of Robert Dabrow, M.D., 11/14/2019

                                                          116                                                                  118
 1
 2
        A    Oh, yes.
        Q And under the program, he was assigned the
                                                                 I     1
                                                                       2
                                                                                Q Okay. And that being true, that in his level
                                                                            of training -- and accepting that without question,
 3
 4
      responsibility of doing the history and physical. Are
      you aware of that?
                                                                 II    3
                                                                       4
                                                                            having what he did, more or less, communicated to the
                                                                            attending, and the attending being aware of everything,
 5       A Yes.                                                        5    the decision to defer doing the neurological exam -- if
 6       Q And he did that, and then he, as we've                      6    he has accepted without question, to use your terms, the
 7    discussed previously, placed a call to the attending and         7    strep throat diagnosis, for a physician at his level of
 8    there was a discussion with an attending. And at that            8    training and experience, would you agree would be within
 9    point, the plan of action was basically finalized. ls            9    the standard of care?
10   that approximately --                                            10       A It's reasonable.
11       A Yeah.                                                      11       Q Okay. And you would agree that, in general,
12       Q -- what you understand?                                    12   under all of these circumstances, given his level of
13      A Yeah.                                                       13   experience, Dr. Hartpence did, in fact, act within the
14      Q Now, there is a considerable difference in the              14   standard of care in this case?
15   level of experience between a first-year resident or an          15       A I'm only hesitating a little bit because he's
16   intern and a, well, let's say a faculty member in a              16   never acting in a vacuum. Presumably everything he saw
17   program, who is a board-certified experienced physician,         17   or did or observed, information he transmitted, he
18   true?                                                            18   would've talked with the senior resident about, who also
19      A Oh, yes.                                                    19   examined the patient, and presumably there was some
20      Q You would expect Dr. Hartpence would be                     20   feedback loop before they spoke to the attending. So
21   inclined to defer to his attending?                              21   perhaps they didn't get a full history. Perhaps they
22      A Yes.                                                        22   didn't do a full exam. But if he's in isolation-· and
23      Q Okay. Now, Dr. Hartpence -- from everything                 23   then again, part of the resident's responsibility is to
24   available, would you agree appears to have communicated          24   think independently, in graded responsibility, so it is
25   with Dr. Bala concerning what he found and what his              25   possible that he was within the standard of care at that


                                                         117                                                                   119
 1    thinking was?                                                    1   level.
 2       A Yes. Well, I don't know what he actually                    2       Q Let me approach it from a different angle.
 3    said, but --                                                     3    Will you agree, based upon all the information and
 4       Q But it makes sense that that occurred?                      4    knowledge that you have, based upon what was available
 5       A It makes sense, yes.                                        5    for your review, you cannot offer an opinion, to a
 6       Q Now, at that point -- and he gave his                       6    reasonable degree of medical probability, that Dr.
 7    recommendation, his thoughts as to what should occur --          7    Hartpence violated the standard of care?
 8    now, at that point, hasn't Dr. Hartpence done what was           8       A I would agree with that statement, yes.
 9    expected of him as a first-year resident?                        9       Q Okay. Now, moving to Dr. White -- Dr. White
10       A Ifhe did a complete history and a complete                 10   was a senior resident, correct?
11   exam, we would say yes. And ifhe thought about a                 11       A Yes.
12   differential diagnosis and presented all that                    12      Q And l suspect that you believe that as a
13   information to the attending.                                    13   senior resident she would have had more knowledge and
14       Q Okay. I guess you don't know specifically                  14   more experience and might be held to a somewhat higher
15   what he said to the attending beyond his description in          15   standard?
16   his deposition?                                                  16      A Without question. She would've been
17       A Yes, that's correct. r can -- and the same                 17   graduating in two months after this.
18   for the history. I can only know what he wrote in the            18      Q Right. She was, nevertheless, still in a
19   history of present illness.                                      19   residency program?
20       Q Okay. And as a first-year resident, it                     20       A Yes.
21   would've been significant to him that the provider at            21       Q Which meant she was still subject to
22   two separate emergency departments had diagnosed strep           22   supervision by the attending?
23   throat?                                                          23      A Yes.
24       A He probably would have accepted it without                 24      Q And ultimately the final decision would still
25   question.                                                        25   be made by the attending?



                                                                 advanced
                                                                 depositions
                                          Nationwide Court Reporting & Trial Support
                                      855,.204·8184 • www.advanceddepositions.com
     Case 2:18-cv-02158-KHV Document 431-6 Filed 04/23/20 Page 33 of 49



                 Oral Deposition of Robert Dabrow, M.D., 11/14/2019
                                                                 I
                                                          120                                                                 122
 1       A   Final decision regarding?                                1    stated in the abstract, would be consistent with
 2      Q Well, what would be happening in this case                  2    increased intracranial pressure; that's your testimony?
 3    when the attending was contacted. Now, maybe there are          3        A I'm not sure of your question.
 4    circumstances where she wouldn't contact the attending,         4        Q Is it your testimony that the headache --
 5    but since the attending was contacted, as to whether the        5    having a headache, generically stated, and having heavy
 6    plan that was put into effect was appropriate, was              6    vomiting, generically stated, can be consistent with
 7    ultimately the attending's decision, correct?                   7    increased intracranial pressure?
 8         A It's ultimately the attending physician's, but           8        A Well, not each symptom in isolation. You're
 9    it's also the resident's responsibility to advocate for         9    always looking at the whole picture.
10   the patient if there's a discrepancy or if there's other        10       Q Right. And those --
11   concerns.                                                       11       A Those would be consistent.
12        Q Right. And in terms of -- I'm trying to think            12       Q And they are also consistent with many, many
13   ofwbat has and hasn't been covered. It's all --                 13   other diagnoses?
14   actually, at the same time, ifI think, permitted as             14       A Absolutely.
15   opposed to just shooting off. Dr. White would also have         15       Q Right. There is no report that would have
16   been reasonable in giving some fairly significant               16   been available to Dr. White that you can point to
17   consideration to the fact that the diagnosis of strep           17   anywhere in the records that would have supported that
18   throat had been reached in two separate emergency               18   this child was having problems with balance, was there?
19   departments?                                                    19       A She was not aware of any reports. I don't
20        A She would've been aware of it, sure.                     20   know if she ever asked the question.
21        Q And that would have been something that it               21       Q Are you aware of what Mom was talking about
22   would have been reasonable for her to put a fair amount         22   when she made some reference to thinking there might be
23   ofreliance on?                                                  23   balance issues?
24        A Yeah, until she did her own history and                  24       A I don't recall. No, honestly.
25   physical.                                                       25       Q Do you recall that basically involved a couple

                                                         121                                                                  123
 1       Q And if, in fact, the various entries in the                1    of episodes that were, more or less, one for example,
 2    record that Mr. Gribble discussed with you are correct,         2    was he used a banister and she had never seen him use a
 3    you can't deny, can you, that there were a number of            3    banister before. But he, nevertheless, was running
 4    features in this case that were consistent with strep           4    around playing. That's not ataxia, is it?
 5    throat?                                                         5        A That wouldn't be defined as ataxia.
 6       A There were a few. There were also a few that               6        Q Huh?
 7    were not.                                                       7        A That would not be defined as ataxia.
 8       Q Then there were also -- I think -- what is                 8        Q Right. And if that's what she was describing,
 9    your understanding of the signs and symptoms of                 9    there is no indication that D. had ataxia?
10   increased intracranial pressure?                                10       A Not that I'm aware of, no.
11       A Vomiting, headache, altered mental status,                11       Q The headache with increased intracranial
12   gait disturbance, cranial nerve abnormalities, pupillary        12   pressure, especially in association with the
13   abnormalities.                                                  13   medulloblastoma. is expected to be in the morning or at
14       Q Okay. In this case there was vomiting?                    14   night; is it not?
15       A Uh-huh.                                                   15       A I'm not sure. I did read something in the
16       Q Is that a "yes"?                                          16   deposition about that, but I don't claim to be an expert
17       A Yes. I'm sorry. Yes.                                      17   on headaches with medulloblastoma.
18       Q Yes. Although the vomiting had been                       18       Q The issue of whether the headache in this case
19   controlled for at least some time before Dr. White              19   is the kind of headache that one would associate with
20   would've seen the patient?                                      20   increased intracranial pressure, would be relevant to
21       A Controlled with medication, yes.                          21   how reasonable the actions of the physicians in this
22       Q Yes. There was, at least, a history of a                  22   case were, wouldn't it?
23   headache?                                                       23       A Sure.
24      A Yes. It's in her history as well.                          24       Q But you can't answer that question?
25       Q Yep. At this point, vomiting and headache,                25       A Well, which question are you referring to?



                                                                 advanced
                                                                 depositions
                                            Nationwide Court Reporting & Trial Support
                                         855·204·8184 • www.advanceddepositions.com
     Case 2:18-cv-02158-KHV Document 431-6 Filed 04/23/20 Page 34 of 49



                 Oral Deposition of Robert Dabrow, M.D., 11/14/2019

                                                             124                                                                 126
 1        Q You can't answer the question as to what the              1    doesn't rule out the possibility that the child does not
 2    specific aspects of the headache are that would be              2    have strep throat, but it makes it probable that the
 3    expected?                                                       3    child does have strep throat, true?
 4        A r can't answer it because it's not in the                 4       A I'm a little confused, but r think I'm
 5    record. It doesn't prove anybody has.                           5    agreeing with you.
 6        Q No, but you can answer whether -- well, strike            6       Q Yeah. Well, the -- 85 percent is a
 7    that, it is in the record. He was at a, or at least             7    probability?
 8    we -- it's in the general record of this litigation that he     8       A Yeah.
 9    was at church. There was some thought that it was maybe         9       Q Okay. So you've got the 85 percent
10   because he was prevented from cutting something he              10   probability of strep throat just from the test. You
11   wanted to. But in any case, he started screaming. This          11   have a history -- and f'm not going to repeat everything
12   would have been in the late afternoon or early evening,         12   that Mr. Gribble went through for you, but a lot of the
13   I believe, and then they -- they took him to the -- to          13   signs and symptoms of strep throat are checked off here,
14   the hospital.                                                   14   aren't they?
15       A Yeah, exactly.                                            15      A A fow.
16       Q Right.                                                    16      Q And, in fact, you can look at any reference
17       A And we all read that.                                     17   about strep throat, and it will say there's no one key
18      Q Okay. So we know that the description of the               18   sign or symptom that you can look for in strep throat,
19   least significant headache was not something that he            19   true?
20   woke up with, or something that occurred shortly after          20      A Everybody will agree with that statement.
21   he woke up, or late when he was in bed?                         21      Q Right. So in other words, you're looking for
22       A Oh, okay. I see what you're getting at. No.               22   a collection of signs and symptoms of-- and they can be
23   That's -- that's true.                                          23   various different signs and symptoms in association with
24      Q Okay. So we know that, but you're telling us               24   a positive test. That's what you're looking for, right?
25   that you can't really say what would be the expected            25      A Yes.


                                                            125                                                                  127
 1 pattern in the face of increased intracranial pressure?            1    Q And your basic thesis is there just weren't
 2    A Pattern? No. There's general symptoms in                      2 enough of those signs and symptoms to justify the
 3 context of lack of another explanation.                            3 diagnosis? Is that what you're saying?
 4        Q But the -- in the lack of the -- it's                     4      A    ft wasn't a collection. There wasn't
 5    interesting that you say "lack of another explanation"          5 collectively -- right. Yes, you can say that.
 6    for -- another explanation, for example, would be strep         6    Q Which is ultimately a judgment call?
 7    throat?                                                         7    A Which is ultimately a judgment call?
 8        A It's hard to -- it's hard to justify that. Are            8    Q A judgment call. Whether or not the
 9    we were talking about Dr. White now, or just the generic        9   circumstances presented with a child who has some
10   case?                                                           10 indications of strep throat and a positive assay, but,
11       Q Just so -- we'll talk about a generic case                11 in your opinion, lacked some others as to what point it
12   first.                                                          12 becomes probable that there is strep throat, and
13       A Okay. So it's hard to know because my                     13 probable enough to act on that assumption, is a judgment
14   contention all along is there's really many findings not        14 call, true?
15   associated strep throat, and many there are.                    15    A Yeah. That's seems a reasonable statement.
16       Q And there was a positive rapid strep test?                16     Q Which means that, as with all forms of
17       A As can be found in 15 percent of healthy                  17 judgment, differing qualified capable physicians will at
18   children.                                                       18 times reach somewhat different judgments?
19       Q Yeah. But that also means it's found in 85                19    A Yes. I'm with you there.
20   percent of children who had strep throat, true?                 20     Q What are the key signs or symptoms of strep
21       A It's what?                                                21 throat that you believe were absent in this case?
22       Q Found in 85 percent of children with strep                22    A Fever, exudative tonsil, repetitive -- you
23   throat.                                                         23 know, repetitive complains of sore throat multiple
24       A For sure.                                                 24 times.
25       Q So if, in fact, you have a positive strep, it             25    Q There were complaints of --



                                                                    advanced
                                                                    depositions
                                           Nationwide Court Reporting & Trial Support
                                       855·2.04-8184 • www.advanceddepositions.com
     Case 2:18-cv-02158-KHV Document 431-6 Filed 04/23/20 Page 35 of 49



                 Oral Deposition of Robert Dabrow, M.D., 11/14/2019

                                                            128                                                             130
 1       A   Certainly, I am not --                                 1       A   It can be.
 2       Q -- for sore throat put in the record, correct?           2       Q And that's something that Dr. White, Dr.
 3       A   Yes.                                                   3   Hartpence, other providers in this case, they got to do,
 4       Q And there's also an explanation given by the             4   that you can't do, just because of the nature of being a
 5    mother as to why the child might have not emphasized          5   reviewer, true?
 6    that soreness as much as he might otherwise have, true?       6       A Of course.
 7       A Yes. We all read that.                                   7       Q And that information may well have been of
 8       Q Now in terms of the throat findings, there               8   relevance to them in reaching their diagnosis?
 9    were -- not -- not every --                                   9       A Yes.
10       A I think --                                              10         MR. DAY: Okay. I'm going to go ahead now and
11      Q Is there a problem?                                      11     let some other people ask questions. I reserve the
12       A I thought you lost your contact for a second.           12     right to ask a few more later, if appropriate.
13      Q Okay. Not every child who has strep throat               13         MR. GIROUX: Are we going to go straight
14   will have -- well, I've lost my words, but what are the       14     through?
15   throat findings that you say were missing?                    15         COURT REPORTER: Yeah.
16       A Again, it's the whole picture, but                      16         MS. COLE: Yeah, I'm working.
17   specifically in the pharynx --                                17         MR. GIROUX: Okay.
18      Q No. I'm talking about specifically from the              18         MS. COLE: Is that okay?
19   view of the --                                                19         MR. GIROUX: Yeah. But can we do a five-
20      A Frequently it's hyperemia beyond the -- beyond           20     minute break right now?
21   the pale. I'm saying someone who has a slightly red           21          (OFF THE RECORD)
22   throat doesn't usually do it. Fire engine red, palatal        22             EXAMfNATION
23   petechiae, little red spots on the back of the throat,        23          BY MS. COLE:
24   tonsils that are huge and swollen with cxudatcs. Those        24      Q Doctor, earlier this morning, you said --
25   are fairly classic.                                           25      A I'm sorry. I'm sorry. Who are you?

                                                            129                                                            131
 1      Q None of those are required to be present?                 1      Q I'm sorry. I'm Tracy Cole. I represent the
 2      A     None of them are required. Nothing is                 2 physician assistant, Bridget Grover, and Dr. Faimon at
 3    required.                                                     3 Wesley Medical Center.
 4       Q So you're ba'iically saying that the                     4      A Okay. Thank you for explaining.
 5    description here of the throat seems borderline to you?       5      Q And just to clarif'y, as I read your opinions,
 6       A I would agree, yes.                                      6 you have no criticisms of the nursing care at Wesley
 7       Q But a borderline throat, combined with a                 7 Medical Center, correct?
 8    positive assay and enough other signs and symptoms, may       8      A Criticisms of the nursing care? What's
 9    well be enough to justify a diagnosis of strep throat,        9 this -- I don't think I made any comments about the
10   true?                                                         10 nursing care --
11      A It's possible.                                           11     Q Right.
12      Q Would you agree that, in general, there are              12     A -- other than Bridget Grover.
13   advantages to being the person who was on the scene           13     Q I just wanted to clarify that you have no
14   actually looking at a patient?                                14 criticism of the nursing care at Wesley Medical Center,
15      A Yes.                                                     15 correct?
16      Q There's something called gestalt that doctors            16     A Not in my note, correct.
17   use the term, right?                                          17     Q Okay. Earlier this morning when you were
18      A Gestalt.                                                 18 talking about your experience, you said you have a brief
19      Q Gestalt. I've --                                         19 history in an ED setting. Can you tell me what your
20      A Yes. I've heard that word. I've heard that               20 experience has been working in the emergency room
21   word.                                                         21 setting as the primary emergency room physician?
22      Q Yeah. And, basically, the idea is that a lot             22     A Sure. From 2008 until about 2000 -- no. From
23   of medicine involves just kind of observing the patient       23 2009 till roughly 2011, I worked part-time, which was 40
24   and getting a sense of what's going on, and that that         24 hours a month, at Baltimore Washington Medical Center in
25   can be very valuable?                                         25 Anne Arundel County, Maryland, which is a suburb of



                                                                  advanced
                                                                  depositions
                                         Nationwide Court Reporting & Trial Support
                                      855·204-8184 • www.advaoceddepositions.com
     Case 2:18-cv-02158-KHV Document 431-6 Filed 04/23/20 Page 36 of 49



                 Oral Deposition of Robert Dabrow, M.D., 11/14/2019

                                                         132                                                                   134
 1    Baltimore.                                                   1    emergency room?
 2        Q And what wa~ your role there? Were you the             2         A I worked 40 hours a month.
 3    first provider that would see the patient as they            3         Q And how many shifts would that be?
 4    arrived, or was your involvement as a consultant?            4         A Two or three, 12, 20 hours, yeah. Two or
 5        A No, I was the physician -- the primary                 5    three shifts.
 6    physician. We saw all but trauma. Trauma went to the         6         Q And why did you do that?
 7    rest of the ER. They saw the pediatric patients,             7        A It was extra money. It was called
 8    whatever the problem was, if it wasn't trauma.               8    moonlighting.
 9        Q Okay. How many patients did they see,                  9        Q In that role as moonlighting as an emergency
10   typically in a year, at that facility?                       10   room physician, did you ever use the Glasgow Coma Seale?
11       A I don't know in a year. I know when I did a           11         A No. We weren't the trauma team.
12   shift, which was generally 12 or 24 hours, it could be      12           MR. YOUNG: I'm sorry, I couldn't hear. I
13   anywhere from 20 to 40 patients on a shift.                 13        heard "no" and then I couldn't hear.
14       Q Okay. And how many times during that work did         14         A I said we weren't the trauma team. So we
15   you initiate a diagnosis ofmedulloblastoma?                 15    wouldn't have needed the Glasgow Coma Scale.
16       A Never.                                                16         Q So it's your understanding that that scale
17       Q Have you ever diagnosed medulloblastoma?              17    applies only in trauma situations?
18       A Never diagnosed mcdullo -- I've never                 18         A No. I didn't say that. I said we didn't use
19   diagnosed medullo -- medulloblastoma. I have diagnosed      19    it.
20   brain tumors and/or other intracranial emergencies.         20         Q Okay.
21       Q How often have you done that?                         21        A So I'm not that familiar with it in a
22       A Total? Probably ten or 12 times.                      22    practical way since everywhere I've ever worked it's
23       Q And that would be over a patient population of        23    never been a primary use tool.
24   how many?                                                   24        Q The facility where you moonlighted as an
25       A Could be thousands.                                   25    emergency room physician, you said they didn't do


                                                         133                                                                  135
 1     Q How many thousands?                                      1 traumas at that facility. What kind of patients did you
 2     A I wouldn't really have any idea to compare.              2 see in the emergency room at that facility?
 3 I'd have to do some heavy math.                                3    A General medical patients. Kids with fevers,
 4     Q Would that be over your career? Over your                4    headaches, abdominal pain, vomiting, diarrhea, the whole
 5 total -- the time of your total career?                        5 gamut of primary pediatric and emergency room care. Kids
 6     A Yeah. That's a reasonable statement.                     6 with asthma.
 7     Q So you were including within that, patients              7    Q Was there a level assigned to that facility?
 8 you would've seen in your clinical practice as a               8    A I think the hospital was a Level 2 but I
 9 pediatrician, correct?                                         9    wouldn't swear to it. There was no pediatric ICU. There
10    A Yes.                                                     10 was an inpatient pediatrics unit.
11      Q Okay. How many do you think you diagnosed as           11        Q Sorry. I didn't hear. There was an --
12   having a brain tumor when you were working as an            12        A There was no pediatric ICU at that facility.
13   emergency room physician?                                   13    We were part of University of Maryland system, but we
14      A I don't think I saw anybody that has a brain           14    did have a pediatrics inpatient unit. I think it was
15   tumor. I haven't even had a brain tumor as an emergency     15    about 12 or 15-bed pediatrics inpatient unit. I was a
16   room physician. Sorry, losing my voice. I don't think       16    full-time pediatric hospitalist during those years.
17   I made any diagnosis of a primary brain tumor when I was    17        Q In your role as a moonlighting emergency room
18   moonlighting as an emergency room physician.                18    physician, how many times did you diagnose increased
19      Q Have you ever been a board-certified emergency         19    intracranial pressure?
20   room physician?                                             20        A I can't give you a number, but it was at least
21      A No.                                                    21    once or twice.
22      Q Was the last time you worked in the emergency          22        Q Okay. How many times over your career as a
23   room 2009?                                                  23    physician have you diagnosed increased intracranial
24      A It was probably 2011.                                  24    pressure?
25      Q And how often did you work shifts in the               25        A To be the primary diagnosis, probably no more



                                                                advanced
                                                                depositions
                                          Nationwide Court Reporting & Triai Support
                                     855-204"8184 • www .advanceddepositions.com
         Case 2:18-cv-02158-KHV Document 431-6 Filed 04/23/20 Page 37 of 49



                    Oral Deposition of Robert Dabrow, M.D., 11/14/2019

                                                            136                                                                 138
     1 than ten or 12.                                                  1       A That he did not have sore throat and that he
     2    Q Okay. What are the primary signs and symptoms               2    did not have -- that he did have headache, but they
     3 ofincreased intracranial pressure?                               3    didn't describe any of it beyond that.
     4    A I think I answered that earlier, but I'll                   4       Q Okay. Would it be important to know what the
     5 repeat it again.                                                 5    pain rating was?
     6    Q I think you may have, but I --                              6       A I'm not sure. It depends where the pain is
     7    A I'll repeat it again.                                       7    coming from.
     8    Q I want to hear it again.                                    8       Q Okay. Well, I think I just heard you say that
     9      A   So --                                                   9    with increased intracranial pressure, one of the
    10      Q Sorry.                                                   10   symptoms is headache and what you're concerned about is
    11       A -- headache, usually quite extreme, but                 11   severe headache or intense headache. Was there severe
    12   unknown. Vomiting, without another alternative                12   or intense headache pain reported at Wesley Woodlawn?
    13   explanation to be made. Abnormal vital signs can be           13       A No, r -- I did not see that in the chart.
    14   part of the symptoms. Papilloedema, if you can examine        14      Q Okay. Did you see any record or note that
    15   for that, that's quite difficult. Pupil or other              15   D.M. was crying out in pain while he was at Wesley
    16   cranial nerve anomalies, state of consciousness.              16   Woodlawn?
    17   Basically an abnormal neurologic exam associated with         17      A I believe not in the hospital -- no, not in
    18   the others, the headache, the vomiting.                       18   the hospital record.
    19      Q Okay. What is your understanding of the                  19      Q The vomiting. What is your understanding of
    20   nature of the headache when D. was at Wesley Woodlawn?        20   any reports of vomiting at Wesley Woodlawn?
    21      A The nature of the headache at Wesley?                    21       A Actually, I have to refresh my memory now.
    22      Q Yes.                                                     22   That's going to be a bit confusing with all the notes.
    23      A As described? Don't know. Wasn't well-                   23   But I believe he presented, because of headache and
    24   described by any of the providers.                            24   vomiting. Can't remember, the mother said he started
    25      Q Did you see a pain level report in the Wesley            25   vomiting one or two days earlier, I'm trying to remember

-
                                                            137    I                                                            139
     1    Woodlawn record?                                              1    that triage paper. Can I look at it?
     2       A There was a -- was it a FLACC score? I think             2        Q Yeah, well, it's not -- yeah. Here you go.
     3    there was. I don't recall the number, but I believe           3    Here's the Exhibit 6 which was your notes.
     4    they did have the pain levels scored somewhere.               4        A Yeah. Headache today, nausea two mornings,
     5       Q Do you know what that scale is that they used            5    dizzy, unbalanced for two days. But I don't think
     6    for children when they're trying to -- and -- are you         6    there's any actual description of the vomiting in any of
     7    looking at Mr. Giroux's computer there to get some            7    the notes. Just this Nurse Judd's comments there.
     8    information?                                                  8       Q And what are you pointing to at Nurse Judd's
     9       A I'm sorry.                                               9    comments?
    10       Q You're pointing at Ms. Giroux's computer--              10       A Nurse Judd just said he was nausea and
    11       A Yeah, no, no. I'm sorry. Yeah, no --                    11   vomiting. Something to eat. Nausea was gone on
    12       Q -- are you looking at something there?                  12   Saturday, the same thing. So it sounds like he had two
    13       A -- no, he's -- he's perusing something.                 13   days of vomiting.
    14       Q Okay.                                               I   14       Q That's how you interpret that?
    15
    16
             A All right. So the FLACC scale is basically
         they use indicators for kids who are non-verbal to try    I   15
                                                                       16
                                                                                A That's what it says. On Friday, he was nausea
                                                                            and vomiting some -- wanted something to eat. After he
    17   to assess their pain level. Are they happy, are they          17   ate, nausea was gone. On Saturday, same. Today he said
    18   sad, and they seeming to be uncomfortable?                    18   he wouldn't -- wanted to eat again, so he wouldn't get
    19       Q And do you know what the rating was at Wesley           19   nauseated. She denies vomiting. She states he's
    20   Woodlawn?                                                     20   afebrile.
    21       A I don't recall. The only thing I recall was             21       Q So is there any history upon presentation --
    22   in the notes that -- it's in the comments, in the             22   of vomiting upon presentation to Wesley Woodlawn?
    23   verbal. I remember noticing the written comments by the       23       A Not at Wesley Woodlawn.
    24   triage nursing.                                               24      Q Okay. Abnormal neuro signs. Is there any
    25       Q What do you recall about that?                          25   evidence of abnormal neuro signs at Wesley Woodlawn?



                                                                   advanced
                                                                   depositions
                                            Nationwide Court Reporting & Trial Support
                                         855 204·8184 • www .advanceddepositions.com
     Case 2:18-cv-02158-KHV Document 431-6 Filed 04/23/20 Page 38 of 49



                 Oral Deposition of Robert Dabrow, M.O., 11/14/2019

                                                          140    I                                                            142
 1        A So there is a neuro exam that's described. And            1       A    Papilloedema? No.
 2    it says normal. I'm not sure that's a justifiable exam          2       Q And the -- those are the ones l jotted down
 3    the way it's written, but that's what it says. Sor              3    from you talking, but there were other signs you gave of
 4    have to accept what's written there, if in fact all that        4    increased intracranial pressure. What were the other
 5    was done. Would take a while to do that exam, though.           5    signs that I haven't?
 6        Q Do you think it's your place to determine                 6       A I think we talked about abnormal vital signs.
 7    whether a witness is being truthful or not?                     7       Q Was there any evidence --
 8        A No, that's not my job.                                    8       A Of the cranial nerves -- well, they only··
 9        Q Okay. Do you have any reason to disagree with             9    they didn't do a complete set of vital signs, but of the
10   Ms. Grover's charting there?                                    10   vital signs they did, they were normal.
11       A Well, some ofit's a little inconsistent.                  11       Q Okay. No evidence of Cushing's triad at
12       Q Is that fairly common for charting to be                  12   Wesley--
13   inconsistent among different providers?                         13       A No.
14       A That's a reasonable statement.                            14       Q -- even if we assume the blood pressure was
15       Q So back to my question. You indicate you                  15   abnormal, correct?
16   don't believe the neuro exam recorded by ••                     16       A Yes, correct.
17       A I didn't say I don't believe it.                          17       Q And you would agree children have headaches
18       Q •• Ms. Grover?                                            18   quite frequently?
19       A I just said it would take a while to do a                 19       A Theydo.
20   comprehensive exam the way it's described.                      20       Q Okay. And that can be something serious or it
21       Q How long?                                                 21   can be something not so serious, correct?
22       A Probably ten or 12 minutes at minimum.                    22       A As with anybody, yes.
23       Q How long was he there?                                    23       Q And headache can be present with strep throat,
24       A It looks like it was in the ER -- he was in               24   correct?
25   the ER about an hour-and-a-half. Looks like he was              25      A Yes.


                                                          141    1                                                            143
 1    examined for about ten or 12 minutes.                           1        Q Are you aware of the Centor scale?
 2        Q Sufficient amount of time to do that kind of              2        A I'm aware of it. It's not used in pediatrics
 3    exam?                                                           3    because it's not validated.
 4       A Well, it would -- that would -- that amount of             4        Q And why do you say it's not used in
 5    time would you do -- just the neuro exam would take that        5    pediatrics?
 6    amount of time plus evel)'thing else would take more.           6       A H's -- if you look up under general
 7       Q When was the last time you did that kind of                7    pediatrics criteria, it's not an agreed upon scale for
 8    neuro exam?                                                     8    children. It's only validated for adults. However,
 9        A I do neuro exam on kids pretty frequently                 9    having said that, people do sometimes use those criteria
l0   because kids have headaches all the time and you have to        10   in determining who to do a strep test on. I actually
11   determine, is it a legitimate headache that might               11   studied under Bob Centor back in the '80s. He was one
12   actually matter for something, or is it just a headache         12   of our faculty.
13   for whatever reason? So it takes about ten, 12 minutes          13       Q Okay. Are you saying it's a deviation from
14   to do a comprehensive exam. Check cranial nerves. Check         14   the standard of care to use the Centor criteria?
15   balance. Have them walk around. Talk to him a little            15       A No, I'm simply saying it's not a parameter
16   bit. Determine how they're doing.                               16   that we've -- in my teaching experience, in my world of
17       Q But you don't have any evidence that that was             17   pediatrics, and all the worlds I've lived in, I would
18   not performed my Ms. Grover as she recorded --                  18   never seen a pediatric notes Centor criteria written.
19       A I wouldn't suggest that. I wouldn't suggest               19   Nobody would write that comment.
20   especially under oath. That's not my place.                     20       Q But you could use the criteria that's set
21       Q So back to my question. ls there any evidence             21   forth in the Centor scale to decide whether to test
22   of an abnormal neuro exam at Wesley Woodlawn?                   22   somebody for strep?
23       A Correct. There is no evidence in this                     23       A Yes. People do that all the time.
24   charting as it exists.                                          24       Q Okay. Do you agree that D. met the Centor
25       Q Okay. ls there any evidence ofpapilloedema?               25   scale for testing for --



                                                                 advanced
                                                                 depositions
                                          Nationwide Court Reporting & Trial Support
                                      855·204-8184 • www.advanceddepositions.com
      Case 2:18-cv-02158-KHV Document 431-6 Filed 04/23/20 Page 39 of 49



                  Oral Deposition of Robert Dabrow, M.D., 11/14/2019

                                                           144                                                              146
  1        A Again --                                               1    Q Would you agree with me that the mother
  2        Q -- strep?                                              2 reported that D.M. had a red throat when she presented
 3         A -- I don't use the Centor scale in pediatrics.         3 to Wesley Woodlawn, a red throat the other day?
  4    So I really don't have an expert opinion about that.         4    A It's -- it's in the record. Not sure what
 5         Q Okay. Would you agree with me, without any             5    that means for the parent, but it's in the record.
  6    history of vomiting prior to the review of systems by        6       Q Tell me what your understanding is of the
 7     Bridget Grover, that the finding ofa red throat would        7    dizziness and the unbalance?
 8     not be due to vomiting?                                      8       A My understanding isn't as important as the
 9         A Ifhe hadn't been vomiting, that wouldn't               9    person on the scene trying to get information about
10    explain his red throat. You can't say it's from              10   that. Because my understanding would be I'd want to ask
11    vomiting if he's not vomiting. That's a logical              11   questions of the parents. Tell me about your dizziness.
12    statement.                                                   12   Tell me about what you mean by unbalance. Tell me about
13        Q And would you agree on the record that you've          13   nausea. Tell me all the, you know, try to get more
14    referred to a few minutes ago with a handwritten -- keep     14   information. So it wasn't asked, so I don't have a
15    flipping back.                                               15   great understanding of it.
16        A Yeah.                                                  16      Q Why do you say it wasn't asked?
17        Q I think it's page 3 of --                              17      A Well, I don't see any commentary on it. Just
18        A This one?                                              18   the nausea was discussed.
19        Q Page 4, yes. Page 4 of your exhibit. ls it             19      Q Would you agree that not everything that is
20    in fact noted that the mom had reported that D. had a        20   discussed is recorded in the chart?
21    red throat the other day?                                    21      A Yes, that's a fact oflife.
22           MR. GIROUX: I think she's on -- you're on the         22      Q Have you assumed that the imbalance has gone
23       triage one, right?                                        23   on for a period of two days? Have you assumed that in
24           MS. COLE: Y cs. Thank you. Thank you.                 24   your opinion?
25        A Throat red the other day. Yes.                         25      A The way it's written here. It says two days.


                                                           145                                                             147
 1           BYMS. COLE:                                            1    Q And is that what you have assumed in your
 2        Q Where'd that information come from?                     2 reaching your opinions?
 3         A That was always confusing until I read some of         3    A I would have to go back and see what the
 4     the depositions, but it sounds like this is supposed to      4 mother said as well.
 5     be what the parent has told the provider or perhaps they     5    Q What's your understanding of what the mother
 6     filled it in. I don't know.                                  6 said?
 7         Q Okay.                                                  7       A I don't. I actually -- this second, I don't
 8         A But that's supposed to be parent history.              8    recall what she said. But on the record here it says
 9         Q And is there any report on there that mom was          9    nvo days.
10    reporting vomiting?                                          10       Q Would it surprise you that in fact the two
11         A It says right here "vomited Friday" right             11   episodes of imbalance that she described had been, the
12    under the -- the fever.                                      12   latest one was t\vo days before presentation to the ED?
13        Q Do you see the line going through that, the            13   Was that your understanding of her testimony?
14    word "vomited"?                                              14       A There was something. There's something that
15        A That's a line right there. So no, I didn't             15   you had mentioned earlier as well about the banister and
16    notice that before.                                          16   something that went on at school that seemed to be
17        Q Okay. If you want to confirm that, look at             17   relatively recent. I don't -- I just don't recall.
18    Nurse Judd's nurse's note that you had referred to and       18      Q Mrs. Morgan testified about two incidents, one
19    you just read it earlier in your testimony with me that      19   in which D took the handrail as he was going up some
20    denied vomiting.                                             20   stairs. And the second, when he was approaching the top
21        A Denies vomiting. Okay. I see that.                     21   of the stairs, getting ready to run down and he stopped
22        Q So would you agree with me there was no                22   and threw his arms out and then ran on down the stairs.
23    history of vomiting upon presentation to Wesley              23   Those are the two episodes that she describes. Do you
24    Woodlawn?                                                    24   know when those episodes occurred in relationship to her
25        A Yes.                                                   25   presentation at the ED with D.M.?



                                                                  advanced
                                                                  depositions
                                           Nationwide Court Reporting & Trial S•Jpport
                                       855-204-8184 • www .advanceddepositions.com
     Case 2:18-cv-02158-KHV Document 431-6 Filed 04/23/20 Page 40 of 49



                 Oral Deposition of Robert Dabrow, M.D., 11/14/2019

                                                         148                                                                 150
 1       A Not off the top of my head.                            1 correct?
 2       Q Okay. On your report, you state, "The                  2    A There were some comments that he was just
 3    diagnosis of increased intracranial pressure can be         3 laying around his mom's arms. I can't recall if that's
 4    difficult in the early stages." What do you mean by         4    from the medical records or from the deposition.
 5    that?                                                       5     Q Is there anything in that record that reveals
 6        A Let me refer back. Well, again, diagnosis of          6 to you that D. was suffering from a severe worst
 7    increased intracranial pressure, it's a process that        7 headache of his life when --
 8    develops over time, so the symptoms are going to worsen     8     A Not--
 9    if it's untreated. From the beginning, it may just have     9     Q -- he was at the emergency room --
10   vomiting and some subtle neurological findings. Some        10    A No. Not--
11   subtle -- some subtle pupillary abnormalities that may      11    Q -- at Wesley Woodlawn?
12   or may not be obvious to an examiner and as things          12    A Sorry to interrupt. No. Not at that time.
13   progress, symptoms progress, and it gets worse. That's      13 Not at that moment.
14   what I mean. I think, if that's what you're asking me.      14    Q And we've already established there was no
15       Q Would you agree that if in hindsight we               15 history vomiting when he presented to Wesley Woodlawn,
16   consider D.'s presentation to be all related to             16 correct?
17   increased intracranial pressure, that those signs would     17    A Yes.
18   be settled when he was at Wesley Woodlawn?                  18    Q And there were no abnormal neuro signs when he
19       A Again, I have to use the word "gestalt"               19 was at Wesley Woodlawn, correct?
20   earlier. I have to look at the big picture. Trying to       20    A None reported.
21   decide what's wrong with the child. Get a constellation     21    Q So why would acute elevated intracranial
22   of the symptoms and then come up with a differential. So    22 pressure be at the top of the differential list.
23   the symptoms we just mentioned, that you just mentioned,    23    A Again, a child without a fever, who's got
24   would be subtle.                                            24 significant complaints.
25       Q Also in your report you state that both               25    Q What are the significant complaints?

                                                        149                                                                  151
 1    physician assistant Grover and Dr. Faimon should've had     1        A Dizzy, the unbalanced -- I know you're going
 2    acute elevated intracranial pressure at the top of any      2    back-and-forth on that. Headache. Not with this
 3    differential diagnosis list. Why are you saying it          3    obvious infectious problem. He doesn't have fever, he
 4    should be at the top of the list?                           4    doesn't have a sore throat. He doesn't appear to have
 5          MR. GIROUX: What page are we on?                      5    the common symptoms of strep throat in a way that would
 6          THE WITNESS: Can you refer to where you arc?          6    explain it. So I would've considered an alternate
 7          MS. COLE: 6, bottom of the page.                      7    diagnosis.
 8       A History of dizzy, unbalanced, nausea plus              8        Q Can fever come and go?
 9    minus vomiting, headache. In retrospect we know it was      9        A Fever can come and go.
10   the worst headache he had ever had perhaps.                 10       Q Is there any evidence that he was unbalanced
11          BYMS. COLE:                                          11   or dizzy at the time he was actually in the ED at Wesley
12       Q And I want to stop you right there. Why do            12   Woodlawn?
13   you say it was the worst headache he ever had?              13       A Not in the medical record.
14       A Based on the description by the mother. And           14       Q And in fact, if you use the mother's
15   that report of what went on in preschool.                   15   testimony, the only two episodes she described occurred
16       Q What was the headache when he presented to the        16   days before the presentation to the emergency room,
17   ED?                                                         17   correct?
18      A No, it's not reported.                                 18       A I believe so.
19       Q And again, you don't recall what the pain             19       Q Do you make diagnoses based on symptoms that
20   rating is --                                                20   you were not seeing when the patient is there in the
21      A No.                                                    21   emergency room before you?
22       Q -- at the ED, right?                                  22       A We make diagnosis of a differential. You
23      A No.                                                    23   don't come into an instant conclusion of one problem.
24       Q And again, there's no evidence that D. was in         24   You look at the possibilities of A, B, C, or D, or
25   acute distress? Nothing documented as far as that,          25   however many you need to do. You get the history and



                                                                advanced
                                                                depositions
                                         Nationwide Court Reporting & Trial Support
                                     855·204·8184 • www.advanceddepositions.com
     Case 2:18-cv-02158-KHV Document 431-6 Filed 04/23/20 Page 41 of 49



                   Oral Deposition of Robert Dabrow, M.D., 11/14/2019

                                                              152                                                                 154
 1    you do the physical exam. And you say, "Okay. I think              1     critical of and you believed was done inappropriately in
 2    it can be this, this, or this." But you do need some               2     this case. Did you try to set forth everything within
 3    symptoms and you do need some history. You need to get             3     the document that's been marked as Exhibit I?
 4    a thorough history. Then you do a thorough exam. And                4        A I tried to include all the things that seemed
 5    then you form your conclusions.                                    5     important.
 6        Q Is there any history that you think the                      6         Q Okay. Deposition Exhibit 5 are some invoices.
 7    providers did not obtain?                                          7     Does that include all the time you've spent related to
 8        A We're talking about Wesley?                                  8     this case in both your review and forming your opinions
 9        Q Yes.                                                         9     that are set forth in Exhibit I?
10       A History. History of the headache itself.                     10        A In prior -- yes. Prior to this document, yes.
11       Q Did you look at Nurse Judd's notes about the                 11        Q Okay. Did you do any other research or check
12   circumstances of the headache?                                     12    on anything like the Baker Wong [sic] scale or the
                                                                    I
13       A Let me look at this. This is -- the civil                    13    Centor scale in reviewing and assessing the care
14   line here on page -- what list is this? Five? These
                                                                    I   14    provided in this case?
15   comments.                                                          15        A No.
16       Q Yeah. What's it say?                                         16           MS. COLE: Okay. I don't think I have anything
17       A ft says that he had a -- they wasn't able at                 17       further --
18   church. He wasn't able to staple something because they            18           THE WITNESS: Okay.
19   wouldn't let him. He got a headache. She also said he              19           MS. COLE: -- for you today, Doctor. Thank
20   had been dizzy. No other complaints.                               20       you.
21       Q And then on that same record, do you see the                 21           (OFF THE RECORD)
22   pain scale?                                                        22               EXAMINATION
23       A What is the pain scale? Pain scale utilized                  23           BY MR. DENNING:
24   non-verbal. See next page. You're going to have to                 24        Q Is it Doctor -- is it Dabrow?
25   help me with this. I don't actually see it.                        25        A Dabrow.


                                                              153                                                                 155
 1         Q On page 7.                                                  1    Q Dabrow. My name is Dustin Denning. I
 2         A Pain level number 1, intensity 2.                           2 represent one of the defendants in this case called CEP
 3         Q What would an intensity 2 pain be?                          3 America Kansas, LLC which employs a nurse practitioner
 4         A r don't know.                                               4 by the name of Jennifer Chambers-Dancy.
 5         Q Do you know what the scale is from?                         5    A Okay.
 6         A I don't know what the scale they are using,                 6       Q You understand that?
 7   no.                                                                 7     A Yes.
 8         Q Do you know if it's 0 to 10?                                8    Q I just have a few questions for you. Where
 9         A   Okay. Is that --                                          9 are the handwritten notes -- I'm sorry, the typed up
10      Q Do you know that?                                             10 notes? Are they in this pile?
11      A      This -- I'm not sure what the scale is here.             11       A   Everything is there.
12      Q Okay.                                                         12       Q Somehow I got handed the thumb drive. And so
13      A    But you're telling me it's a low score.                    13    I'm going to ask you a few questions about the thumb
14      Q Well, I would think that would be important to                14    drive.
15   you to know if you're talking about a severe intense               15       A Sure.
16   headache. Was it --                                                16       Q ls that something that you put together, the
17      A There's other kinds of pain. It could be                      17    thumb drive? Or did that come to you from Plaintiffs
18   throat pain, it could be abdominal pain.                           18    counsel?
19      Q Okay. Did you attempt to put forth all your                   19       A No. Well, the documents came from Mr. Giroux,
20   opinions that you have in this case in the report that's           20    the PDFs of the depositions, the PDF of the hospital
21   been marked as an Exhibit l.                                       21    record. The only thing that would be mine would be
22      A I don't -- I think I understand the question.                 22    where it says Morgan case notes review. And the report
23   All of my opinions, these are my opinions. I don't know            23    also just came to me prior to this meeting.
24   what you mean by all my opinions.                                  24    Everything -- every PDF came from the legal system from
25      Q Did you try to put everything that you were                   25    you guys well, from Dr. -- Mr. Giroux's office.



                                                                    advanced
                                                                    deoositions
                                                                         I

                                              Nationwide Court Reporting & Triai Support
                                         855·204·8184 • www.advanceddepositions.com
      Case 2:18-cv-02158-KHV Document 431-6 Filed 04/23/20 Page 42 of 49



                 Oral Deposition of Robert Dabrow, M.D., 11/14/2019

                                                          156                                                              158
  1        Q Okay. So we're going to mark the thumb drive           1     Q Okay. And what was the reason for creating
  2    as an exhibit, and so that the court reporting firm can      2 that separate file called infectious diseases?
  3    make copies of it. Remind me what the password is?           3     A Again, I wanted to see what the contents and
  4        A Welcome with a capital W.                              4 specifications were specifically for strep throat.
  5        Q And then 123?                                          5     Q Got a Word document called Neurologic
  6        A 123. Yeah.                                             6 Disorders?
  7        Q Okay.                                                  7     A Same exact principle. This is the neurologic
 8         A That's fine.                                           8 component -- subcomponent of the American Board of
 9         Q And the expert witness contract that is on the         9 Pediatric content specifications.
10    thumb drive, is that your contract that you prepared or     10     Q Okay. And then finally you've got a document
11    is that -- was that prepared by Plaintiffs counsel?         11 called Morgan Case Notes Review which I believe is --
12        A No. I presented that to them when I reviewed          12     A That should be the case narrative. That
13    the case.                                                   13 should be -- one of them is --yeah, one of them is that
14        Q And you have a document called the ABP Cert           14 form.
15    Outline. What is that?                                      15     Q And that's what we've marked as Exhibit 2; is
16        A That's the American Board of Pediatrics               16 that correct?
17    certifications just from the website of the American        17     A It should be. You might want to open it to
18    Board of Pediatrics. Any Board certified pediatrician       18 double-check. Only two Word documents is this one and
19    would be able to meet those criteria.                       19 that one.
20        Q And it's criteria that was developed for              20     Q Well --
21    certification examinations for general pediatricians?       21     A Of things that I wrote personally.
22        A Yes. For pediatrics, yes.                             22     Q Let me have you confirm that the hard copy
23        Q Were you provided a copy of that or did you           2 3 that we've marked as Exhibit 2.
24    print that out?                                             24     A Morgan Case Review, yes.
25        A I just pulled it oftline.                             25     Q It's the same thing?

                                                         157                                                               159
 1      Q For what reason?                                         1       A    Yes.
 2      A For what reason? Well, I was curious to know             2       Q    Okay. What is the purpose in preparing what
 3  if Dr. Bala who I saw after the fact was board-                3    we've marked as Exhibit 2?
 4  certified. I believe he was board certified. He was            4        A Those notes are for myself.
 5  going to meet those criteria for his diagnosis of strep        5        Q Okay. Do you prepare those as you go through
 6  throat and neurologic emergencies.                             6    the records?
 7      Q Did you not know the criteria without pulling            7        A I've never gone through records before like
 8  it off this website?                                           8    this, but I prepared them so I wouldn't go back and have
 9      A I like to confirm things ifI can.                        9    sloppily written -- handwritten notes to try to refer to
10     Q Okay. And then Dabrow Morgan Case Narrative              10   as l am formulating a final opinion.
11 Review. That is your report; is that right?                    11       Q Okay. Are you typing up these notes as you're
12     A That's should be the PDF. ls that the -- it's            12   reviewing the records?
13 probably the Word document before I scanned it.                13       A Yeah. As l go through things I'm typing. My
14     Q It's in PDF on the thumb drive.                          14   typing is much better than my handwriting.
15     A Okay. So then that would be.                             15       Q And do you record your thoughts and
16     Q You have a Word document on here called                  16   impressions about the case as you typed up what we've
17 Infectious Diseases, what is that?                             17   marked as Exhibit 2?
18     A That is -- just a from the American Board of             18       A Yeah, you can see it just for the format that
19 Pediatric content specification PDF that you have, a           19   there's some of them are comments. Some of them are
20 simple document specifically noting infectious diseases        20   just opinions.
21 including strep throat. It's just part of the same             21       Q Okay. And these are your comments and
22 document in a Word format.                                     22   impressions and opinions that you typed into this
23     Q You pulled it out of the --                              23   document. Then what do you do with the information in
24     A I just copied it from the PDF and made a                 24   this document? Is that when you prepared your final
25 separate file. It was just easier to view it that way.         25   report?



                                                                 advanced
                                                                 depositions
                                         Nationwide Court Reporting & Trial Support
                                      855-204·8184 • www.advanceddepositions.com
     Case 2:18-cv-02158-KHV Document 431-6 Filed 04/23/20 Page 43 of 49



                Oral Deposition of Robert Dabrow, M.D., 11/14/2019

                                                        160                                                               162
 1        A It's just an aid, not the final summary. It's         1       A The same, same. This is a supplement. These
 2    just an aid for me to organize my thoughts. It's just       2    are other thoughts.
 3    an outline. It's just flight ofideas sometimes, just        3       Q Okay. Those are your thoughts and impressions
 4    points of information that caught my attention that         4    about the case that you made as you were formulating
 5    might be important.                                         5    your opinions?
 6       Q Okay. Do you still agree today that you would          6       A Yeah, and I can't answer why it's missing
 7    not expect that the APRN Daney or the family practice       7    several pages.
 8    residents would put this diagnosis together in the time     8       Q Okay. Now if you tum to the last page of
 9    frame that we've been talking about?                        9    Exhibit 7, that last paragraph.
10       A I'm -- I'm sorry. The question -- I don't             10       A Uh-huh.
11   understand.                                                 11       Q You state, "I would not have expected the ARNP
12       Q Okay. Do you still agree today that you would         12   or the fM" -- do you mean family medicine?
13   not expect the APRN Jennifer Chambers-Daney or the          13       A Yes.
14   family practice residents to put together this diagnosis    14       Q -- "family medicine intern to put this
15   in the time frame that we've been talking about this        15   together so quick. But the upper level or the attending
16   morning at this deposition?                                 16   should have thought of alternate causes of symptoms."
17       A Put together diagnosis --                             17   Did I read that correctly?
18          MR. GIROUX: Object to form.                          18       A Yes, that's what it says.
19       A I'm -- I'm sorry I just -- I -- I'm confused          19       Q Okay. And my question, so back to my original
20   what you're asking me.                                      20   question, do you still agree today that you would not
21       Q Okay.                                                 21   expect the APRN or the residents to put this diagnosis
22       A I'm not trying to be stupid, but I --                 22   together so quickly?
23       Q Well, here -- so here's what I'm troubled by.         23       A I believe they should have come up with
24   You -- you provided these three pages that we've marked     24   alternate diagnoses. I don't know that they would have
25   as Exhibit 2.                                               25   come up with a final diagnosis.


                                                        161                                                               163
 1    A Okay.                                                     1   Q Okay.
 2    Q And on the --                                             2   A As opposed to just accepting a diagnosis that
 3    A And there's also some handwritten pages as                3 was passed on.
 4 well.                                                          4   Q Okay. But as you state here in Exhibit 7,
 5    Q Right. On the thumb drive, you've got the                 5    because they are APRNs, because they are family medicine
 6 same document but there's a fourth page to it.                 6    residents, you wouldn't expect them to come up with a
 7    A Is it --                                                  7    diagnosis of brain tumor in the time frame that we've
 8    Q Yeah. Do you know why that did not get                    8    been talking about this morning from roughly 3:00 or
 9 printed off?                                                   9    4:00 in the morning until roughly 10:00 a.m. in the
10   A No, I don't know.                                         10   morning?
11       Q Okay.                                                 11       A Come up with a diagnosis of brain tumor, no. I
12       A Can we see it? Make sure we have the right            12   don't think so --
13   copy?                                                       13       Q Okay.
14         MR. DENNING: Let's put a sticker on this. Are         14       A Again, these were my work thoughts. This is
15      we ready for 19?                                         15   not my final product.
16          (OFF THE RECORD)                                     16       Q Okay. But these are your thoughts and
17          BY MR. DENNING:                                      17   impressions that you formulated as you've reviewed the
18       Q Okay. All right. I'm going to hand you what           18   records?
19   we've marked as Exhibit 7. And my question about that       19       A It appears to be, yeah.
20   is the first three pages of Exhibit 7, are those            20       Q Okay. And do you still agree today that if
21   identical to --                                             21   the CT scan had been perfonned in the emergency room or
22       A I hope so --                                          22   later once D.M. got put on the floor, obviously it would
23       Q -- the three pages that we marked as Exhibit          23   have shown the tumor. You agree with that?
24   2?                                                          24       A Yeah.
25          (EXHIBIT 7 MARKED FOR IDENTIFICATION)                25       Q And that controlled intervention may have



                                                                advanced
                                                                depositions
                                         Nationwide Court Reporting & Trial Support
                                     855·204·8184 • www.advanceddepositions.com
     Case 2:18-cv-02158-KHV Document 431-6 Filed 04/23/20 Page 44 of 49



                Oral Deposition of Robert Dabrow, M.D., 11/14/2019

                                                          164                                                            166
 1    avoided the subsequent code.                                 1 document that we've marked as Exhibit 2, did you print
 2        A Yeah. I think that's -- that's a very well --         2 that off today?
 3    that's -- the main word is "appropriate."                   3      A Today, no.
 4        Q Okay.                                                  4     Q When did you print that?
 5        A Since I'm not an expert in any of those things        5      A Probably -- I don't recall. I just brought
 6    other than any situation. Controlled intervention is        6 my -- when I started Sunday looking up the requirements to
 7    better than a stat emergent procedure.                      7 come here, I started printing documents as requested. So
 8        Q Okay. And you emphasize the word "may" in             8 would've been some time since Sunday. Sometime this
 9    your answer. So you can't say it's more probable than       9 week.
10   not that CT imaging and controlled intervention would       10     Q And that would've been printed from the
11   have indeed avoided the code?                               11 document called Morgan Case Notes Review?
12       A You would need probably a neurosurgeon or             12     A It should be. Yeah.
13   pediatric neurologist to answer that precisely. In          13     Q Okay. Do you have any idea as you sit here
14   general, though, for any patients, a stable situation is    14 today why page four was left off when you printed this?
15   much better than an unstable situation if you need to go    15     A No, 1 have no idea.
16   to the operating room.                                      16     Q Okay.
17       Q Okay.                                                 17     A I'm curious if it's even on there. Like which
18       A And you can reduce intracranial pressure by           18 is this copy from? Could we just print this out or did
19   interaction.                                                19 I provide this --
20       Q Okay. And at the time you reviewed the                20     Q This -- well, I printed it at break.
21   records in this case and you prepared what we marked as     21     A Okay.
22   Exhibit 7, you felt like that the outcome may very well     22     Q And you're free to look at my --
23   have been the same even if an earlier diagnosis had been    23     A Yeah. That's fine.
24   made.                                                       24     Q That's your Word document, Morgan -- Case
25       A I don't think I said that. You said that. I           25 Notes.

                                                          165                                                            167
 1 don't think -- where'd I say it?                                1     A Yeah, that was probably -- it was probably in
 2    Q Okay. If you look to the last sentence of                  2 preparation for something, but okay. No specific
 3 that paragraph.                                                 3 reason.
 4    A Yeah. It says, "May have avoided subsequent                4      MR. DENNING: All right. Thank you, Doctor. I
 5   ultimate prognosis is unknown," because I'm not an            5    don't have anything else. Let's mark -- let me
 6 expert in that area. I can't comment.                           6     eject the thumb drive here.
 7     Q Okay. So the sentence reads, "However, the               7         MR. GIROUX: That goes with the thumb drive.
 8 ultimate prognosis is unknown if earlier diagnosis truly       8         MR. YOUNG: Oh, this goes with the thumb drive,
 9 would alter the outcome."                                      9      thank you.
10    A That sentence was there, yeah. That's not in             10         MR. DENNING: Yeah. Okay. And we're going to
11 my final report but that sentence went through my             11     mark this as Exhibit 8.
12 thoughts.                                                     12         COURT REPORTER: 7 --
13     Q Yeah. And what does that mean? What does                13         MR. DAY: 7 was the handwritten. The typed
14 that sentence mean?                                           14     notes that he just marked.
15        MR. GfROUX: I'm going to o~ject to form. This          15        MR. DENNING: Yeah, it'll be 8. So that would
16   goes beyond the scope of this. We are not offering          16     be 8.
17    for causation on this case.                                17         (EXHIBIT 8 MARKED FOR IDENTIFICATION)
18       THE WITNESS: I should answer?                           18        THE WITNESS: There must have been an old
19       MR. DENNING: Yeah, you should answer.                   19     version. That's the only thing I can figure.
20     A Okay. So it's just what it says. To me, you             20        MR. DENNING: All right. Thank you.
21 know, it says prognosis is unknown. But the expectation       21         MR. DAY: Anybody need a break?
22 would be that the patient would have done better if they      22         (OFF THE RECORD)
23 didn't have a code.                                           23             EXAMINATION
24        BY MR. DENNING:                                        24         BY MR. YOUNG:
25     Q Just looking over my other notes. The                   25     Q Dr. Dabrow, my name is Greg Young. I met you



                                                                advanced
                                                                depositions
                                           Nationwide Court Reporting & Trial Support
                                     855   204~8184   • www.advanceddepositions.com
      Case 2:18-cv-02158-KHV Document 431-6 Filed 04/23/20 Page 45 of 49



                  Oral Deposition of Robert Dabrow, M.D., 11/14/2019

                                                           168                                                                170
  1 shortly before the deposition.                                  1 as a general emergency room provider, meaning she sees
  2    A Yes.                                                       2 patients from one day old to the time of death?
  3    Q I represent Jennifer Chambers-Daney in this                3    A I believe so, yes.
  4    case. You understand that?                                    4       Q   And the reason you were doing that was to just
 5         A Yes.                                                   5 pick up additional income?
 6         Q Just a second ago we went off the record so            6     A Yeah, supplemental income.
 7     that Mr. Denning could mark the flash drive as an            7     Q How did you get involved in this case?
 8     exhibit. And I think you stated that your typewritten        8    A ll was very interesting. I was called by a
 9     notes that were previously marked as Exhibit 2 that were     9 colleague who does professional reviews, a pediatrician
10    missing the fourth page, you said that must have been an     10 from Inova. And she said I was approached about --
11    old version.                                                 11 about a case review and I'm physically unable to do it
12        A Well, I don't know. It might have been. It's           12    and I don't have the time. Would you be doing any more
13    listed as an initial -- where is the page now -- the top     13    reviews because she knew four years prior I had done
14    of the page it said initial --                               14    that one case in the same circumstances to assist in.
15        Q Yeah.                                                  15       Q And who was that?
16        A Something review.                                      16       A Her name is Riva Kamat, K-A-M-A·T.
17        Q I think it's two.                                      17       Q And where does she practice?
18        A Yeah. f just don't know where it came from.            18       A She is in the lnova System in northern
19        Q All right.                                             19    Virginia. I don't know where she's currently located.
20        A It's clearly my notes, though. Those are my            20    But that's the last I spoke with her.
21    words.                                                       21       Q That's where you know her from?
22        Q Right. Well, I just wanted to know you think           22       A Yes. She's a pediatric hospitalist and the
23    that Exhibit 2 is an old version and then Exhibit 7's an     23    director ofone of the Community Hospital Pediatrician
24    updated version.                                             24    pediatric programs.
25        A I can't answer that now.                               25       Q Did you guys discuss the Morgan case at all?

                                                          169                                                                 171
 1     Q Okay. I got a little confused by your                      1     A No. She just said I have the case that you
 2 testimony about this two-year time frame that you worked         2 might be interested in if you're still interested in
 3 in an emergency room in Baltimore. That was at a                 3 doing reviews. I'm happy to get you in contact with the
 4    community hospital?                                           4 attorneys.
 5    A That was at a teaching hospital affiliated                  5        Q Okay. This case is set for trial in January
 6 with University of Maryland system, but it is a                  6 of2021. So it's a little over a year from now. Have
 7 community hospital. General medical center with a                7 you -- if you're asked to testify at trial in Kansas,
 8 pediatric ER dedicated.                                          8 are you willing lo do so?
 9    Q And is that where you worked primarily as a --              9        A   Yes.
10   A No.                                                         10       Q Okay. It's a long ways away, but do you know
11   Q -- as a hospitalist or not?                                 11 of any reason that you're not available in January of
12   A l was a pediatric hospitalist at !nova Fairfax              12    2021?
13 in Northern Virginia. Full-time, I was the associate            13       A God forbid, unless I'm in the hospital. That's
14 residency-- I was associate medical director of the             14    the only reason.
15 pediatric hospitalist group and I was moonlighting at           15       Q Have you ever been to Kansas before?
16 this hospital which is about 40 miles away.                     16       A No, never.
17     Q Okay. And were you just a general ER                      17       Q Do you know where Kansas is?
18 physician at that time?                                         18       A Yes. The center of the country. J actually
19     A PGR. I don't do general.                                  19    have some distant cousins, r believe, still in Wichita,
20     Q Okay. So it was only PGR?                                 20    but I've never spoken to them. 1'11 look them up if I
21     A Right. r was a dedicated PGR and r was one of             21    have the opportunity.
22 many supplemental people working at this institution.           22       Q You said that you were provided a couple of
23     Q Have you ever worked in a general ER?                     23    expert witness reports in this case, r think. Did you
24     A Never.                                                    24    review any expert witness reports from any emergency
25     Q You understand that Ms. Charnbers-Daney works             25    room physicians?



                                                                  advanced
                                                                  depositions
                                           Nationwide Court Reporting & Trial Support
                                       855 204·8184 • www.advanceddepositions.com
     Case 2:18-cv-02158-KHV Document 431-6 Filed 04/23/20 Page 46 of 49



                 Oral Deposition of Robert Dabrow, M.D., 11/14/2019

                                                          172                                                                 174
 1     A No. Not to my knowledge.                                  1     Q Do you think they're wrong?
 2     Q And would you agree that your level of                    2     A The reason my comment of repeat strep test was
 3 training and experience in pediatrics is probably more          3 made is perhaps the test itself was wrong, or an
 4 advanced and superior than a general practitioner in an         4 alternative diagnosis should have been entertained.
 5 emergency room?                                                 5     Q Yeah. My question is do you think that those
 6     A My experience in pediatrics is dedicated. Is              6 other emergency room providers are wrong?
 7 it superior? It should be superior in the                       7     A I'm not sure. I'm not sure.
 8 qualifications that any board-certified pediatrician            8    Q Or would the explanation be that you have
 9    should have --                                               9    different training and different focus, and you may
10    Q Right.                                                    10 think that a test is indicated that they may not agree
11    A -- but emergency room physicians also have                11 with?
12 superior training in their skills as well.                     12     A That's a better way to phrase it.
13    Q Sure. In emergency medicine, correct?                     13     Q [n regards to terms, one of the words that's
14    A Yes.                                                      14 been used today is "lethargic." You're familiar with
15    Q Right. Your focus has been on pediatric                   15 that term?
16 medicine, true?                                                16     A Yes.
17       A   Yes.                                                 17     Q ls that a term what -- as a lawyer, I've
18    Q All right. And you've never been educated as              18 called a term of art. It means something specific to
19 a nurse practitioner, correct?                                 19 medical providers; is that true?
20    A Me personally, no.                                        20     A It's a -- terms like "lethargy" and
21    Q Right. Never worked as a nurse practitioner,              21 "irritability" are terrible terms because everyone has
22 correct?                                                       22 their own point of view.
23    A I teach nurse practitioners. I don't work                 23     Q Okay.
24 with them.                                                     24     A But it implies something abnormal.
25    Q Okay. In this case, there have been four                  25     Q Right. Do you know in your experience in


                                                         173                                                                  175
 1 emergency room expert witnesses who have disclosed              1 emergency room care, does the word "lethargic" mean the
 2    reports and/or testified, Dr. Murphy, Dr. Mathews, Dr.       2 same thing as sleepy?
 3    Kabrhel, and Dr. Schierling. You haven't reviewed any of     3       A I wouldn't know if it does mean the same as
 4    those reports?                                               4    sleepy. It wouldn't mean to me the same.
 5        A No, those names are not familiar to me.                5        Q Okay. What would be the difference to you if
 6        Q Would you defer to them regarding what the             6    you see the term "sleepy" versus "lethargic"?
 7    standard of care is for an emergency room provider in        7       A To me, someone who's lethargic would be
 8    the emergency room?                                          8    difficult to arouse.
 9        A I am not an emergency provider, so I'm not             9        Q Okay. And on a spectrum or on a scale,
10   sure what the emergency room requirements of the             10   "lethargic" would be more concerning than "sleepy,"
11   standard of care. But any pediatrician would be able to      11   true?
12   qualify what the pediatric requirements are.                 12       A As I use the terms?
13       Q Okay.                                                  13       Q Yes. Based on your definition.
14       A If that answers the question.                          14       A As I use the terms, yes.
15       Q But no, I'm asking for the standard of care            15       Q Okay. And "unarousable," would that be
16   applicable to a general emergency room provider. Do you      16   similar to "lethargic" in the sense of maybe it's even
17   think that those board-certified emergency room              17   further down the scale because you're unable to arouse
18   physicians probably have superior knowledge and training     18   the person?
19   in that respect than you do?                                 19       A It may or may not. It's again, the person
20       A For emergencies, yes.                                  20   using the terms would have to know.
21       Q Yes. Did you know that of those four, none of          21       Q Okay. What would be the nonnal range of
22   them have indicated that a repeat strep test was             22   respiratory rate for a five, almost six-year-old male
23   indicated at Via Christi?                                    23   infant like, or male, not infant, but childlike D.M.?
24       A That's fine. I wouldn't know that, you're              24       A Probably I 8 to 20 up to about 30. Again, I
25   telling me. That's fine.                                     25   would defer to a text reference, to be precise, since



                                                                 advanced
                                                                 depositions
                                          Nationwide Court Reporting & Trial Support
                                      855 ·204 ·8184 • www .advanceddepositions.com
     Case 2:18-cv-02158-KHV Document 431-6 Filed 04/23/20 Page 47 of 49



                 Oral Deposition of Robert Dabrow, M.D., 11/14/2019
                                                                 I
                                                          176                                                                178
 1    these are all nonns that can be looked up and l didn't          1       Q But that's an appropriate consideration, true?
 2    prepare for those questions.                                    2       A   Yes.
 3        Q And I've deposed other providers before and               3       Q All right. If you do an MRJ on a child,
 4    some of them carry, like, a card with them in the               4    oftentimes they need to be sedated, true?
 5    emergency room for example, that might list the nonnal          5        A Oh, yes. Absolutely.
 6    ranges for vital signs. Have you seen or heard of               6        Q That's a -- that's an event that takes time
 7    things like that?                                               7    and takes specialists to be involved of monitoring and
 8        A Yeah. I think they've been replaced in the                8    initiating sedation, things like that, correct?
 9    electronic medical -- medical record by the blips that          9        A Correct.
10   you see.                                                        10       Q Do you agree that in the emergency room when
11       Q Right. Those are things that you may not have             11   you have a pediatric patient like in the age of five to
12   committed to memory. lfyou need to know, you'll have            12   ten years old, that general observation of the behavior
13   an exact reference somewhere, correct?                          13   of the child is important?
14       A Of course.                                                14       A Of course.
15       Q And would you agree that you can probably go              15       Q As to how they're interacting with their --
16   to different sources and see some variation as to what          16   the person with them, for example?
17   is considered nonnal?                                           17       A Yes.
18       A A slight variation. Yeah.                                 18       Q How they interact with the nurses?
19       Q Have you ordered MRJ studies on pediatric                 19       A Yes.
20   patients?                                                       20       Q How they interact with you as the provider?
21       A As an inpatient hospitalist, yes.                         21       A Always, we make comments like that all the
22       Q Okay. What about through an emergency room?               22   time.
23       A It's very difficult to do an MRI in the                   23       Q Eye contact?
24   emergency room because for the children they need               24       A Yes.
25   frequently to be sedated, and that's not something you          25      Q Following commands?


                                                          177                                                                179
 1    would do as a stat procedure. CT can be done in a               l      A    Yes.
 2    matter of minutes.                                              2    Q Appropriate responses?
 3       Q All right. Do you know if you're evaluating a              3    A Yes.
 4    six-year-old for a brain tumor if the preferred test            4    Q And those are all general things that you
 5    would be an MRI or a CT scan?                                   5 would put into your gestalt as you're evaluating the
 6       A Oh, in an academic way, an MRI is always                   6 child to see how they're neurologically functioning,
 7    superior if you're evaluating for a brain tumor. If             7 true?
 8    you're evaluating for acute intracranial emergency, a CT        8      A    Of course.
 9    scan is very helpful and usually a good choice oftest.          9     Q Okay. In the emergency room, a provider
10       Q If a child is nauseous and at risk of                     10 basically has three final disposition options, correct?
11   vomiting, would you be concerned about putting them on          11 Discharge, admit, or continue to monitor in the ER for
12   their back in a CT machine?                                     12 some period of time, correct?
13       A The child was again at risk --                            13    A I believe that's it. Well, that's the
14       Q Nauseous and at risk of vomiting?                         14 standard.
15       A At risk of vomiting, you'd have to determine              15    Q And in this case, while you believe that a CT
16   the circumstances.                                              16 scan or some other test should have been done, you
17       Q Well, would one of the things you would think             17 certainly would agree that admitting this patient was
18   about would be the risk of aspiration?                          18 the proper thing to do?
19      A It's a reasonable thing to consider.                       19    A Of course.
20       Q Right. And would it be true that for example,             20    Q Okay. Is it unusual for a pediatric patient
21   providing Zofran and fluids to stabilize the child              21 to be admitted through the ER, and then the ultimate
22   before doing a test like that might be indicated?               22 diagnosis of the condition not made until after they've
23       A "Might" is an appropriate word.                           23 been admitted?
24       Q Right. Depending on the circumstances?                    24    A The ultimate -- the ultimate diagnosis is
25       A Sure.                                                     25 often made, whether children or adults, until after a


                                                                 advanced
                                                                 depositions
                                         Nationwide Court Reporting & Triai Support
                                      855-204·8184 • www .advanceddepositions.com
     Case 2:18-cv-02158-KHV Document 431-6 Filed 04/23/20 Page 48 of 49



                 Oral Deposition of Robert Dabrow, M.D., 11/14/2019

                                                         180                                                            182
 1    time. You need data.                                        1      A I think it was more like six hours, but within
 2       Q After admission?                                       2 six or eight hours whichever the time is.
 3       A Yes. I think that's true.                              3        MR. MARINO: Okay. All right. I think that's
 4       Q I take it of all the names you've read in this         4     the only questions I have at this time.
 5    case, you are not familiar with anybody other than          5        MR. GRIBBLE: Sam, do you have any questions?
 6    reading the stuff in this case?                             6            EXAMINATION
 7       A No, not a soul.                                        7         BY MS. WOODS:
 8       Q And have you talked about this case with               8      Q I have probably just one. Doctor, my name is
 9    anybody other than any of the attorneys for the             9 Samantha Woods and I represent Via Christi Hospital. Can
10   plaintiff?                                                  10 you hear me okay?
11       A No. It's the legal requirement, I believe.            11     A Absolutely.
12       Q If you testify at trial in Kansas, how do you         12     Q Good. Other than the criticisms that I've
13   charge for that?                                            13 heard you express today with regard to Nurse Chambers-
14       A I would have to look back at my contract.             14 Dancy, is it correct that you are not offering any
15       Q Oh. So it'd be in the contract?                       15 opinion or criticism with regard to violations of
16       A Yeah. It'll be in the contract.                       16 standard of care of any of the other nurses at Via
17       Q Okay. I'll look at that.                              17 Christi, correct?
18       A There's something about travel expenses and --        18    A Standard of care of nurses was not my
19      Q All right.                                             19 observation for this case.
20       A It's basically the same rate, it works out to         20       MR. GIROUX: Sam, that is correct. He's not
21   be. I've never had to use that service before.              21    going to offer any opinions against any of the
22         MR. YOUNG: I think that's all the questions I         22    nursing care.
23      have. Thank you, sir.                                    23       MS. WOODS: Thank you. That's all I needed.
24         THE WITNESS: Okay.                                    24       MR. GRIBBLE: Anybody else, follow-up?
25              EXAMINATION                                      25       MR. YOUNG: I don't have any.


                                                        181                                                             183
 1           BY MR. MARINO:                                       1         MR. GIROUX: Okay. He'll read and sign. She
 2       Q Doctor, my name is Andrew Marino. I represent          2     will put it in the transcribed form.
 3    Nurse Judd and Wesley Medical Center in this case.          3         THE WITNESS: Okay.
 4       A Okay.                                                  4         MR. GIROUX: She'll send it to you. And then
 5       Q I just had a question basically about a                5     under Kansas law you have 30 days to make any types
 6    sentence you put in your report at the top of the sixth     6     of corrections.
 7    page.                                                       7        THE WITNESS: Okay.
 8       A Okay.                                                  8        MR. GIROUX: If you make anything of substance,
 9       Q That sentence says, "The fact that there is no         9     like a substantive correction, these folks have the
10   blood pressure measured in a child who was hypertensive     10    opportunity to come back and depose you just on
11   at every subsequent measurement prior to his code           11    those types of changes, okay?
12   suggest that the child would likely have been               12        THE WITNESS: Okay. So I'll just get something
13   hypertensive on arrival at Wesley." Can we agree that       13    to initial as an e-mail?
14   the only basis in your report --                            14        MR. GIROUX: Yeah, you'll get a sheet, an
15          (OFF THE RECORD)                                     15    errata -- correction sheet. Where do you want it
16       Q Okay. Doctor, the sentence, the first full            16    sent?
17   sentence at the top of the sixth page there?                17        THE WITNESS: Just my work e-mail.
18       A Yes.                                                  18        COURT REPORTER: Work e-mail?
19       Q Can we agree that the only basis for that             19        THE WITNESS: I think it's on the CV, but D-R-
20   opinion in your report is that the child was                20    B-0-B, Dr. Bob, @celebrationpediatrics.com.
21   hypertensive at subsequent measurements?                    21        COURT REPORTER: Before we break, is anybody
22       A Yes.                                                  22    ready to order yet?
23       Q And the first of those subsequent measurements        23        MR. YOUNG: Well, all I can say is --
24   would've been about eight hours after he presented at       24        MS. COLE: Yes. E-tran with scanned exhibits.
25   Wesley Woodlawn, true?                                      25        MR. DENNING: Yeah, we're going to want it.



                                                                advanced
                                                                depositions
                                         Nationwide Court Reporting & Triai Support
                                     855·204-8184 • www .advanceddepositions.com
     Case 2:18-cv-02158-KHV Document 431-6 Filed 04/23/20 Page 49 of 49



             Oral Deposition of Robert Dabrow, M.D., 11/14/2019

                                                184    l
 1      MR. GRIBBLE: Everyone's going to want it.      I
 2      MR. DENNING: Same for everyone.
 3      COURT REPORTER: So e-tran, scanned exhibits.
 4      MR. YOUNG: And condensed format.
 5      (DEPOSITION CONCLUDED AT I :27 P.M.)
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

                                                185
 1          WITNESS CERTIFICATION
 2
 3        I hereby certify that I have read the
 4 foregoing transcript of my deposition testimony,
 5 and that my answers to the questions propounded,
 6 with the attached corrections or changes, if
 7 any, are true and correct.
 8
 9
10
11
12
13 DATE          ROBERT DABROW, M.D.
14
15
16
17
18 PRINTED NAME
19
2 0 JOB #90251
21 D.M., KELLI MORGAN
22 VS.
2 3 WESLEY MEDICAL CENTER
24
25


                                                       advanced
                                                       depositions
                                   Nationwide Court Reporting & Trial Support
                               855~204-8184   • www.advanceddepositions.com
